


Exhibit 10.1
Execution Copy
DIAMOND RESORTS ISSUER 2008 LLC,
as Issuer
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
as Servicer
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee, Custodian and Back-Up Servicer
and
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent
                
FIFTH AMENDED AND RESTATED
INDENTURE
Dated as of April 1, 2013
                



KL2 2787938.7

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION    3
Section 1.1.
General Definitions.    3

Section 1.2.
Compliance Certificates and Opinions.    3

Section 1.3.
Form of Documents Delivered to Indenture Trustee.    3

Section 1.4.
Acts of Noteholders, etc.    5

Section 1.5.
Notices; Waiver.    5

Section 1.6.
Effect of Headings and Table of Contents.    6

Section 1.7.
Successors and Assigns.    6

Section 1.8.
GOVERNING LAW.    6

Section 1.9.
Legal Holidays.    6

Section 1.10.
Execution in Counterparts.    7

Section 1.11.
Inspection.    7

Section 1.12.
Survival of Representations and Warranties.    7

ARTICLE II. THE NOTES    7
Section 2.1.
General Provisions.    7

Section 2.2.
[RESERVED]    8

Section 2.3.
Definitive Notes. The Notes shall only be issued in definitive form.    8

Section 2.4.
Registration, Transfer and Exchange of Notes.    8

Section 2.5.
Mutilated, Destroyed, Lost and Stolen Notes.    10

Section 2.6.
Payment of Interest and Principal; Rights Preserved.    11

Section 2.7.
Persons Deemed Owners.    12

Section 2.8.
Cancellation.    12

Section 2.9.
Noteholder Lists.    12

Section 2.10.
Confidentiality.    12

Section 2.11.
Optional Prepayment.    13

ARTICLE III. ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS;
    REPORTS    13
Section 3.1.
Trust Accounts; Investments by Indenture Trustee.    13

Section 3.2.
Establishment and Administration of the Accounts.    16

Section 3.3.
[RESERVED].    18

Section 3.4.
Distributions.    18

Section 3.5.
Reports to Noteholders.    20

Section 3.6.
Tax Matters.    20

ARTICLE IV. THE TRUST ESTATE    21
Section 4.1.
Conveyance of Trust Estate/Acceptance by Indenture Trustee.    21

Section 4.2.
Acquisition of Timeshare Loans.    21

Section 4.3.
Additional Timeshare Loans.    21


i
KL2 2787938.7

--------------------------------------------------------------------------------




Section 4.4.
Tax Treatment.    22

Section 4.5.
Further Action Evidencing Assignments.    23

Section 4.6.
Repurchase and Substitution of Timeshare Loans.    23

Section 4.7.
Release of Lien.    25

Section 4.8.
Appointment of Custodian.    26

Section 4.9.
Sale of Timeshare Loans.    26

ARTICLE V. SERVICING OF TIMESHARE LOANS    26
Section 5.1.
Appointment of Servicer; Servicing Standard.    26

Section 5.2.
Payments on the Timeshare Loans.    27

Section 5.3.
Duties and Responsibilities of the Servicer.    28

Section 5.4.
Servicer Events of Default.    32

Section 5.5.
Accountings; Statements and Reports.    32

Section 5.6.
Records.    34

Section 5.7.
Fidelity Bond; Errors and Omissions Insurance.    35

Section 5.8.
Merger or Consolidation of the Servicer.    35

Section 5.9.
Sub-Servicing.    36

Section 5.10.
Servicer Resignation.    36

Section 5.11.
Fees and Expenses.    36

Section 5.12.
Access to Certain Documentation.    36

Section 5.13.
No Offset.    37

Section 5.14.
Cooperation.    37

Section 5.15.
Indemnification, Third Party Claim.    37

Section 5.16.
Back-Up Servicer and Successor Servicer.    37

Section 5.17.
Limitation of Liability.    40

Section 5.18.
Recordation.    40

Section 5.19.
St. Maarten Notice.    40

ARTICLE VI. EVENTS OF DEFAULT; REMEDIES    41
Section 6.1.
[Reserved].    41

Section 6.2.
Acceleration of Maturity; Rescission and Annulment.    41

Section 6.3.
Remedies.    42

Section 6.4.
Indenture Trustee May File Proofs of Claim.    43

Section 6.5.
Indenture Trustee May Enforce Claims Without Possession of Notes.    43

Section 6.6.
Allocation of Money Collected.    44

Section 6.7.
Limitation on Suits.    45

Section 6.8.
Unconditional Right of Noteholders to Receive Principal and Interest.    45

Section 6.9.
Restoration of Rights and Remedies.    45

Section 6.10.
Rights and Remedies Cumulative.    46

Section 6.11.
Delay or Omission Not Waiver.    46

Section 6.12.
Control by Administrative Agent.    46

Section 6.13.
Waiver of Events of Default.    46

Section 6.14.
Undertaking for Costs.    47

Section 6.15.
Waiver of Stay or Extension Laws.    47


ii
KL2 2787938.7

--------------------------------------------------------------------------------




Section 6.16.
Sale of Trust Estate.    47

Section 6.17.
Action on Notes.    48

Section 6.18.
Performance and Enforcement of Certain Obligations.    49

ARTICLE VII. THE INDENTURE TRUSTEE    49
Section 7.1.
Certain Duties.    49

Section 7.2.
Notice of Events of Default and Amortization Events.    50

Section 7.3.
Certain Matters Affecting the Indenture Trustee.    50

Section 7.4.
Indenture Trustee Not Liable for Notes or Timeshare Loans.    52

Section 7.5.
Indenture Trustee May Own Notes.    52

Section 7.6.
Indenture Trustee’s Fees and Expenses.    52

Section 7.7.
Eligibility Requirements for Indenture Trustee.    52

Section 7.8.
Resignation or Removal of Indenture Trustee.    53

Section 7.9.
Successor Indenture Trustee.    53

Section 7.10.
Merger or Consolidation of Indenture Trustee.    55

Section 7.11.
Appointment of Co-Indenture Trustee or Separate Indenture Trustee.    55

Section 7.12.
Note Registrar Rights.    56

Section 7.13.
Authorization.    56

ARTICLE VIII. COVENANTS    57
Section 8.1.
Payment of Principal and Interest.    57

Section 8.2.
Maintenance of Office or Agency; Chief Executive Office.    57

Section 8.3.
Money for Payments to Noteholders to be Held in Trust.    57

Section 8.4.
Existence; Merger; Consolidation, etc.    57

Section 8.5.
Protection of Trust Estate; Further Assurances.    58

Section 8.6.
Additional Covenants.    59

Section 8.7.
Taxes.    60

Section 8.8.
Treatment of Notes as Debt for Tax Purposes.    60

Section 8.9.
Hedge Agreements.    60

Section 8.10.
Further Instruments and Acts.    60

ARTICLE IX. SUPPLEMENTAL INDENTURES    60
Section 9.1.
[Reserved].    60

Section 9.2.
Supplemental Indentures.    60

Section 9.3.
Execution of Supplemental Indentures.    61

Section 9.4.
Effect of Supplemental Indentures.    61

Section 9.5.
Reference in Notes to Supplemental Indentures.    61

ARTICLE X. BORROWINGS    61
Section 10.1.
Optional Borrowings    61

ARTICLE XI. SATISFACTION AND DISCHARGE    62
Section 11.1.
Satisfaction and Discharge of Indenture.    62

Section 11.2.
Application of Trust Money.    63


iii
KL2 2787938.7

--------------------------------------------------------------------------------




Section 11.3.
Trust Termination Date.    63

ARTICLE XII. REPRESENTATIONS AND WARRANTIES    64
Section 12.1.
Representations and Warranties of the Issuer.    64

Section 12.2.
Representations and Warranties of the Initial Servicer.    65

Section 12.3.
Representations and Warranties of the Indenture Trustee and Back-Up
Servicer.    70

Section 12.4.
Multiple Roles.    71

ARTICLE XIII. MISCELLANEOUS    71
Section 13.1.
Statements Required in Certificate or Opinion.    71

Section 13.2.
Notices.    72

Section 13.3.
No Proceedings.    74

Section 13.4.
Limitation of Liability.    74

Section 13.5.
Entire Agreement.    74

Section 13.6.
Severability of Provisions.    74

Section 13.7.
Indulgences; No Waivers.    74

Section 13.8.
Benefit of Indenture.    75

ARTICLE XIV. NON-PETITION AND NON-RECOURSE    75
Section 14.1.
Limited Recourse Against Conduit.    75

Section 14.2.
No Bankruptcy Petition Against Conduit.    75



EXHIBIT A    Form of Note
EXHIBIT B    Form of Investor Representation Letter
EXHIBIT C    Collection Policy
EXHIBIT D    Form of Monthly Servicer Report
EXHIBIT E     Form of Servicer’s Officer’s Certificate
EXHIBIT F     Form of Record Layout for Data Conversion
EXHIBIT G     Form of St. Maarten Notice
EXHIBIT H    Form of Additional Timeshare Loan Supplement
EXHIBIT I    Form of Funding Date Officer’s Certificate


ANNEX A     Fifth Amended and Restated Standard Definitions



iv
KL2 2787938.7

--------------------------------------------------------------------------------




reFIFTH AMENDED AND RESTATED INDENTURE
This FIFTH AMENDED AND RESTATED INDENTURE (this “Indenture”), dated as of April
1, 2013, is among Diamond Resorts Issuer 2008 LLC, a Delaware limited liability
company, as issuer (the “Issuer”), Diamond Resorts Financial Services, Inc.
(“DFS”), a Nevada corporation, as servicer (the “Servicer”), Wells Fargo Bank,
National Association, a national banking association, as trustee (the “Indenture
Trustee”), as custodian (the “Custodian”) and as back-up servicer (the “Back-Up
Servicer”) and Credit Suisse AG, New York Branch, as Administrative Agent of the
Purchasers pursuant to the Note Funding Agreement (the “Administrative Agent”)
and hereby amends and restates in its entirety that certain fourth amended and
restated indenture, dated as of October 1, 2012 (the “Fourth A/R Indenture”),
among the parties thereto, which amended and restated in its entirety that
certain third amended and restated indenture, dated as of August 31, 2010 (the
“Third A/R Indenture”), among the parties thereto, which amended and restated in
its entirety that certain second amended and restated indenture, dated as of
July 16, 2010 (the “Second A/R Indenture”), among the parties thereto, which
amended and restated in its entirety that certain amended and restated
indenture, dated as of March 27, 2009 (the “Amended and Restated Indenture”),
among the parties thereto, which amended and restated in its entirety that
certain indenture, dated as of November 3, 2008 (the “Original Indenture”),
among the parties thereto.
RECITALS OF THE ISSUER
WHEREAS, the parties hereto desire to amend and restate in its entirety the
Fourth A/R Indenture as provided herein, and all actions required to do so under
the Fourth A/R Indenture have been taken;
WHEREAS, the Issuer had duly authorized the execution and delivery of the
Original Indenture to provide for the issuance of a single class of variable
funding notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding
Notes (the “Original Notes”);
WHEREAS, the Issuer had duly authorized the execution and delivery of the
Amended and Restated Indenture to provide for the issuance of a single class of
variable funding notes designated the Diamond Resorts Issuer 2008 LLC, Variable
Funding Notes (the “A/R Notes”) and the exchange of the Original Notes for the
A/R Notes;
WHEREAS, the Issuer had duly authorized the execution and delivery of the Second
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Second A/R Notes”) and the exchange of the A/R Notes for the Second A/R
Notes;
WHEREAS, the Issuer had duly authorized the execution and delivery of the Third
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Third A/R Notes”) and the exchange of the Second A/R Notes for the Third
A/R Notes
WHEREAS, the Issuer had duly authorized the execution and delivery of the Fourth
A/R Indenture to provide for the issuance of a single class of variable funding
notes designated the

1
KL2 2787938.7

--------------------------------------------------------------------------------




Diamond Resorts Issuer 2008 LLC, Variable Funding Notes (the “Fourth A/R Notes”)
and the exchange of the Third A/R Notes for the Fourth A/R Notes
WHEREAS, the Issuer has duly authorized (a) the execution and delivery of this
Indenture to provide for the issuance of a single class of variable funding
notes designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes
(the “Notes”) and (b) the exchange of the Fourth A/R Notes for the Notes;
WHEREAS, the Notes will evidence Borrowings made from time to time prior to the
Facility Termination Date by the Issuer in accordance with the terms described
herein and in the Note Funding Agreement;
WHEREAS, the Servicer has agreed to service and administer the Timeshare Loans
securing the Notes and the Back-Up Servicer has agreed to, among other things,
service and administer the Timeshare Loans if the Servicer shall no longer be
the Servicer hereunder;
WHEREAS, the Administrative Agent, as nominee of the Purchasers shall be
entitled to exercise certain rights and remedies under this Indenture; and
WHEREAS, all things necessary to make the Notes, when executed by the Issuer and
authenticated and delivered by the Indenture Trustee hereunder, the valid
recourse obligations of the Issuer, and to make this Indenture a valid agreement
of the Issuer, in accordance with its terms, have been done.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
For and in consideration of the premises and the purchase of the Notes by the
holders thereof, it is mutually covenanted and agreed, for the benefit of the
Secured Parties, as follows:
GRANTING CLAUSE
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all of the sums payable under this
Indenture and the performance of the covenants contained in this Indenture, the
Issuer hereby Grants to the Indenture Trustee, for the benefit of the Secured
Parties, all of the Issuer’s right, title and interest in and to the following
whether now owned or hereafter acquired and any and all benefits accruing to the
Issuer from, (i) the Timeshare Loans, (ii) the Qualified Substitute Timeshare
Loans and Additional Timeshare Loans, if any, (iii) the Receivables in respect
of each Timeshare Loan due on and after the applicable Cut-Off Date, (iv) the
related Timeshare Loan Documents, (v) all Related Security in respect of each
Timeshare Loan, (vi) all rights and remedies under the Transfer Agreements, the
Sale Agreement, the Purchase Agreement, any Hedge Agreements and the Custodial
Agreement, (vii) all rights and remedies under the Undertaking Agreement, (viii)
all amounts in or to be deposited to each Trust Account, (ix) any Retained
Assets and (x) proceeds of the foregoing (including, without limitation, all
cash proceeds, accounts, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, Insurance Proceeds, condemnation
awards, rights to payment of any and every kind, and other forms of obligations
and receivables which at any time constitute all or part or are

2
KL2 2787938.7

--------------------------------------------------------------------------------




included in the proceeds of any of the foregoing, including, without limitation,
any Retained Asset Proceeds) (collectively, the “Trust Estate”). Notwithstanding
the foregoing, the Trust Estate shall not include any (i) Miscellaneous Payments
and Processing Charges made by an Obligor and (ii) Timeshare Loan released from
the lien of this Indenture in accordance with the terms hereof and any Related
Security, Timeshare Loan Files, income or proceeds related to such released
Timeshare Loan.
Such Grant is made in trust to secure (i) the payment of all amounts due on the
Notes in accordance with their terms, equally and ratably except as otherwise
may be provided in this Indenture, without prejudice, priority, or distinction
between any Note by reason of differences in time of issuance or otherwise, and
(ii) the payment of all other sums payable under the Notes and this Indenture.
The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
required to the best of its ability and to the end that the interests of the
Secured Parties may be adequately and effectively protected as hereinafter
provided. The Indenture Trustee also acknowledges receipt of the Fourth A/R
Notes in connection with the authentication and delivery of the Notes.
ARTICLE I.
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
SECTION 1.1.    General Definitions.
In addition to the terms defined elsewhere in this Indenture, capitalized terms
shall have the meanings given them in the Fifth Amended and Restated Standard
Definitions attached hereto as Annex A.
SECTION 1.2.    Compliance Certificates and Opinions.
Upon any written application or request (or oral application with prompt written
or electronic confirmation) by the Issuer to the Indenture Trustee to take any
action under any provision of this Indenture, other than any request that (a)
the Indenture Trustee authenticate the Notes specified in such request, (b) the
Indenture Trustee invest moneys in any of the Trust Accounts pursuant to the
written directions specified in such request, or (c) the Indenture Trustee pay
moneys due and payable to the Issuer hereunder to the Issuer’s assignee
specified in such request, the Indenture Trustee may require the Issuer to
furnish to the Indenture Trustee an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and that the request otherwise is in
accordance with the terms of this Indenture, and an Opinion of Counsel stating
that in the opinion of such counsel all such conditions precedent, if any, have
been complied with, except that, in the case of any such requested action as to
which other evidence of satisfaction of the conditions precedent thereto is
specifically required by any provision of this Indenture, no additional
certificate or opinion need be furnished.
SECTION 1.3.    Form of Documents Delivered to Indenture Trustee.

3
KL2 2787938.7

--------------------------------------------------------------------------------




In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an officer of the Issuer delivered to the
Indenture Trustee may be based, insofar as it relates to legal matters, upon an
Opinion of Counsel, unless such officer knows that the Opinion of Counsel with
respect to the matters upon which his certificate or opinion is based is
erroneous. Any such officer’s certificate or opinion and any Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer as to
such factual matters unless such officer or counsel knows that the certificate
or opinion or representations with respect to such matters is erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Wherever in this Indenture, in connection with any application or certificate or
report to the Indenture Trustee, it is provided that the Issuer shall deliver
any document as a condition of the granting of such application, or as evidence
of compliance with any term hereof, it is intended that the truth and accuracy,
at the time of the granting of such application or at the effective date of such
certificate or report (as the case may be), of the facts and opinions stated in
such document shall in such case be conditions precedent to the right of the
Issuer to have such application granted or to the sufficiency of such
certificate or report. The foregoing shall not, however, be construed to affect
the Indenture Trustee’s right to rely upon the truth and accuracy of any
statement or opinion contained in any such document as provided in Section
7.1(b) hereof.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default, Servicer Event of Default or
Amortization Event is a condition precedent to the taking of any action by the
Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such event. For
all purposes of this Indenture, the Indenture Trustee shall not be deemed to
have knowledge of any Default, Event of Default, Servicer Event of Default or
Amortization Event nor shall the Indenture Trustee have any duty to monitor or
investigate to determine whether a Default, Event of Default (other than an
Event of Default of the kind described in Section 6.1(a) hereof), Servicer Event
of Default or Amortization Event has occurred unless a

4
KL2 2787938.7

--------------------------------------------------------------------------------




Responsible Officer of the Indenture Trustee shall have actual knowledge thereof
or shall have been notified in writing thereof by the Issuer, the Servicer or
any Secured Party.
SECTION 1.4.    Acts of Noteholders, etc.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Noteholders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Noteholders in person or by agents duly appointed in
writing, including, but not limited to, trust agents and administrative agents;
and except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Indenture
Trustee and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.1 hereof) conclusive in
favor of the Indenture Trustee and the Issuer, if made in the manner provided in
this Section 1.4.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Indenture Trustee deems sufficient.
(c)    Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the holder of any Note shall bind every future holder of the same
Note and the holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Indenture Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
(d)    By accepting the Notes issued pursuant to this Indenture, each Noteholder
irrevocably appoints the Indenture Trustee hereunder as the special
attorney-in-fact for such Noteholder vested with full power on behalf of such
Noteholder to effect and enforce the rights of such Noteholder for the benefit
of such Noteholder; provided that nothing contained in this Section 1.4(d)
hereof shall be deemed to confer upon the Indenture Trustee any duty or power to
vote on behalf of the Noteholders with respect to any matter on which the
Noteholders have a right to vote pursuant to the terms of this Indenture.
SECTION 1.5.    Notices; Waiver.
(a)    Where this Indenture provides for notice to Noteholders or the
Administrative Agent of any event, or the mailing of any report to Noteholders
or the Administrative Agent, such notice or report shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and

5
KL2 2787938.7

--------------------------------------------------------------------------------




mailed, certified mail return receipt requested, or sent by private courier or
confirmed electronically to each Noteholder and the Administrative Agent
affected by such event or to whom such report is required to be mailed, at its
address as it appears in the Note Register or in Section 13.2 hereof, not later
than the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice or the mailing of such report. In any case where a notice
or report to Noteholders or the Administrative Agent is mailed, neither the
failure to mail such notice or report, nor any defect in any notice or report so
mailed, to any particular Noteholder or the Administrative Agent shall affect
the sufficiency of such notice or report with respect to other Noteholders or
the Administrative Agent. Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Noteholders or the
Administrative Agent shall be filed with the Indenture Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
(b)    In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to mail or send notice to
Noteholders or the Administrative Agent, in accordance with Section 1.5(a)
hereof, of any event or any report to Noteholders or the Administrative Agent
when such notice or report is required to be delivered pursuant to any provision
of this Indenture, then such notification or delivery as shall be made with the
approval of the Indenture Trustee shall constitute a sufficient notification for
every purpose hereunder.
(c)    To the extent that any Purchaser which the Administrative Agent has
confirmed holds at least a 15% interest in the Notes shall give written
direction to any of the parties hereto that it wishes to directly receive copies
of any notices and other communications that the Noteholders or the
Administrative Agent is entitled to receive hereunder, the parties hereto agree
to comply with such direction.
SECTION 1.6.    Effect of Headings and Table of Contents.
The Article and Section headings herein and in the Table of Contents are for
convenience only and shall not affect the construction hereof.
SECTION 1.7.    Successors and Assigns.
All covenants and agreements in this Indenture by each of the parties hereto
shall bind its respective successors and permitted assigns, whether so expressed
or not.
SECTION 1.8.    GOVERNING LAW.
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. UNLESS MADE APPLICABLE IN A
SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST INDENTURE ACT OF
1939, AS AMENDED,

6
KL2 2787938.7

--------------------------------------------------------------------------------




AND SHALL NOT BE GOVERNED THEREBY AND CONSTRUED IN ACCORDANCE THEREWITH.
SECTION 1.9.    Legal Holidays.
In any case where any Payment Date or the Stated Maturity or any other date on
which principal of or interest on any Note is proposed to be paid shall not be a
Business Day, then (notwithstanding any other provision of this Indenture or of
the Notes) such payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on such
Payment Date, Stated Maturity, or other date on which principal of or interest
on any Note is proposed to be paid, provided that no penalty interest shall
accrue for the period from and after such Payment Date, Stated Maturity, or any
other date on which principal of or interest on any Note is proposed to be paid,
as the case may be, until such next succeeding Business Day.
SECTION 1.10.    Execution in Counterparts.
This Indenture may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Indenture by facsimile or other electronic transmission
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof and deemed an original.
SECTION 1.11.    Inspection.
The Issuer agrees that, on reasonable prior notice (or, upon the occurrence of a
Default, Event of Default, Amortization Event, without prior notice), it will
permit the representatives of the Indenture Trustee, the Administrative Agent,
any Noteholder or any Purchaser holding Notes or interests in the Notes
evidencing at least 15% of the aggregate Outstanding Note Balance, during the
Issuer’s normal business hours, to examine all of the books of account, records,
reports and other papers of the Issuer to make copies thereof and extracts
therefrom, and to discuss its affairs, finances and accounts with its designated
officers, employees and independent accountants in the presence of such
designated officers and employees (and by this provision the Issuer hereby
authorizes its accountants to discuss with such representatives such affairs,
finances and accounts), all at such reasonable times and as often as may be
reasonably requested for the purpose of reviewing or evaluating the financial
condition or affairs of the Issuer or the performance of and compliance with the
covenants and undertakings of the Issuer and the Servicer in this Indenture or
any of the other documents referred to herein or therein. Any expense incident
to the exercise by the Indenture Trustee, the Administrative Agent, a Noteholder
or a Purchaser during the continuance of any Default, Event of Default or
Amortization Event, of any right under this Section 1.11 shall be borne by the
Issuer. Nothing contained herein shall be construed as a duty of the Indenture
Trustee to perform such inspection.
SECTION 1.12.    Survival of Representations and Warranties.

7
KL2 2787938.7

--------------------------------------------------------------------------------




The representations, warranties and certifications of the Issuer made in this
Indenture or in any certificate or other writing delivered by the Issuer
pursuant hereto shall survive the authentication and delivery of the Notes
hereunder.
ARTICLE II.    
THE NOTES
SECTION 2.1.    General Provisions.
(a)    Form of Notes. The Notes shall be designated as the “Diamond Resorts
Issuer 2008 LLC, Variable Funding Notes”. The Notes shall be issued in only one
class and, together with their certificates of authentication, shall be in
substantially the form set forth in Exhibit A hereto, with such appropriate
insertions, omissions, substitutions and other variations as are required or are
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may
consistently herewith, be determined by the officer executing such Notes, as
evidenced by such officer’s execution of such Notes.
(b)    Maximum Facility Balance and Denominations. The Outstanding Note Balance
of the Notes shall not exceed the Maximum Facility Balance and the outstanding
principal amount of a Note held by any single Purchaser Group or any single
Non-Conduit Committed Purchaser shall not exceed the then-effective Commitment
for such Purchaser Group or Non-Conduit Committed Purchaser.. The Notes shall be
issuable only as registered Notes, without interest coupons, in the
denominations of at least $1,000,000 and in integral multiples of $1,000;
provided, however, that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.4 hereof of any Note with a remaining Outstanding
Note Balance of less than $1,000,000; provided, further, that the foregoing
shall not restrict or prevent the issuance of the Notes on the Amendment Closing
Date.
(c)    Execution, Authentication, Delivery and Dating. The Fourth A/R Notes are
hereby exchanged for the Notes. For the avoidance of doubt, the indebtedness
evidenced by the Fourth A/R Notes remains outstanding and is consolidated with
the indebtedness evidenced by the Notes. The Notes shall be manually executed by
an Authorized Officer of the Issuer. Any Note bearing the signature of an
individual who was at the time of execution thereof an Authorized Officer of the
Issuer shall bind the Issuer, notwithstanding that such individual ceases to
hold such office prior to the authentication and delivery of such Note or did
not hold such office at the date of such Note. No Note shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose unless
there appears on such Note a certificate of authentication substantially in the
form set forth in Exhibit A hereto, executed by the Indenture Trustee by manual
signature, and such certificate upon any Note shall be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder. Each Note shall be dated the date of its authentication. The Notes
may from time to time be executed by the Issuer and delivered to the Indenture
Trustee for authentication together with an Issuer Order to the Indenture
Trustee directing the authentication and delivery of such Notes and thereupon
the same shall be authenticated and delivered by the Indenture Trustee in
accordance with such Issuer Order.
SECTION 2.2.    [RESERVED]

8
KL2 2787938.7

--------------------------------------------------------------------------------




SECTION 2.3.    Definitive Notes. The Notes shall only be issued in definitive
form.
SECTION 2.4.    Registration, Transfer and Exchange of Notes.
(a)    Note Register. At all times during the term of this Indenture, there
shall be kept at the Corporate Trust Office a register (the “Note Register”) for
the registration, transfer and exchange of Notes. The Indenture Trustee is
hereby appointed “Note Registrar” for purposes of registering Notes and
transfers of Notes as herein provided. The names and addresses of all
Noteholders and the names and addresses of the transferees of any Notes shall be
registered in the Note Register. The Person in whose name any Note is so
registered shall be deemed and treated as the sole owner and Noteholder thereof
for all purposes of this Indenture and the Note Registrar, the Issuer, the
Indenture Trustee, the Servicer and any agent of any of them shall not be
affected by any notice or knowledge to the contrary. A Note is transferable or
exchangeable only upon the surrender of such Note to the Note Registrar at the
Corporate Trust Office together with an assignment and transfer (executed by the
Holder or his duly authorized attorney), subject to the applicable requirements
of this Section 2.4. Upon request of the Indenture Trustee, the Note Registrar
shall provide the Indenture Trustee with the names and addresses of Noteholders.
(b)    Surrender. Upon surrender for registration of transfer of any Note,
subject to the applicable requirements of this Section 2.4, the Issuer shall
execute and the Indenture Trustee shall duly authenticate in the name of the
designated transferee or transferees, one or more new Notes in denominations of
a like aggregate denomination as the Note being surrendered. Each Note
surrendered for registration of transfer shall be canceled and subsequently
destroyed by the Note Registrar. Each new Note issued pursuant to this Section
2.4 shall be registered in the name of any Person as the transferring Holder may
request, subject to the applicable provisions of this Section 2.4. All Notes
issued upon any registration of transfer or exchange of Notes shall be entitled
to the same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.
(c)    Securities Laws Restrictions. The issuance of the Notes will not be
registered or qualified under the Securities Act or the securities laws of any
state. No resale or transfer of any Note by a Noteholder or the registered
holder of a Note may be made unless such resale or transfer is made pursuant to
an effective registration statement under the Securities Act and an effective
registration or a qualification under applicable state securities laws, or is
made in a transaction that does not require such registration or qualification
because the transfer satisfies one of the following: (i) such resale or transfer
is in compliance with Rule 144A under the Securities Act, to a person who the
transferor reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A) that is purchasing for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that such resale or
transfer is being made in reliance upon Rule 144A under the Securities Act and,
in the case of the registered holder of a Note, as certified by registered
holder (other than the Administrative Agent and its initial transferees) in a
letter in the form of Exhibit B hereto or (ii) pursuant to an exemption from
registration under the Securities Act. Each Person that purchases or otherwise
acquires any beneficial interest in a Note shall be deemed, by its purchase or
other acquisition thereof, to have represented, warranted and agreed as provided
in the legends of such Note and shall be deemed to have made the
representations, warranties and covenants set

9
KL2 2787938.7

--------------------------------------------------------------------------------




forth with respect to a transferee in the letter attached as Exhibit B hereto.
Any purported transfer of a Note not in accordance with this Section 2.4 shall
be null and void and shall not be given effect for any purpose hereunder. None
of the Issuer, the Servicer or the Indenture Trustee is obligated to register or
qualify the Notes under the Securities Act or any other securities law or to
take any action not otherwise required under this Indenture to permit the
transfer of any Note without registration.
(d)    ERISA Considerations. No resale or other transfer of any Note or any
interest therein may be made to any purchaser or transferee unless (i) such
purchaser or transferee is not, and will not acquire such Note or any interest
therein on behalf of or with the assets of, any Benefit Plan or (ii) no
“prohibited transaction” under ERISA or Section 4975 of the Code that is not
subject to a statutory, regulatory or administrative exemption and no violation
of any substantially similar provision of federal, state or local law will occur
in connection with such purchaser’s or such transferee’s acquisition, holding or
disposition of such Note or any interest therein. In addition, neither the Notes
nor any interest therein may be purchased by or transferred to any Benefit Plan,
or person acting on behalf of or with assets of any Benefit Plan, unless it
represents that it is not sponsored (within the meaning of Section 3(16)(B) of
ERISA) by a Diamond Resorts Entity, the Indenture Trustee or the Administrative
Agent, or by any Affiliate of any such Person.
(e)    Transfer Fees, Charges and Taxes. No fee or service charge shall be
imposed by the Note Registrar for its services in respect of any registration of
transfer or exchange referred to in this Section 2.4. The Note Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
(f)    No Obligation to Register. None of the Issuer, the Indenture Trustee, the
Servicer or the Note Registrar is obligated to register or qualify the Notes
under the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of such Notes
without registration or qualification. Any such Noteholder desiring to effect
such transfer shall, and does hereby agree to, indemnify the Issuer, the
Indenture Trustee, the Servicer and the Note Registrar against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.
(g)    Rule 144A Information. The Servicer agrees to cause the Issuer and the
Issuer agrees to provide such information as required under Rule 144A(d)(4)
under the Securities Act so as to allow resales of Notes to Qualified
Institutional Buyers in accordance herewith.
(h)    Sole Obligation.The Notes represent the sole obligation of the Issuer
payable from the Trust Estate and do not represent the obligations of the
Originator, the Servicer, the Depositor, the Back-Up Servicer, the Indenture
Trustee, the Administrative Agent or the Custodian.
(i)    Note Funding Agreement. Notwithstanding anything in this Section 2.4 or
elsewhere in this Indenture or the Notes, the transfer restrictions described
herein shall apply only to the Noteholders and shall not apply to the Purchasers
whose rights to transfer interests in the Notes are governed solely by Section 8
of the Note Funding Agreement.
SECTION 2.5.    Mutilated, Destroyed, Lost and Stolen Notes.

10
KL2 2787938.7

--------------------------------------------------------------------------------




(a)    If any mutilated Note is surrendered to the Indenture Trustee, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver in
exchange therefor a replacement Note of like tenor and principal amount and
bearing a number not contemporaneously outstanding.
(b)    If there shall be delivered to the Issuer and the Indenture Trustee (i)
evidence to their satisfaction of the destruction, loss or theft of any Note and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless then, in the absence of actual notice
to the Issuer or the Indenture Trustee that such Note has been acquired by a
bona fide purchaser, the Issuer shall execute and upon its request the Indenture
Trustee shall authenticate and deliver, in lieu of any such destroyed, lost or
stolen Note, a replacement Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding.
(c)    In case the final installment of principal on any such mutilated,
destroyed, lost or stolen Note has become or will at the next Payment Date
become due and payable, the Issuer in its discretion may, instead of issuing a
replacement Note, pay such Note.
(d)    Upon the issuance of any replacement Note under this Section 2.5, the
Issuer or the Indenture Trustee may require the payment by the Noteholder of a
sum sufficient to cover any tax or other governmental charge that may be imposed
as a result of the issuance of such replacement Note.
(e)    Every replacement Note issued pursuant to this Section 2.5 in lieu of any
destroyed, lost or stolen Note, shall constitute an original additional
contractual obligation of the Issuer, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.
(f)    The provisions of this Section 2.5 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.
SECTION 2.6.    Payment of Interest and Principal; Rights Preserved.
(a)    Any installment of interest or principal, payable on any Note that is
punctually paid or duly provided for by or on behalf of the Issuer on the
applicable Payment Date shall be paid to the Person in whose name such Note was
registered at the close of business on the Record Date for such Payment Date by
check mailed to the address specified in the Note Register (or, if the
Noteholder is the Administrative Agent, at such addresses as the Administrative
Agent shall specify in writing), or if a Noteholder has provided wire transfer
instructions to the Indenture Trustee at least five Business Days prior to the
applicable Payment Date, upon the request of a Noteholder, by wire transfer of
federal funds to the accounts and numbers specified in the Note Register (or, if
the Noteholder is the Administrative Agent, at such accounts and numbers as the
Administrative Agent shall specify in writing), in each case on such Record Date
for such Person.
(b)    All reductions in the principal amount of a Note effected by payments of
installments of principal made on any Payment Date or prepayment date as set
forth in a Prepayment Notice

11
KL2 2787938.7

--------------------------------------------------------------------------------




shall be binding upon all Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note. All payments on the Notes
shall be paid without any requirement of presentment, except that each Holder of
any Note shall be deemed to agree, by its acceptance of the same, to surrender
such Note at the Corporate Trust Office prior to receipt of payment of the final
installment of principal of such Note.
SECTION 2.7.    Persons Deemed Owners.
Prior to due presentment of a Note for registration of transfer, the Issuer, the
Indenture Trustee, and any agent of the Issuer or the Indenture Trustee may
treat the registered Noteholder as the owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note be overdue, and neither the
Issuer, the Indenture Trustee, nor any Administrative Agent of the Issuer or the
Indenture Trustee shall be affected by notice to the contrary.
SECTION 2.8.    Cancellation.
All Notes surrendered for registration of transfer or exchange or following
final payment shall, if surrendered to any Person other than the Indenture
Trustee, be delivered to the Indenture Trustee and shall be promptly canceled by
it. The Issuer may at any time deliver to the Indenture Trustee for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Indenture Trustee. No Notes shall be authenticated in
lieu of or in exchange for any Notes canceled as provided in this Section 2.8,
except as expressly permitted by this Indenture. All canceled Notes held by the
Indenture Trustee may be disposed of in the normal course of its business or as
directed by an Issuer Order.
SECTION 2.9.    Noteholder Lists.
The Indenture Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders. In the event the Indenture Trustee no longer serves as the Note
Registrar, the Issuer shall furnish to the Indenture Trustee at least five
Business Days before each Payment Date (and in all events in intervals of not
more than six months) and at such other times as the Indenture Trustee may
request in writing a list in such form and as of such date as the Indenture
Trustee may reasonably require of the names and addresses of Noteholders.
SECTION 2.10.    Confidentiality.
The Administrative Agent may, in all cases, distribute information obtained
pursuant to, or otherwise in connection with, this Indenture or the other
Transaction Documents to the Purchasers. The parties hereto agree that the
Administrative Agent (or Purchasers) may disclose such information (i) to its
officers, directors, members, employees, Administrative Agents, counsel,
accountants, auditors, advisors or representatives who have an obligation to
maintain the confidentiality of such information, (ii) to the extent such
information has become available to the public other than as a

12
KL2 2787938.7

--------------------------------------------------------------------------------




result of a disclosure by or through the Noteholder, Administrative Agent or
such Purchaser, (iii) to the extent such information was available to the
Noteholder, Administrative Agent or such Purchaser on a non-confidential basis
prior to its disclosure to the Noteholder, Administrative Agent or such
Purchaser in connection with this transaction, (iv) with the consent of the
Servicer, (v) to the extent the Noteholder, Administrative Agent or such
Purchaser should be (A) required in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that, in the case of this clause (v), the Noteholder, the
Administrative Agent or such Purchaser, as the case may be, will (unless
otherwise prohibited by law or in connection with regular regulatory reviews)
notify the Issuer and the Servicer of its intention to make any such disclosure
as early as practicable prior to making such disclosure and cooperate with the
Servicer in connection with any action to obtain a protective order with respect
to such disclosure; or (vi) in the case of a Conduit, to any rating agency
rating or proposing to rate any commercial paper issued by such Conduit or a
related Support Party.
SECTION 2.11.    Optional Prepayment.
(a)    The Issuer may prepay the Notes on any day, in whole or in part, on five
Business Days’ prior written notice to the Administrative Agent, the Purchasers
and the Indenture Trustee (or such lesser notice period as shall be acceptable
to the Administrative Agent, the Purchasers and the Indenture Trustee) (such
notice, a “Prepayment Notice”) in accordance with Section 2.2 of the Note
Funding Agreement, provided that the Issuer pays, subject to Section 3.2(b)
hereof, on the date of prepayment, the amounts set forth in the Note Funding
Agreement.
(b)    The applicable Prepayment Notice shall state (i) the principal amount of
Notes to be paid and (ii) the Aggregate Loan Balance, as of the close of
business on the day immediately preceding the date on which such Prepayment
Notice is delivered, of the Borrowing Base Loans to be released under Section
4.7 hereof at the time of the prepayment of the Notes, with the Aggregate Loan
Balance in an amount such that, after giving effect to such release and
prepayment, the Outstanding Note Balance shall not exceed the Borrowing Base.
Reference is made to Section 4.7 hereof for the conditions to and procedure for
the release of the Timeshare Loans and the Related Security in connection with
any such prepayment.
(c)    Upon prepayment of the Notes in accordance with subsection (a) above, the
Issuer shall modify any Hedge Agreements accordingly.
ARTICLE III.    
ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS
SECTION 3.1.    Trust Accounts; Investments by Indenture Trustee.
(a)    The Indenture Trustee has established and shall maintain at the Corporate
Trust Office in the name of the Indenture Trustee for the benefit of the
Noteholders as provided in this Indenture, the Trust Accounts, which accounts
shall be Eligible Bank Accounts maintained at the Corporate Trust Office. From
time to time, the Indenture Trustee shall establish, to the extent required
under this Indenture, accounts in the name of the Indenture Trustee for the
benefit of the Secured Parties, which accounts shall be Eligible Bank Accounts.

13
KL2 2787938.7

--------------------------------------------------------------------------------




Subject to the further provisions of this Section 3.1(a) hereof, the Indenture
Trustee shall, upon receipt or upon transfer from another account, as the case
may be, deposit into such Trust Accounts all amounts received by it which are
required to be deposited therein in accordance with the provisions of this
Indenture. All such amounts and all investments made with such amounts,
including all income and other gain from such investments, shall be held by the
Indenture Trustee in such accounts as part of the Trust Estate as herein
provided, subject to withdrawal by the Indenture Trustee in accordance with, and
for the purposes specified in the provisions of, this Indenture.
(b)    The Indenture Trustee shall assume that any amount remitted to it in
respect of the Trust Estate is to be deposited into the Collection Account
pursuant to Section 3.2(a) hereof.
(c)    None of the parties hereto shall have any right of set-off with respect
to any Trust Account, or any investment therein.
(d)    So long as no Event of Default shall have occurred and be continuing, all
or a portion of the amounts in any Trust Account shall be invested and
reinvested by the Indenture Trustee pursuant to an Issuer Order in one or more
Eligible Investments. Subject to the restrictions on the maturity of investments
set forth in Section 3.1(f) hereof, each such Issuer Order may authorize the
Indenture Trustee to make the specific Eligible Investments set forth therein,
to make Eligible Investments from time to time consistent with the general
instructions set forth therein, or to make specific Eligible Investments
pursuant to instructions received in writing or by electronic or facsimile
transmission from the employees or agents of the Issuer, as the case may be,
identified therein, in each case in such amounts as such Issuer Order shall
specify.
(e)    In the event that either (i) the Issuer shall have failed to give
investment directions to the Indenture Trustee by 9:30 A.M., New York City time
on any Business Day on which there may be uninvested cash or (ii) an Event of
Default shall be continuing, the Indenture Trustee shall promptly invest and
reinvest the funds then in the designated Trust Account to the fullest extent
practicable in those obligations or securities described in clause (f) of the
definition of “Eligible Investments.” All investments made by the Indenture
Trustee shall mature no later than the maturity date therefor permitted by
Section 3.1(f) hereof.
(f)    No investment of any amount held in any Trust Account shall mature later
than the Business Day immediately preceding the Payment Date which is scheduled
to occur immediately following the date of investment. All income or other gains
(net of losses) from the investment of moneys deposited in any Trust Account
shall be deposited by the Indenture Trustee in such account immediately upon
receipt.
(g)    Any investment of any funds in any Trust Account and any sale of any
investment held in such accounts, shall be made under the following terms and
conditions:
(i)    each such investment shall be made in the name of the Indenture Trustee,
in each case in such manner as shall be necessary to maintain the identity of
such investments as assets of the Trust Estate;

14
KL2 2787938.7

--------------------------------------------------------------------------------




(ii)    any certificate or other instrument evidencing such investment shall be
delivered directly to the Indenture Trustee and the Indenture Trustee shall have
sole possession of such instrument, and all income on such investment;
(iii)    the proceeds of any sale of an investment shall be remitted by the
purchaser thereof directly to the Indenture Trustee for deposit in the account
in which such investment was held; provided that no such sale may occur on any
day other than the Business Day immediately preceding a Payment Date (for the
avoidance of doubt, any full or partial liquidation of an investment in any
money market fund is not subject to the foregoing restriction); and
(iv)    during the continuance of a Default, Event of Default, Amortization
Event or Servicer Event of Default, neither the Issuer nor any of its Affiliates
may exercise any voting rights with respect to an investment.
(h)    If any amounts are needed for disbursement from any Trust Account and
sufficient uninvested funds are not collected and available therein to make such
disbursement, in the absence of an Issuer Order for the liquidation of
investments held therein in an amount sufficient to provide the required funds,
the Indenture Trustee shall select and cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account.
(i)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Trust Account resulting from losses on investments made
in accordance with the provisions of this Section 3.1 including, but not limited
to, losses resulting from the sale or depreciation in the market value of such
investments (but the institution serving as Indenture Trustee shall at all times
remain liable for its own obligations, if any, constituting part of such
investments). The Indenture Trustee shall not be liable for any investment made
by it in accordance with this Section 3.1 on the grounds that it could have made
a more favorable investment or a more favorable selection for sale of an
investment.
(j)    Each party hereto agrees that each of the Trust Accounts constitutes a
“securities account” within the meaning of Article 8 of the UCC and in such
capacity Wells Fargo Bank, National Association shall be acting as a “securities
intermediary” within the meaning of 8-102 of the UCC and that, regardless of any
provision in any other agreement, for purposes of the UCC, the State of New York
shall be deemed to be the “securities intermediary’s jurisdiction” under Section
8-110 of the UCC. The Indenture Trustee shall be the “entitlement holder” within
the meaning of Section 8-102(a)(7) of the UCC with respect to the Trust
Accounts. In furtherance of the foregoing, Wells Fargo Bank, National
Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Indenture Trustee with respect to the Trust Accounts, without
further consent by the Issuer. Each item of property (whether investment
property, financial asset, security, instrument or cash) credited to each Trust
Account shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC. All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Indenture Trustee or indorsed to the Indenture Trustee or in blank and in
no case will any financial asset credited to any Trust Account be registered in
the name of the Issuer, payable to the order of the Issuer or specially indorsed
to

15
KL2 2787938.7

--------------------------------------------------------------------------------




the Issuer. The Trust Accounts shall be under the sole dominion and control (as
defined in Section 8-106 of the UCC) of the Indenture Trustee and the Issuer
shall have no right to close, make withdrawals from, or give disbursement
directions with respect to, or receive distributions from, the Collection
Account except in accordance with Section 3.4 hereof.
(k)    In the event that Wells Fargo Bank, National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Indenture Trustee’s rights to the funds on deposit therein shall be subject to
Section 3.4 hereof. The financial assets credited to, and other items deposited
to the Trust Accounts will not be subject to deduction, set-off, banker’s lien,
or any other right in favor of any Person other than as created pursuant to this
Indenture.
(l)    If at any time a Trust Account shall cease to be an Eligible Bank
Account, the Indenture Trustee shall, within 30 days, establish a new Trust
Account that is an Eligible Bank Account.
SECTION 3.2.    Establishment and Administration of the Accounts.
(a)    Collection Account.
(i)    The Indenture Trustee has caused to be established and shall cause to be
maintained an account (the “Collection Account”) for the benefit of the Secured
Parties. The Collection Account shall be an Eligible Bank Account initially
established at the Corporate Trust Office of the Indenture Trustee, bearing the
following designation “Diamond Resorts Issuer 2008 LLC -- Collection Account,
Wells Fargo Bank, National Association, as Indenture Trustee for the benefit of
the Secured Parties”. The Indenture Trustee on behalf of the Secured Parties
shall possess all right, title and interest in all funds on deposit from time to
time in the Collection Account and in all proceeds thereof. The Collection
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Secured Parties as their interests appear in the Trust
Estate. If, at any time, the Collection Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall, in accordance with Section 3.1(l),
establish a new Collection Account (which if not maintained by the Indenture
Trustee is subject to an account control agreement satisfactory to the Indenture
Trustee and the Administrative Agent) which shall be an Eligible Bank Account,
transfer any cash and/or any investments to such new Collection Account and from
the date such new Collection Account is established, it shall be the “Collection
Account”. The Indenture Trustee agrees to immediately deposit any amounts
received by it into the Collection Account. Amounts on deposit in the Collection
Account shall be invested in accordance with Section 3.1 hereof. Withdrawals and
payments from the Collection Account will be made on each Payment Date as
provided in Sections 3.3, 3.4 and 6.0 hereof.
(ii)    Prepayment. On any date on which the Notes are prepaid as provided in
Section 2.11 hereof and Timeshare Loans are released as provided in Section 4.7
hereof, the Indenture Trustee shall, if so directed by the Issuer and the
Administrative Agent, accept

16
KL2 2787938.7

--------------------------------------------------------------------------------




funds for deposit into the Collection Account and deposit such funds into the
Collection Account; provided, however, that any funds received for distribution
on a prepayment date must be received in the Collection Account one Business Day
prior to such prepayment date. Any such amount deposited into the Collection
Account for a prepayment shall be used to first make the payments due in
connection with such prepayment and release in accordance with the terms hereof
on the prepayment date and any remaining amounts so deposited shall be paid by
the Indenture Trustee as the Indenture Trustee is instructed in writing by the
Administrative Agent and the Issuer.
(b)    Reserve Account. The Indenture Trustee shall cause to be established and
maintained an account (the “Reserve Account”) for the benefit of the Secured
Parties. The Reserve Account shall be an Eligible Bank Account initially
established at the Corporate Trust Office of the Indenture Trustee, bearing the
following designation “Diamond Resorts Issuer 2008 LLC -- Reserve Account, Wells
Fargo Bank, National Association, as Indenture Trustee for the benefit of the
Secured Parties”. The Indenture Trustee on behalf of the Secured Parties shall
possess all right, title and interest in all funds on deposit from time to time
in the Reserve Account and in all proceeds thereof. The Reserve Account shall be
under the sole dominion and control of the Indenture Trustee for the benefit of
the Secured Parties as their interests appear in the Trust Estate. If, at any
time, the Reserve Account ceases to be an Eligible Bank Account, the Indenture
Trustee shall, in accordance with Section 3.1(l), establish a new Reserve
Account (which if not maintained by the Indenture Trustee is subject to an
account control agreement satisfactory to the Indenture Trustee and the
Administrative Agent) which shall be an Eligible Bank Account, transfer any cash
and/or any investments to such new Reserve Account and from the date such new
Reserve Account is established, it shall be the “Reserve Account.” Amounts on
deposit in the Reserve Account shall be invested in accordance with Section 3.1
hereof. Deposits to the Reserve Account shall be made in accordance with Section
3.4(a) hereof. Funding, withdrawals and payments from the Reserve Account shall
be made in the following manner:
(i)    Funding. On each Funding Date, the Issuer shall deposit or shall cause to
be deposited into the Reserve Account an amount equal to the Reserve Account
Required Funding Date Deposit (after giving effect to the addition of Additional
Timeshare Loans on such date) and thereafter, on each Payment Date if the amount
on deposit in the Reserve Account (after giving effect to any deposit of the
applicable portion of the proceeds of any Borrowing on such Payment Date) is
less than the Reserve Account Required Balance on the related Determination
Date, a deposit shall be made to the Reserve Account, to the extent of Available
Funds as provided in Section 3.4 hereof.
(ii)    Withdrawals. If, (A) on any Determination Date, the amounts on deposit
in the Collection Account (after giving effect to all deposits thereto required
hereunder) are insufficient to pay the Required Payments for the related Payment
Date, on such Payment Date, the Indenture Trustee shall, based on the Monthly
Servicer Report and to the extent of funds available in the Reserve Account,
withdraw from the Reserve Account and deposit into the Collection Account an
amount equal to the lesser of such insufficiency and the amount on deposit in
such Reserve Account (the amount withdrawn, the “Reserve Account Draw Amount”).

17
KL2 2787938.7

--------------------------------------------------------------------------------




(iii)    Stated Maturity or Payment in Full. On the earliest to occur of the
Stated Maturity and the Payment Date on which the Outstanding Note Balance will
be reduced to zero, the Indenture Trustee shall withdraw all amounts on deposit
in the Reserve Account and shall deposit such amounts into the Collection
Account to be used as Available Funds in accordance with Section 3.4 hereof.
(iv)    Amortization Event and Event of Default. Upon the occurrence of an
Amortization Event or Event of Default, the Indenture Trustee shall withdraw all
amounts on deposit in the Reserve Account and shall deposit such amounts to the
Collection Account to be used as Available Funds in accordance with Section 3.4
or Section 6.6, as applicable.
(v)    Amounts in Excess of Reserve Account Required Balance. If, on any Payment
Date, amounts on deposit in the Reserve Account are greater than the Reserve
Account Required Balance (after giving effect to all other distributions and
disbursements on such Payment Date), the Indenture Trustee shall, based on the
Monthly Servicer Report, withdraw funds in excess of the Reserve Account
Required Balance from the Reserve Account and deposit such funds into the
Collection Account as Available Funds on such Payment Date for application in
accordance with Section 3.4 hereof.
SECTION 3.3.    [RESERVED].
SECTION 3.4.    Distributions.
So long as the Notes have not been accelerated, (x) on each Payment Date (other
than the Stated Maturity and each Payment Date after the Stated Maturity), to
the extent of Available Funds on deposit in the Collection Account and with
respect to the payment in item (ix) below only, to the extent of Available
Funds, in all cases, based on the Monthly Servicer Report, and (y) on and after
the Stated Maturity, to the extent of all funds on deposit in the Collection
Account, at the written direction of the Servicer, the Indenture Trustee shall,
make the following disbursements and distributions to the following parties no
later than 3:00 P.M. (New York City time), in the following order of priority:
(i)    to the Indenture Trustee and the Custodian, ratably based on their
respective entitlements, the Indenture Trustee Fee and the Custodial Fee,
respectively, plus any accrued and unpaid Indenture Trustee Fees and Custodial
Fees, respectively, with respect to prior Payment Dates and all expenses
incurred and charged by the Indenture Trustee and the Custodian during the
related Due Period (up to an aggregate cumulative total of $60,000 including all
expenses reimbursed on prior Payment Dates pursuant to this clause (ii));
(ii)    to the Qualified Hedge Counterparty, any payments due under any Hedge
Agreement, if any, other than any termination payments with respect to which the
Qualified Hedge Counterparty is the “Defaulting Party” or the sole “Affected
Party” (as such terms are defined in the applicable Hedge Agreement);
(iii)    to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued
and unpaid Back-Up Servicing Fees with respect to prior Payment Dates plus any
Transition

18
KL2 2787938.7

--------------------------------------------------------------------------------




Expenses incurred during the related Due Period (up to an aggregate cumulative
total of $100,000);
(iv)    to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates; provided, however, that
immediately after receipt of such Servicing Fee, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(v)    to the Administrative Agent, any Administrative Agent Fees, plus any
accrued and unpaid Administrative Agent Fees from prior Payment Dates;
(vi)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, all Non-Usage Fees, plus any accrued and unpaid Non-Usage Fees from
prior Payment Dates;
(vii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Interest Distribution Amount, plus any unpaid Interest
Distribution Amount from prior Payment Dates;
(viii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Principal Distribution Amount, plus any unpaid Principal
Distribution Amount from prior Payment Dates;
(ix)    to the Reserve Account, all remaining amounts until the amounts on
deposit in the Reserve Account shall equal the Reserve Account Required Balance;
(x)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to the Non-Extending Principal Reduction Amount until each
Non-Extending Purchaser’s interest in the Notes has been reduced to zero;
(xi)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, to the extent applicable, amounts specified by the Administrative
Agent as payable pursuant the Note Funding Agreement (including but not limited
to Sections 2.3, 6.1, 6.2, 6.3 and/or 6.5 thereof);
(xii)    to the Qualified Hedge Counterparty, any payments in respect of the
Hedge Agreements not paid in (ii) above;
(xiii)    if an Amortization Event shall have occurred, to the Administrative
Agent, as Noteholder and nominee of the Purchasers, all remaining Available
Funds, until the Outstanding Note Balance has been reduced to zero;
(xiv)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, any
expenses not paid pursuant to clause (i) or (iii) above, as applicable;

19
KL2 2787938.7

--------------------------------------------------------------------------------




(xv)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to 90% of its ratable share (calculated, without giving effect
to payments made on such Payment Date, as a percentage, the numerator of which
is such Non-Extending Purchaser’s Outstanding Note Balance and the denominator
of which is the Outstanding Note Balance of the Notes) of the remaining
Available Funds in reduction of each Non-Extending Purchaser’s interest in the
Notes; and
(xvi)    to the Issuer, any remaining amounts.
SECTION 3.5.    Reports to Noteholders.
On each Payment Date the Indenture Trustee shall account to the Administrative
Agent, the Issuer and each Noteholder (i) the portion of payments then being
made which represents principal and the amount which represents interest, and
(ii) the amounts on deposit in each Trust Account and identifying the
investments included therein. The Indenture Trustee may satisfy its obligations
under this Section 3.5 by making available electronically the Monthly Servicer
Report to the Administrative Agent, the Noteholders, and the Issuer; provided,
however, the Indenture Trustee shall have no obligation to provide such
information described in this Section 3.5 until it has received the requisite
information from the Issuer or the Servicer. On or before the 5th day prior to
the final Payment Date of the Notes, the Indenture Trustee shall send notice of
such Payment Date to the Administrative Agent and the Noteholders. Such notice
shall include a statement that if such Notes are paid in full on the final
Payment Date, interest shall cease to accrue as of the day immediately preceding
such final Payment Date.
The Indenture Trustee may make available to the Administrative Agent, the
Noteholders and the Purchasers, via the Indenture Trustee’s Internet Website,
the Monthly Servicer Report available each month and, with the consent or at the
direction of the Issuer, such other information regarding the Notes and/or the
Timeshare Loans as the Indenture Trustee may have in its possession, but only
with the use of a password provided by the Indenture Trustee. The Indenture
Trustee will make no representation or warranties as to the accuracy or
completeness of such documents and will assume no responsibility therefor.
The Indenture Trustee’s Internet Website shall be initially located at
www.CTSLink.com or at such other address as shall be specified by the Indenture
Trustee from time to time in writing to the Issuer, the Servicer, the
Noteholders, the Purchasers and the Administrative Agent. In connection with
providing access to the Indenture Trustee’s Internet Website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.
The Indenture Trustee shall have the right to change the way Monthly Servicer
Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Indenture Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes.

20
KL2 2787938.7

--------------------------------------------------------------------------------




Notwithstanding any other provision of this Indenture, the Indenture Trustee
shall comply with all federal income tax withholding and information
requirements with respect to payments of interest to Noteholders. If the
Indenture Trustee does withhold any amount from an interest payment, pursuant to
federal income tax withholding requirements, the Indenture Trustee shall
indicate the amount withheld to the Noteholder.
SECTION 3.6.    Tax Matters.The Indenture Trustee, on behalf of the Issuer,
shall comply with all requirements of the Code and applicable Treasury
Regulations and applicable state and local law with respect to the withholding
from any distributions made by it to any Noteholder of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.
Annually (and more often, if required by applicable law), the Indenture Trustee
shall distribute to the Noteholders any Form 1099 or similar information returns
required by applicable tax law to be distributed to the Noteholders and the
Purchasers. The Paying Agent shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee to the Noteholders and the
Purchasers.
ARTICLE IV.    
THE TRUST ESTATE
SECTION 4.1.    Conveyance of Trust Estate/Acceptance by Indenture Trustee.
(a)    The Indenture Trustee hereby acknowledges the conveyance by the Issuer of
the assets constituting the Trust Estate. The Indenture Trustee shall hold the
Trust Estate in trust for the benefit of the Secured Parties, subject to the
terms and provisions hereof. In connection with any transfer of Timeshare Loans
to the Issuer, the Issuer will deliver or cause to be delivered (i) to the
Custodian, the Timeshare Loan Files and (ii) to the Servicer, the Timeshare Loan
Servicing Files.
(b)    The Indenture Trustee shall perform its duties under this Section 4.1 and
hereunder on behalf of the Trust Estate and for the benefit of the Secured
Parties in accordance with the terms of this Indenture and applicable law and,
in each case, taking into account its other obligations hereunder, but without
regard to:
(i)    any relationship that the Indenture Trustee or any Affiliate of the
Indenture Trustee may have with an Obligor;
(ii)    the ownership of any Note by the Indenture Trustee or any Affiliate of
the Indenture Trustee;
(iii)    the Indenture Trustee’s right to receive compensation for its services
hereunder or with respect to any particular transaction; or
(iv)    the ownership, or holding in trust for others, by the Indenture Trustee
of any other assets or property.

21
KL2 2787938.7

--------------------------------------------------------------------------------




SECTION 4.2.    Acquisition of Timeshare Loans.
The Issuer covenants that, except as provided in Section 4.3 hereof, it shall
only acquire Timeshare Loans in accordance with the provisions of the Sale
Agreement and, without limiting the generality of the Granting Clause, upon any
such acquisition, such Timeshare Loans shall be deemed to be a part of the Trust
Estate.
SECTION 4.3.    Additional Timeshare Loans.
(a)    Subject to the limitations and conditions specified in this Section 4.3,
the Issuer may from time to time identify additional Eligible Timeshare Loans
(“Additional Timeshare Loans”) to be acquired by or Granted to the Issuer on a
Transfer Date. Such Additional Timeshare Loans and the Related Security shall be
included in the Trust Estate as provided herein.
(b)    The acquisition or Grant of the Additional Timeshare Loans shall be
subject to the satisfaction of the following conditions:
(i)    at least two Business Days preceding the proposed Transfer Date, the
Issuer shall have delivered to the Administrative Agent a schedule of such
proposed Additional Timeshare Loans;
(ii)    the Issuer and the Servicer shall execute an Additional Timeshare Loan
Supplement substantially in the form of Exhibit H hereto;
(iii)    the Commitment Expiration Date shall not have occurred and no
Amortization Event, Servicer Event of Default, Event of Default or Default shall
have occurred and be continuing or would occur as a result of the addition of
the Timeshare Loans;
(iv)    on or prior to the Transfer Date, the Custodian shall have possession of
the related Timeshare Loan File and shall have delivered a Trust Receipt
therefor in accordance with the provisions of the Custodial Agreement;
(v)    the Issuer shall have taken any actions necessary or advisable to
maintain the Indenture Trustee’s perfected security interest in the Trust Estate
for the benefit of the Noteholders; and
(vi)    each Additional Timeshare Loan shall be an Eligible Timeshare Loan.
SECTION 4.4.    Tax Treatment.
(a)    The provisions of this Indenture shall be construed in furtherance of the
Intended Tax Characterization (as defined below). The conveyance by the Issuer
of the Timeshare Loans to the Indenture Trustee shall not constitute and is not
intended to result in an assumption by the Indenture Trustee, any Noteholder or
Purchaser of any obligation of the Issuer or the Servicer to the Obligors, the
insurers under any insurance policies, or any other Person in connection with
the Timeshare Loans.

22
KL2 2787938.7

--------------------------------------------------------------------------------




(b)    It is the intention of the parties hereto that, with respect to all
taxes, the Notes will be treated as indebtedness to the Noteholders secured by
the Timeshare Loans (the “Intended Tax Characterization”). The Issuer, the
Servicer and the Indenture Trustee, by entering into this Indenture, and each
Noteholder by the purchase of a Note, agree to report such transactions for
purposes of all taxes in a manner consistent with the Intended Tax
Characterization, unless otherwise required by applicable law. If the Notes are
not properly treated as indebtedness with respect to all taxes, then the parties
intend that they shall constitute interests in a partnership for such purposes
and, in that regard, agree that no election to treat the Issuer in any part as a
corporation under Treasury Regulation section 301.7701-3 shall be made by any
Person.
(c)    The Issuer, the Servicer and the Back-Up Servicer shall take no action
inconsistent with the Indenture Trustee’s interest in the Timeshare Loans and
shall indicate or shall cause to be indicated in its books and records held on
its behalf that each Timeshare Loan constituting the Trust Estate has been
assigned to the Indenture Trustee on behalf of the Noteholders.
SECTION 4.5.    Further Action Evidencing Assignments.
(a)    The Issuer and the Servicer each agrees that, from time to time, at its
respective expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or
appropriate, or that the Servicer or the Indenture Trustee or Administrative
Agent may reasonably request, in order to perfect, protect or more fully
evidence the security interest in the Timeshare Loans or to enable the Indenture
Trustee to exercise or enforce any of its rights hereunder. Without limiting the
generality of the foregoing, the Issuer will, without the necessity of a request
or upon the request of the Servicer or the Indenture Trustee, execute and file
(or cause to be executed and filed) such financing or continuation statements,
or amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to create and maintain in the
Indenture Trustee a first priority perfected security interest, at all times, in
the Trust Estate, including, without limitation, recording and filing UCC-1
financing statements, amendments or continuation statements prior to the
effective date of any change of the name, identity or structure or relocation of
its chief executive office or its jurisdiction of formation or any change that
would or could affect the perfection pursuant to any financing statement or
continuation statement or assignment previously filed or make any UCC-1 or
continuation statement previously filed pursuant to this Indenture seriously
misleading within the meaning of applicable provisions of the UCC (and the
Issuer shall give the Indenture Trustee at least 30 Business Days prior notice
of the expected occurrence of any such circumstance). The Issuer shall deliver
promptly to the Indenture Trustee file-stamped copies of any such filing.
(b)    (i) The Issuer hereby grants to each of the Servicer and the Indenture
Trustee a power of attorney to execute and file all documents including, but not
limited to assignments of Mortgage, UCC financing statements, amendments or
continuation statements, on behalf of the Issuer as may be necessary or
desirable to effectuate the foregoing and any recordation pursuant to Section
5.18 hereof and (ii) the Servicer hereby grants to the Indenture Trustee a power
of attorney to execute and file all documents on behalf of the Servicer as may
be necessary or desirable to effectuate the foregoing; provided, however, that
such grant shall not create a duty on the part of the Indenture

23
KL2 2787938.7

--------------------------------------------------------------------------------




Trustee or the Servicer to file, prepare, record or monitor, or any
responsibility for the contents or adequacy of, any such documents.
SECTION 4.6.    Repurchase and Substitution of Timeshare Loans.
(a)    Mandatory Repurchase and Substitution of Timeshare Loans for Breach of
Representation or Warranty. If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Depositor in the Sale Agreement were
incorrect as of the date such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture and the Depositor. In the event any
representation or warranty of the Depositor is incorrect as of the date such
representation or warranty was made and materially and adversely affects the
value of a Timeshare Loan or the interests of the Noteholders or Purchasers
therein, then the Issuer and the Indenture Trustee shall require the Depositor,
within 30 days after the date it is first notified of, or otherwise discovers
such breach, to eliminate or otherwise cure in all material respects the
circumstance or condition which has caused such representation or warranty to be
incorrect or either: (i) repurchase such Defective Timeshare Loan at the
Repurchase Price or (ii) provide one or more Qualified Substitute Timeshare
Loans and pay the Substitution Shortfall Amount, if any; provided, that to the
extent an Amortization Event shall have occurred and is continuing, the
Depositor shall use its best efforts to repurchase each Timeshare Loan instead
of replacing such Timeshare Loan. The Indenture Trustee is hereby appointed
attorney-in-fact, which appointment is coupled with an interest and is therefore
irrevocable, to act on behalf and in the name of the Issuer to enforce the
Depositor’s repurchase or substitution obligations if the Depositor has not
complied with its repurchase or substitution obligations under the Sale
Agreement within 15 days of the end of the aforementioned 30 day period.
(b)    Optional Repurchase and Substitution of 60-Day Plus Delinquent Loans. On
any date, pursuant to the Sale Agreement, DFHC shall have the option, but not
the obligation, to either: (i) repurchase a 60-Day Plus Delinquent Loan from the
Issuer for a price equal to the Repurchase Price therefor, or (ii) substitute
one or more Qualified Substitute Timeshare Loans for a 60-Day Plus Delinquent
Loan and pay the related Substitution Shortfall Amount, if any.
(c)    [RESERVED]
(d)    Limitation on Optional Repurchases and Substitutions of 60-Day Plus
Delinquent Loans. The aggregate Cut-Off Date Loan Balance of 60-Day Plus
Delinquent Loans that may be repurchased and substituted pursuant to Section
4.6(b) hereof shall be limited on any date to 15% and 20%, respectively of the
highest aggregate Loan Balance of all Timeshare Loans owned by the Issuer since
the Amendment Closing Date, less the aggregate of the Cut-Off Date Loan Balances
of all 60-Day Plus Delinquent Loans previously repurchased or substituted, as
applicable, pursuant to Section 4.6(b) hereof since the Amendment Closing Date.
The prepayment of a Timeshare Loan resulting from an Obligor electing to enter
into an Upgraded Timeshare Loan shall not be considered an exercise by DFHC of
the repurchase or substitution option described in Section 4.6(b) hereof.
(e)    Repurchase Prices and Substitution Shortfall Amounts. The Issuer and the
Indenture Trustee shall direct that the Depositor and DFHC to remit all amounts
in respect of Repurchase

24
KL2 2787938.7

--------------------------------------------------------------------------------




Prices and Substitution Shortfall Amounts to the Indenture Trustee for deposit
in the Collection Account. In the event that more than one Timeshare Loan is
substituted pursuant to any of Sections 4.4(a) through 4.4(c) hereof on any
Substitution Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Substitution Date.
(f)    Schedule of Timeshare Loans. The Issuer shall cause the Depositor or
DFHC, as applicable, to provide the Indenture Trustee on any date on which a
Timeshare Loan is repurchased or substituted, with a revised Schedule of
Timeshare Loans to the Sale Agreement reflecting the removal of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions
thereof.
(g)    Officer’s Certificate. No substitution of a Timeshare Loan shall be
effective unless the Issuer and the Indenture Trustee shall have received an
Officer’s Certificate from the Depositor or DFHC, as applicable, indicating that
the new Timeshare Loan meets all the criteria of the definition of “Qualified
Substitute Timeshare Loan” and that the Timeshare Loan Files for such Qualified
Substitute Timeshare Loan have been delivered to the Custodian.
SECTION 4.7.    Release of Lien.
(a)    The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan repurchased or substituted pursuant to Section
4.6 hereof: (i) in the case of any repurchase, after payment of the Repurchase
Price of the Timeshare Loan, or (ii) in the case of any substitution, after
payment of the applicable Substitution Shortfall Amount, if any, and the
delivery of the Timeshare Loan Files for the related Qualified Substitute
Timeshare Loan to the Custodian.
(b)    The Issuer shall be entitled to obtain a release from the Lien of the
Indenture for any Timeshare Loan which has been paid in full or for which the
assets securing such Timeshare Loan have been liquidated and remarketed in
accordance with the Servicing Standard and all related recoveries have been
deposited to the Collection Account.
(c)    If the Issuer exercises its right to prepay the Notes in whole or in part
as provided in Section 2.11 hereof, the Issuer shall notify the Administrative
Agent and the Indenture Trustee in writing of the prepayment date and principal
amount of Notes to be prepaid on the prepayment date and the amount of interest
and other amounts due and payable on such date in accordance with this Indenture
and the Note Funding Agreement. On the prepayment date, upon receipt by the
Indenture Trustee of all amounts to be paid to the Noteholders in accordance
with this Indenture and the Note Funding Agreement as a result of such
prepayment and the satisfaction of the conditions set forth in the following
paragraphs, then, the Indenture Trustee and the Custodian shall release from the
Lien of this Indenture those Timeshare Loans and the Related Security, all
monies due or to become due with respect thereto and all Collections with
respect thereto from and including the last day of the Due Period immediately
preceding the date of such release which the Indenture Trustee and the Custodian
is directed to release as described in the following paragraph.
The Issuer shall provide to the Indenture Trustee and the Custodian a list of
the Timeshare Loans which are to be released, shall direct the Custodian to
release such Timeshare Loan Files in

25
KL2 2787938.7

--------------------------------------------------------------------------------




accordance with the Custodial Agreement and shall direct the Servicer to delete
such Timeshare Loans from the Schedule of Timeshare Loans.
In addition to receipt by the Indenture Trustee of the principal amount of the
Notes to be prepaid, the interest thereon and other amounts due and payable in
connection with such prepayment and the list of Timeshare Loans to be released,
the following conditions shall be met before the Lien is released under this
Section 4.7:
(i)    except with the prior written consent of the Administrative Agent and the
Required Purchasers, after giving effect to such release, no Default, Servicer
Event of Default, Amortization Event or Event of Default shall exist;
(ii)    as determined by the Administrative Agent and the Required Purchasers,
after giving effect to such release, the remaining pool of Timeshare Loans in
the Trust Estate meet all of the eligibility criteria set forth in the
Transaction Documents; and
(iii)    as determined by the Administrative Agent and the Required Purchasers,
the Timeshare Loans to be released from the Lien of this Indenture were not
selected in a manner involving any selection procedures materially adverse to
the Noteholders.
(d)    In connection with (a), (b) and (c) above, the Indenture Trustee will
execute and deliver as directed in writing such endorsements and assignments as
are provided to it by the Depositor or the Issuer, in each case without
recourse, representation or warranty, as shall be necessary to vest in the
Depositor the legal and beneficial ownership of each repurchased or substituted
Timeshare Loan being released pursuant to this Section 4.7. The Custodian shall
release the related Timeshare Loan Files upon receipt of a Request for Release
from the Servicer, substantially in the form of Exhibit B to the Custodial
Agreement.
(e)    In connection with the release of Timeshare Loans as set forth in this
Section 4.7, the Issuer and the Servicer shall cooperate in providing the
Administrative Agent or any Purchaser with reasonably requested information
regarding the Trust Estate.
SECTION 4.8.    Appointment of Custodian.
The Indenture Trustee may appoint one or more custodians to hold all of the
Timeshare Loan Files as agent for the Indenture Trustee. Each custodian shall be
a depository institution supervised and regulated by a federal or state banking
authority or such other entity approved by the Administrative Agent, shall have
combined capital and surplus of at least $10,000,000, shall be qualified to do
business in the jurisdiction in which it holds any Timeshare Loan File and shall
not be the Issuer or an Affiliate of the Issuer. The initial Custodian shall be
Wells Fargo Bank, National Association, pursuant to the terms of the Custodial
Agreement. The Custodial Fees and expenses shall be paid as provided in Section
3.4 hereof.
SECTION 4.9.    Sale of Timeshare Loans.The parties hereto agree that none of
the Timeshare Loans in the Trust Estate may be sold or disposed of in any manner
except as expressly provided for herein.

26
KL2 2787938.7

--------------------------------------------------------------------------------




ARTICLE V.    
SERVICING OF TIMESHARE LOANS
SECTION 5.1.    Appointment of Servicer; Servicing Standard.
Subject to the terms and conditions herein, the Issuer hereby confirms the
appointment of DFS as the initial Servicer hereunder. The Servicer shall service
and administer the Timeshare Loans and perform all of its duties hereunder in
accordance with applicable law, the Collection Policy, the terms of the
respective Timeshare Loans and, to the extent consistent with the foregoing, in
accordance with the customary and usual procedures employed by institutions
servicing timeshare loans secured by timeshare estates, or if a higher standard,
the highest degree of skill and attention that the Servicer exercises with
respect to comparable assets that the Servicer services for itself or its
Affiliates (the “Servicing Standard”).
SECTION 5.2.    Payments on the Timeshare Loans.
(a)    The Servicer shall, in a manner consistent with the Collection Policy
(with respect to the initial Servicer, the Collection Policy attached hereto as
Exhibit C), direct or otherwise cause the Obligors as to all Timeshare Loans
(other than Obligors paying by means of credit cards) to mail or deposit by
electronic means all Receivables and other payments due thereunder, or to make
or credit such payments pursuant to automated clearing house debit and credit
payments or credit card processing, payment, remittance and collection
agreements, directly to the Servicer’s existing centralized collection lockbox
account (the “Centralized Lockbox Account”), which Centralized Lockbox Account
shall consist of one or more accounts maintained by the Servicer at an Approved
Financial Institution (each, a “Lockbox Bank”), acting with the consent, or at
the direction, of the Administrative Agent (or, if the Indenture Trustee shall
have so required pursuant to Section 5.4(c) hereof, to a Lockbox Bank maintained
by the Indenture Trustee for the benefit of the Noteholders). At all times, the
Centralized Lockbox Account shall be subject to a Deposit Account Control
Agreement in form and substance approved by the Administrative Agent. The
Centralized Lockbox Account shall initially be maintained at Wells Fargo Bank,
N.A.
(b)    Within one Business Day after receipt of any Receivables or other
payments due under the Timeshare Loans in the Centralized Lockbox Account, the
Servicer shall determine and segregate such Receivables and other payments from
any monies or other items in the Centralized Lockbox Account that do not relate
to Receivables or other payments made on the Timeshare Loans, and within one
Business Day thereafter the Servicer shall remit such Receivables and other
payments to the Collection Account. The Servicer is not required to remit any
Miscellaneous Payments or Processing Charges, to the extent received, to the
Collection Account.
(c)    Subject to Section 5.2(h) hereof, if, notwithstanding such instructions
as provided in Section 5.2(a) hereof, any such Receivables or other payments are
delivered to the Depositor, the Servicer or to any other Diamond Resorts Entity
(an “Erroneous Payee”), the Depositor shall (or cause the Servicer to) deposit
such Receivables or other payments into the Collection Account within two
Business Days following the receipt. Subject to Section 5.2(h) hereof, in the
event the Servicer receives any Receivables or other payments directly from or
on behalf of any Obligors, the Servicer shall receive all such Receivables and
other payments in trust for the sole and exclusive

27
KL2 2787938.7

--------------------------------------------------------------------------------




benefit of the Indenture Trustee, and the Servicer shall deliver to the
Indenture Trustee for deposit in the Collection Account all such Receivables and
other payments (in the form so received by the Servicer) within two Business
Days, unless the Indenture Trustee shall have notified the Servicer to deliver
such Receivables and other payments elsewhere, in which event such Receivables
and other payments (in the form received) shall be endorsed by the Depositor to
the Indenture Trustee and delivered to such account as the Indenture Trustee
shall specify within two Business Days of the Servicer’s receipt thereof.
(d)    All interest earned on funds received with respect to Timeshare Loans and
any Processing Charges deposited in accounts of the Servicer or in the
Centralized Lockbox Account prior to deposit to the Collection Account pursuant
to Section 5.2(b) hereof shall be deemed to be additional compensation to the
Servicer for the performance of its duties and obligations hereunder.
(e)    On the Closing Date, the Amendment Closing Date, each Funding Date and
each Transfer Date, the Servicer shall deposit to the Collection Account all
Receivables and other payments collected and received in respect of the
Timeshare Loans (other than the amounts described in Section 5.2(d) hereof)
after the related Cut-Off Date.
(f)    Subject to Sections 5.2(b), (c), (d), (g) and (h) hereof, within two
Business Days of receipt, the Servicer shall segregate all Receivables and other
payments in respect of the Timeshare Loans and shall remit such amounts to the
Collection Account. In the event that Miscellaneous Payments or Processing
Charges are erroneously deposited in the Collection Account, the Indenture
Trustee shall pay such funds to the Servicer prior to any distributions under
Section 3.4 hereof on the next Payment Date as instructed by the Servicer.
(g)    The Servicer shall net out Liquidation Expenses from any Liquidation
Proceeds on 60-Day Plus Delinquent Loans prior to deposit of the net Liquidation
Proceeds into the Collection Account pursuant to Section 5.2(f) hereof. To the
extent that the Servicer shall subsequently recover any portion of such
Liquidation Expenses from the related Obligor, the Servicer shall deposit such
amounts into the Collection Account in accordance with Section 5.2(f) hereof.
SECTION 5.3.    Duties and Responsibilities of the Servicer.
(a)    In addition to any other customary services which the Servicer may
perform or may be required to perform hereunder, the Servicer shall perform or
cause to be performed through sub-servicers, the following servicing and
collection activities in accordance with the Servicing Standard:
(i)    perform standard accounting services and general record keeping services
with respect to the Timeshare Loans;
(ii)    respond to telephone or written inquiries of Obligors concerning the
Timeshare Loans;
(iii)    keep Obligors informed of the proper place and method for making
payment with respect to the Timeshare Loans;

28
KL2 2787938.7

--------------------------------------------------------------------------------




(iv)    contact Obligors to effect collection and to discourage delinquencies in
the payment of amounts owed under the Timeshare Loans and doing so by any lawful
means, including but not limited to (A) mailing of routine past due notices, (B)
preparing and mailing collection letters, (C) contacting delinquent Obligors by
telephone to encourage payment, and (D) mailing of reminder notices to
delinquent Obligors;
(v)    report tax information to Obligors and taxing authorities to the extent
required by law;
(vi)    take such other action as may be necessary or appropriate in the
discretion of the Servicer for the purpose of collecting and transferring to the
Indenture Trustee for deposit into the Collection Account all payments received
by the Servicer or remitted to any of the Servicer’s accounts in respect of the
Timeshare Loans (except as otherwise expressly provided herein), and to carry
out the duties and obligations imposed upon the Servicer pursuant to the terms
of this Indenture;
(vii)    in the Servicer’s sole discretion, acquire Nonfinancial Assets on
behalf of the Issuer and to be held as part of the Trust Estate for such period
of time as the Servicer deems it advisable to do so, and to manage, lease or
rent, encumber and sell such Nonfinancial Assets, so long as the Servicer acts
under the reasonable belief that it is doing so in the best interests of the
Issuer, and to deposit any Retained Asset Proceeds in the Collection Account;
(viii)    remarketing Timeshare Interests;
(ix)    arranging for Liquidations of Timeshare Properties and Right-to-Use
Interests related to 60-Day Plus Delinquent Loans;
(x)    disposing of Timeshare Interests related to the Timeshare Loans whether
following repossession, foreclosure or otherwise;
(xi)    to the extent requested by the Indenture Trustee, use reasonable best
efforts to enforce the purchase and substitution obligation of the Depositor
under the Sale Agreement;
(xii)    not modify, waive or amend the terms of any Timeshare Loan unless a
default on such Timeshare Loan has occurred or is imminent or unless such
modification, amendment or waiver will not: (i) alter the interest rate on or
the principal balance of such Timeshare Loan, (ii) shorten the final maturity
of, lengthen the timing of payments of either principal or interest under, or
any other terms of, such Timeshare Loan, (iii) adversely affect the Timeshare
Interest underlying such Timeshare Loan or (iv) reduce materially the likelihood
that payments of interest and principal on such Timeshare Loan will be made when
due; provided, however, that the Servicer may make the modifications, amendments
or waivers described in clause (i) through (iv) above, so long as such
modifications, amendments or waivers are not made with respect to more than 2%
of the Timeshare Loans by Aggregate Loan Balance as of the end of the calendar
month prior to such modification, amendment or waiver; provided, further, the
Servicer may grant an extension of the final

29
KL2 2787938.7

--------------------------------------------------------------------------------




maturity of a Timeshare Loan if the Servicer, in its reasonable discretion,
determines that (i) such Timeshare Loan is in default or default on such
Timeshare Loan is likely to occur in the foreseeable future, and (ii) the value
of such Timeshare Loan will be enhanced by such extension, provided that the
Servicer will not (a) grant more than one extension per calendar year with
respect to a Timeshare Loan, (b) grant an extension for more than one calendar
month with respect to a Timeshare Loan in any calendar year or (c) grant an
extension that would cause the stated maturity of a Timeshare Loan to be later
than 24 months prior to the Stated Maturity;
(xiii)    work with Obligors in connection with any transfer of ownership of a
Timeshare Interest by an Obligor to another Person and the Servicer may consent
to the assumption by such Person of the Timeshare Loan related to such Timeshare
Interest; provided, however, in connection with any such assumption, the rate of
interest borne by, the maturity date of, the principal amount of, the timing of
payments of principal and interest in respect of, and all other material terms
of, the related Timeshare Loan shall not be changed other than as permitted in
(xii) above; and
(xiv)    deliver such information and data to the Back-Up Servicer as is
required under the Back-Up Servicing Agreement.
(b)    For so long as a Diamond Resorts Entity controls the Resorts, the
Servicer shall use commercially reasonable best efforts to maintain or cause to
maintain the Resorts in good repair, working order and condition (ordinary wear
and tear excepted).
(c)    For so long as a Diamond Resorts Entity controls the Resorts, the
manager, related management contract and master marketing and sale contract (if
applicable) for each Resort at all times shall be reasonably satisfactory to the
Administrative Agent. For so long as a Diamond Resorts Entity controls the
Association for a Resort, and a Diamond Resorts Entity is the manager, (i) if an
amendment or modification to the related management contract and master
marketing and sale contract materially and adversely affects the Noteholders or
the Purchasers, then it may only be amended or modified with the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed and (ii) if an amendment or modification to the related
management contract and master marketing and sale contract does not materially
and adversely affect the Noteholders or the Purchasers, the Servicer shall send
a copy of such amendment or modification to the Administrative Agent with the
Monthly Report to be delivered subsequent to the effective date of such
amendment or modification.
(d)    In the event any Lien (other than a Permitted Lien) attaches to any
Timeshare Loan or related collateral from any Person claiming from and through a
Diamond Resorts Entity which materially adversely affects the Issuer’s interest
in such Timeshare Loan, the Servicer shall, within the earlier to occur of ten
Business Days after receiving notice of such attachment or the respective
lienholders’ action to foreclose on such lien, either (i) cause such Lien to be
released of record, (ii) provide the Indenture Trustee with a bond in accordance
with the applicable laws of the state in which the Timeshare Property is
located, issued by a corporate surety acceptable to the Administrative Agent, in
an amount and in form reasonably acceptable to the Administrative Agent

30
KL2 2787938.7

--------------------------------------------------------------------------------




or (iii) provide the Administrative Agent with such other security as the
Administrative Agent may reasonably require.
(e)    The Servicer shall: (i) promptly notify the Indenture Trustee, the
Purchasers and the Administrative Agent of (A) receiving notice of any claim,
action or proceeding which may be reasonably expected to have a material adverse
effect on the Trust Estate, or any material part thereof, and (B) any action,
suit, proceeding, order or injunction of which Servicer becomes aware after the
date hereof pending or threatened against or affecting Servicer or any Affiliate
which may be reasonably expected to have a material adverse effect on the Trust
Estate or the Servicer’s ability to service the same; (ii) at the request of
Indenture Trustee with respect to a claim or action or proceeding which arises
from or through the Servicer or one of its Affiliates, appear in and defend, at
Servicer’s expense, any such claim, action or proceeding which would have a
material adverse effect on the Timeshare Loans or the Servicer’s ability to
service the same; and (iii) comply in all respects, and shall cause all
Affiliates to comply in all respects, with the terms of any orders imposed on
such Person by any governmental authority the failure to comply with which would
have a material adverse effect on the Timeshare Loans or the Servicer’s ability
to service the same.
(f)    Except as contemplated by the Transaction Documents, the Servicer shall
not, and shall not permit any Person to, encumber, pledge or otherwise grant a
Lien (other than in the normal course of business) or security interest in and
to the Reservation System (including, without limitation, all hardware, software
and data in respect thereof) and furthermore agrees, and shall use commercially
reasonable efforts to keep the Reservation System operational, not to dispose of
the same and to allow the Collection the use of, and access to, the Reservation
System.
(g)    The Servicer shall (i) notify the Administrative Agent and each of the
Purchasers ten days prior to any material amendment or change to the Collection
Policy or the Underwriting Guidelines and (ii) obtain the Administrative Agent’s
prior written consent (which consent will not be unreasonably withheld or
delayed) for any material amendment or change; provided, that the Servicer may
immediately implement any changes (and provide notice to the Administrative
Agent subsequent thereto) as may be required under applicable law from time to
time upon the reasonable determination of the Servicer; and provided, further,
that the Servicer shall deliver a copy of any non-material amendments or changes
to the Collection Policy or the Underwriting Guidelines to the Administrative
Agent, each of the Purchasers and the Indenture Trustee with the Monthly
Servicer Report to be delivered subsequent to the effective date of such
amendments or changes.
(h)    In connection with the Servicer’s duties under (vii), (viii), (ix) and
(x) of subsection (a) above, the Servicer will undertake such duties in the
ordinary course in a manner similar and consistent with (or better than) the
manner in which the Servicer sells or markets other Timeshare Interests it or
its Affiliates owns. In addition, in connection with the Servicer’s duties under
(viii), (ix) and (x) of subsection (a) above, the Servicer agrees that it shall
remarket and sell the Timeshare Interests related to the Timeshare Loans owned
by the Issuer before it remarkets and sells Timeshare Interests of the same type
owned by the Servicer or any of the Servicer’s Affiliates (other than Affiliates
engaged primarily in Receivables Securitizations).
(i)    To the extent that any Timeshare Interest related to a 60-Day Plus
Delinquent Loan is not a Retained Asset and is remarketed, or that a Retained
Asset is subsequently remarketed or

31
KL2 2787938.7

--------------------------------------------------------------------------------




otherwise sold, the Servicer agrees that it shall require that Liquidation
Proceeds be in the form of cash only.
(j)    [Reserved].
(k)    Notwithstanding any discretion provided in the Collection Policy, the
initial Servicer hereby covenants that, with respect to a Timeshare Interest
underlying a Right-to-Use Loan that is 181 days past due or a Right-to-Use Loan
that is less than 181 days past due but for the Servicer has determined should
be “charged-off”, it will re-market such Timeshare Interest within 30 days from
such 181st date or date of determination and deposit the proceeds therefrom into
the Collection Account within such 30-day time period; provided, however, that
the foregoing 30-day requirement shall not apply to Right-to-Use Loans that are
subject to the (1) the Servicemembers Civil Relief Act of 2003, (2) where the
related Obligor is a debtor in a bankruptcy case, (3) where the related Obligor
has demanded a UCC foreclosure or (4) where the related Obligor is a Foreign
Obligor (other than Canadian Obligors).
(l)    Notwithstanding any discretion provided in the Collection Policy, the
initial Servicer hereby covenants that, with respect to a Timeshare Property
underlying a Mortgage Loan that is 181 days past due or a Mortgage Loan that is
less than 181 days past due but for the Servicer has determined should be
“charged-off”, it will forward the Mortgage Loan to outside legal counsel to
commence foreclosure proceedings and it will re-market such Timeshare Property
within 30-days following completion of foreclosure date and deposit the proceeds
therefrom into the Collection Account within such 30-day time period.
SECTION 5.4.    Servicer Events of Default.
(a)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee may, and upon notice from the Administrative
Agent shall, terminate, on behalf of the Noteholders, by notice in writing to
the Servicer, all of the rights and obligations of the Servicer, as Servicer
under this Indenture.
(b)    If any Authorized Officer of the Servicer shall have knowledge of the
occurrence of a default by the Servicer hereunder, the Servicer shall promptly
notify the Indenture Trustee, the Issuer, the Administrative Agent and each
Purchaser, and shall specify in such notice the action, if any, the Servicer is
taking in respect of such default. Unless consented to by the Administrative
Agent, neither the Issuer nor the Indenture Trustee may waive any Servicer Event
of Default.
(c)    If any Servicer Event of Default shall have occurred and not been waived
hereunder, the Indenture Trustee shall direct and the Servicer shall cause to be
delivered notices to the Obligors related to the Timeshare Loans instructing
such Obligors to remit payments in respect thereof to a lockbox account
specified by the Indenture Trustee, such lockbox to be maintained as an Eligible
Bank Account for the benefit of the Noteholders. The Indenture Trustee shall
cause to be established a lockbox account in accordance with Section 3.1 hereof.
SECTION 5.5.    Accountings; Statements and Reports.

32
KL2 2787938.7

--------------------------------------------------------------------------------




(a)    Monthly Servicer Report. Not later than the fourth Business Day preceding
a Payment Date, the Servicer shall deliver to the Issuer, the Indenture Trustee,
the Back-Up Servicer, the Qualified Hedge Counterparty, each Purchaser and the
Administrative Agent a report (the “Monthly Servicer Report”) substantially in
the form of Exhibit D hereto, detailing certain activity relating to the
Timeshare Loans. The Monthly Servicer Report shall be completed with the
information specified therein for the related Due Period and shall contain such
other information as may be reasonably requested by the Issuer, the Indenture
Trustee, any Purchaser or the Administrative Agent in writing at least five
Business Days prior to the date on which the Servicer is required to deliver the
Monthly Servicer Report. Each such Monthly Servicer Report shall be accompanied
by an Officer’s Certificate of the Servicer in the form of Exhibit E hereto,
certifying the accuracy of the computations reflected in such Monthly Servicer
Report. The Servicer agrees to consult and cooperate with the Administrative
Agent in the preparation of the Monthly Servicer Report.
(b)    Certification as to Compliance. The Servicer shall deliver to the Issuer,
the Indenture Trustee, the Administrative Agent and each Purchaser, an Officer’s
Certificate on or about December 31 of each year commencing in 2011: (i) to the
effect that a review of the activities of the Servicer’s performance under this
Indenture during 2011 and each following year for so long as the Indenture is in
effect has been made under the supervision of the officers executing such
Officer’s Certificate with a view to determining whether during such period the
Servicer had performed and observed all of its obligations under this Indenture,
and either (A) stating that based on such review no Servicer Event of Default is
known to have occurred and is continuing, or (B) if such a Servicer Event of
Default is known to have occurred and is continuing, specifying such Servicer
Event of Default and the nature and status thereof, and (ii) describing in
reasonable detail to his knowledge any occurrence in respect of any Timeshare
Loan which would be of adverse significance to a Person owning such Timeshare
Loan.
(c)    Annual Accountants’ Reports. Within 120 days of the Servicer’s fiscal
year end commencing with the end of the 2011 fiscal year, the Servicer shall:
(i)    cause a firm of independent public accountants or other diligence firm
approved by the Administrative Agent to furnish a certificate or statement (and
the Servicer shall provide a copy of such certificate or statement to the
Issuer, the Indenture Trustee and the Administrative Agent), to the effect that
such firm has performed certain procedures with respect to the Servicer’s
servicing controls and procedures for the previous fiscal year and that, on the
basis of such firms’ procedures, conducted substantially in compliance with
standards established by the American Institute of Certified Public Accountants,
nothing has come to the attention of such firm indicating that the Servicer has
not complied with the minimum servicing standards identified in the Uniform
Single Attestation Program for Mortgage Bankers established by the Mortgage
Bankers Association of America (“USAP”), except for such significant exceptions
or errors that, in the opinion of such firm, it is required to report;
(ii)    cause a firm of independent public accountants or other diligence firm
approved by the Administrative Agent to furnish a certificate or statement to
the Issuer, the

33
KL2 2787938.7

--------------------------------------------------------------------------------




Indenture Trustee and the Administrative Agent, to the effect that such firm has
(A) read this Indenture, (B) has performed certain procedures, in accordance
with USAP, with respect to the records and calculations set forth in the Monthly
Servicer Reports delivered by the Servicer during the reporting period and
certain specified documents and records relating to the servicing of the
Timeshare Loans and the reporting requirements with respect thereto and (C) on
the basis of such firm’s procedures, certifies that except for such exceptions
as such firm shall believe immaterial and such other exceptions as shall be set
forth in such statement, (1) the information set forth in such Monthly Servicer
Reports was correct; and (2) the servicing and reporting requirements have been
conducted in compliance with this Indenture; and
(iii)    cause a firm of independent public accountants or other diligence firm
approved by the Administrative Agent to furnish a certificate or statement to
the Issuer, the Indenture Trustee and the Administrative Agent, to the effect
that such firm has, using a sample of Timeshare Loans, confirmed that (A)
charge-offs have been made in accordance with the policies of the Servicer and
in accordance with the Transaction Documents, (B) current outstanding Loan
Balances are accurate, (C) remittances to the Trust Accounts are timely and
accurate, (D) any automated clearing house debits have been made properly, and
(E) the data from the Monthly Servicer Reports agree with data in the Servicer’s
systems.
In the event such independent public accountants require the Indenture Trustee
to agree to the procedures to be performed by such firm in any of the reports
required to be prepared pursuant to this Section 5.05(c), the Servicer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Servicer, and the Indenture
Trustee has not made any independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures.
(d)    Report on Proceedings and Servicer Event of Default. (i) Promptly upon
the Servicer’s becoming aware of any proposed or pending investigation of it by
any Governmental Authority or any court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or conditions (financial or
otherwise) of the Servicer and subsidiaries, as a whole, a written notice
specifying the nature of such investigation or proceeding and what action the
Servicer is taking or proposes to take with respect thereto and evaluating its
merits, or (ii) immediately upon becoming aware of the existence of any
condition or event which constitutes a Servicer Event of Default, a written
notice to the Issuer, the Indenture Trustee, the Qualified Hedge Counterparty,
each Purchaser and the Administrative Agent describing its nature and period of
existence and what action the Servicer is taking or proposes to take with
respect thereto.
(e)    Reports. The initial Servicer will cause to be delivered all reports
required to be delivered by Diamond Resorts Corporation under the Note Funding
Agreement.
SECTION 5.6.    Records.

34
KL2 2787938.7

--------------------------------------------------------------------------------




The Servicer shall maintain all data for which it is responsible (including,
without limitation, computerized tapes or disks) relating directly to or
maintained in connection with the servicing of the Timeshare Loans (which data
and records shall be clearly marked to reflect that the Timeshare Loans have
been Granted to the Indenture Trustee on behalf of the Noteholders and
constitute property of the Trust Estate) at the address specified in Section
13.2 hereof or, upon 15 days’ notice to the Issuer and the Indenture Trustee, at
such other place where any Servicing Officer of the Servicer is located, and
shall give the Issuer and the Indenture Trustee or their authorized agents
access to all such information at all reasonable times, upon 72 hours’ written
notice.
SECTION 5.7.    Fidelity Bond; Errors and Omissions Insurance.
The Servicer shall maintain or cause to be maintained a fidelity bond and errors
and omissions insurance with respect to the Servicer in such form and amount as
is customary for institutions acting as custodian of funds in respect of
timeshare loans or receivables on behalf of institutional investors. Any such
fidelity bond or errors and omissions insurance shall be maintained in a form
and amount that would meet the requirements of prudent institutional loan
servicers.
No provision of this Section 5.7 requiring such fidelity bond and errors and
omissions insurance policy shall diminish or relieve the Servicer from its
duties and obligations as set forth in this Indenture. The Servicer shall be
deemed to have complied with this provision if one of its respective Affiliates
has such fidelity bond coverage and errors and omissions insurance policy which,
by the terms of such fidelity bond and such errors and omissions insurance
policy, the coverage afforded thereunder extends to the Servicer. Upon a request
of the Indenture Trustee, the Servicer shall deliver to the Indenture Trustee, a
certification evidencing coverage under such fidelity bond or such errors and
omissions insurance policy. Any such fidelity bond or errors and omissions
insurance policy shall not be canceled or reduced without ten days’ prior
written notice to the Indenture Trustee.
SECTION 5.8.    Merger or Consolidation of the Servicer.
(a)    The Servicer shall promptly provide written notice to the Indenture
Trustee and the Administrative Agent of any merger or consolidation of the
Servicer. The Servicer shall keep in full effect its existence, rights and
franchise as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture or any of the Timeshare Loans and to perform
its duties under this Indenture.
(b)    Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person (i) is a company whose business
includes the servicing of assets similar to the Timeshare Loans and shall be
authorized to transact business in the state or states in which the related
Timeshare Properties it is to service are situated; (ii) is a U.S. Person, and
(iii)

35
KL2 2787938.7

--------------------------------------------------------------------------------




delivers to the Indenture Trustee (A) an agreement, in form and substance
reasonably satisfactory to the Indenture Trustee and the Noteholders, which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Servicer under this Indenture and (B) an Opinion of Counsel as
to the enforceability of such agreement.
SECTION 5.9.    Sub-Servicing.
(a)    The Servicer may enter into one or more subservicing agreements with a
subservicer so long as any such subservicer is reasonably acceptable to the
Administrative Agent. References herein to actions taken or to be taken by the
Servicer in servicing the Timeshare Loans include actions taken or to be taken
by a subservicer on behalf of the Servicer. Any subservicing agreement will be
upon such terms and conditions as the Servicer may reasonably agree and as are
not inconsistent with this Indenture. The Servicer will be responsible for
compliance with the Fair Debt Collection Practices Act and any other applicable
laws, rules or regulations by any entity to which the Servicer delegates its
duties. The Servicer shall be solely responsible for any subservicing fees.
(b)    Notwithstanding any subservicing agreement, the Servicer (and the
Successor Servicer if it is acting as such pursuant to Section 5.16 hereof)
shall remain obligated and liable for the servicing and administering of the
Timeshare Loans in accordance with this Indenture without diminution of such
obligation or liability by virtue of such subservicing agreement and to the same
extent and under the same terms and conditions as if the Servicer alone were
servicing and administering the Timeshare Loans.
SECTION 5.10.    Servicer Resignation.
The Servicer shall not resign from the duties and obligations hereby imposed on
it under this Indenture unless and until (a) the Successor Servicer shall have
assumed the responsibilities and obligations of the Servicer hereunder, and (b)
the Indenture Trustee shall have received the consent of the Administrative
Agent. Upon such resignation, the Servicer shall comply with Section 5.4(b)
hereof.
SECTION 5.11.    Fees and Expenses.
As compensation for the performance of its obligations under this Indenture, the
Servicer shall be entitled to receive on each Payment Date, from amounts on
deposit in the Collection Account and in the priorities described in Section 3.4
hereof, the Servicing Fee and as additional compensation, the amounts described
in Section 5.2(b) hereof. Other than Liquidation Expenses, the Servicer shall
pay all expenses incurred by it in connection with its servicing activities
hereunder.
SECTION 5.12.    Access to Certain Documentation.
Upon five Business Days’ prior written notice (or without prior written notice
following a Servicer Event of Default), the Servicer will, from time to time
during regular business hours, as requested by the Issuer, the Indenture
Trustee, the Administrative Agent or any Purchaser which the Administrative
Agent has confirmed holds at least a 15% interest in the Notes and, prior

36
KL2 2787938.7

--------------------------------------------------------------------------------




to the occurrence of a Servicer Event of Default, at the expense of the Issuer,
the Indenture Trustee, the Administrative Agent or such Purchaser, and upon the
occurrence and continuance of a Servicer Event of Default, at the expense of the
Servicer, permit such Issuer, Indenture Trustee, Administrative Agent or
Purchaser or its agents or representatives, as the case may be, (i) to examine
and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Servicer relating to the servicing of the Timeshare
Loans serviced by it and (ii) to visit the offices and properties of the
Servicer for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to the Timeshare Loans with any of the
officers, employees or accountants of the Servicer having knowledge of such
matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12.
SECTION 5.13.    No Offset.
Prior to the termination of this Indenture, the obligations of Servicer under
this Indenture shall not be subject to any defense, counterclaim or right of
offset which the Servicer has or may have against the Issuer, the Indenture
Trustee, the Administrative Agent or any Purchaser, whether in respect of this
Indenture, any Timeshare Loan or otherwise.
SECTION 5.14.    Cooperation.
The Indenture Trustee agrees to cooperate with the Servicer in connection with
the Servicer’s preparation of the Monthly Servicer Report, including without
limitation, providing account balances of Trust Accounts and notification of the
Events of Default or Amortization Events and other information of which the
Indenture Trustee has knowledge which may affect the Monthly Servicer Report.
SECTION 5.15.    Indemnification, Third Party Claim.
The Servicer agrees to indemnify the Issuer, the Indenture Trustee, the
Custodian, the Administrative Agent and the Purchasers (collectively, the
“Indemnified Parties”) from and against any and all actual damages (excluding
economic losses related to the collectibility of any Timeshare Loan), claims,
reasonable attorneys’ fees and related costs, judgments, and any other costs,
fees and expenses that each may sustain (collectively, the “Indemnified
Amounts”) because of the failure of the Servicer to service the Timeshare Loans
in accordance with the Servicing Standard or otherwise perform its obligations
and duties hereunder in compliance with the terms of this Indenture, or because
of any act or omission by the Servicer due to its negligence or willful
misconduct in connection with its maintenance and custody of any funds,
documents and records under this Indenture, or its release thereof except as
contemplated by this Indenture. The Servicer shall immediately notify the
Issuer, the Administrative Agent and the Indenture Trustee if it has knowledge
or should have knowledge of a claim made by a third party with respect to the
Timeshare Loans, and, if such claim relates to the servicing of the Timeshare
Loans by the Servicer, assume, with the consent of the Indenture Trustee, the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees, and promptly pay, discharge and satisfy any judgment

37
KL2 2787938.7

--------------------------------------------------------------------------------




or decree which may be entered against it. This Section 5.15 shall survive the
termination of this Indenture or the resignation or removal of the Servicer
hereunder.
SECTION 5.16.    Back-Up Servicer and Successor Servicer.
(a)    Subject to the terms and conditions herein, the Issuer hereby appoints
Wells Fargo Bank, National Association as the initial Back-Up Servicer
hereunder. The Back-Up Servicer shall perform all of its duties hereunder in
accordance with applicable law, the terms of this Indenture, the respective
Timeshare Loans and, to the extent consistent with the foregoing, in accordance
with the customary and usual procedures employed by the Back-Up Servicer with
respect to comparable assets that the Back-Up Servicer services for itself or
other Persons. The Back-Up Servicer shall be compensated for its services
hereunder by the Back-Up Servicing Fee.
(b)    Not later than the fourth Business Day preceding a Payment Date (unless
otherwise requested more frequently by the Indenture Trustee), the Servicer
shall prepare and deliver to the Back-Up Servicer: (i) a copy of the Monthly
Servicer Report and all other reports and notices, if any, delivered to the
Issuer and the Indenture Trustee (collectively, the “Monthly Reports”); (ii) a
computer file or files stored on compact disc, magnetic tape or provided
electronically, prepared in accordance with the record layout for data
conversion attached hereto as Exhibit F and made a part hereof (the “Tape(s)”);
and (iii) a computer file or files stored on compact disc, magnetic tape or
provided electronically containing cumulative payment history for the Timeshare
Loans, including servicing collection notes (the “Collection Reports”). The
Tape(s) shall contain (y) all information with respect to the Timeshare Loans as
of the close of business on the last day of the Due Period necessary to store
the appropriate data in the Back-Up Servicer’s system from which the Back-Up
Servicer will be capable of preparing a daily trial balance relating to the data
and (z) an initial trial balance showing balances of the Timeshare Loans as of
the last business day corresponding to the date of the Tape(s) (the “Initial
Trial Balance”). The Back-Up Servicer shall have no obligations as to the
Collection Reports other than to insure that they are able to be opened and read
(which it shall determine promptly upon receipt). The Servicer shall give prompt
written notice to the Indenture Trustee, the Back-Up Servicer and the
Administrative Agent of any modifications in the Servicer’s servicing systems.
(c)    The Back-Up Servicer shall use the Tape(s) and Initial Trial Balance to
ensure that the Monthly Reports are complete on their face and the following
items in such Monthly Reports have been accurately calculated, if applicable,
and reported: (i) the Aggregate Loan Balance, (ii) the aggregate Outstanding
Note Balance, (iii) the payments to be made pursuant to Section 3.4 hereof, (iv)
the Default Level, (v) the Delinquency Level and (vi) Gross Excess Spread Level.
The Back-Up Servicer shall give prompt written notice to the Indenture Trustee
and the Administrative Agent of any discrepancies discovered pursuant to its
review of the items required by this Section 5.16(c) or if any of the items in
Section 5.16(b) can not be open and read.
(d)    Other than the duties specifically set forth in this Indenture and those
additional standard reports or services the Servicer or the Indenture Trustee
may request of the Back-Up Servicer from time to time, the Back-Up Servicer
shall have no obligation hereunder, including, without limitation, to supervise,
verify, monitor or administer the performance of the Servicer. The Back-Up
Servicer shall have no liability for any action taken or omitted to be taken by
the Servicer.

38
KL2 2787938.7

--------------------------------------------------------------------------------




(e)    From and after the receipt by the Servicer of a written termination
notice pursuant to Section 5.4(a) hereof, the resignation of the Servicer
pursuant to Section 5.10 hereof or non-renewal by the Administrative Agent
pursuant to Section 5.20 hereof, and upon written notice thereof to the Back-Up
Servicer from the Indenture Trustee, all authority and power of the Servicer
under this Indenture, whether with respect to the Timeshare Loans or otherwise,
shall pass to and be vested in the Back-Up Servicer, as the Successor Servicer,
on the Assumption Date (as defined in Section 5.16(f) hereof).
(f)    The Servicer shall perform such actions as are reasonably necessary to
assist the Indenture Trustee and the Successor Servicer in such transfer of the
Servicer’s duties and obligations pursuant to Section 5.16(e) hereof. The
Servicer agrees that it shall promptly (and in any event no later than five
Business Days subsequent to its receipt of the notice of termination) provide
the Successor Servicer (with costs being borne by the Servicer) with all
documents and records (including, without limitation, those in electronic form)
reasonably requested by it to enable the Successor Servicer to assume the
Servicer’s duties and obligations hereunder, and shall cooperate with the
Successor Servicer in effecting the assumption by the Successor Servicer of the
Servicer’s obligations hereunder, including, without limitation, the transfer
within two Business Days to the Successor Servicer for administration by it of
all cash amounts which shall at the time or thereafter received by it with
respect to the Timeshare Loans (provided, however, that the Servicer shall
continue to be entitled to receive all amounts accrued or owing to it under this
Indenture on or prior to the date of such termination). If the Servicer fails to
undertake such action as is reasonably necessary to effectuate such transfer of
its duties and obligations, the Indenture Trustee, or the Successor Servicer if
so directed by the Indenture Trustee, is hereby authorized and empowered to
execute and deliver, on behalf of and at the expense of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things reasonably necessary to effect the
purposes of such notice of termination. Promptly after receipt by the Successor
Servicer of such documents and records, the Successor Servicer will commence the
performance of such servicing duties and obligations as successor Servicer in
accordance with the terms and conditions of this Indenture (such date, the
“Assumption Date”), and from and after the Assumption Date the Successor
Servicer shall receive the Servicing Fee and agrees to and shall be bound by all
of the provisions of this Article V and any other provisions of this Indenture
relating to the duties and obligations of the Servicer, except as otherwise
specifically provided herein.
(i)    Notwithstanding anything contained in this Indenture to the contrary, the
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the Servicer relating to the
Timeshare Loans (collectively, the “Predecessor Servicer Work Product”) without
any audit or other examination thereof, and the Successor Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
should cause or materially contribute to the Successor Servicer making or
continuing any Errors (collectively, “Continued Errors”), the Successor Servicer
shall have no duty, responsibility, obligation or liability for such Continued
Errors; provided, however, that the Successor Servicer agrees to use its best
efforts to prevent further Continued Errors.

39
KL2 2787938.7

--------------------------------------------------------------------------------




In the event that the Successor Servicer becomes aware of Errors or Continued
Errors, the Successor Servicer shall, with the prior consent of the
Administrative Agent, use its best efforts to reconstruct and reconcile such
data as is commercially reasonable to correct such Errors and Continued Errors
and to prevent future Continued Errors and shall be entitled to recover its
costs thereby.
(ii)    The Successor Servicer shall have: (A) no liability with respect to any
obligation which was required to be performed by the terminated or resigned
Servicer prior to the Assumption Date or any claim of a third party based on any
alleged action or inaction of the terminated or resigned Servicer, (B) no
obligation to perform any repurchase or advancing obligations, if any, of the
Servicer, (C) no obligation to pay any taxes required to be paid by the
Servicer, (D) no obligation to pay any of the fees and expenses of any other
party involved in this transaction that were incurred by the prior Servicer and
(E) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer including the original Servicer.
(g)    In the event that Wells Fargo Bank, National Association as the initial
Back-Up Servicer is terminated for any reason, or fails or is unable to act as
Back-Up Servicer and/or as Successor Servicer, the Indenture Trustee may enter
into a back-up servicing agreement with a back-up servicer, and may appoint a
successor servicer to act under this Indenture, in either event on such terms
and conditions as are provided herein as to the Back-Up Servicer or the
Successor Servicer, as applicable, or on such other terms and conditions as may
be reasonably acceptable to the Administrative Agent.
SECTION 5.17.    Limitation of Liability.
It is expressly understood and agreed by the parties hereto that DFS is
executing this Indenture solely as Servicer and DFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer. It is expressly understood and agreed by the parties
hereto that Wells Fargo Bank, National Association, other than in its capacity
as Indenture Trustee, is executing this Indenture solely as Custodian and
Back-Up Servicer, and Wells Fargo Bank, National Association undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture applicable to the Custodian, the Back-Up Servicer, the Back-Up
Servicer as Successor Servicer, and the Indenture Trustee, as the case may be.
SECTION 5.18.    Recordation.
The Servicer agrees to cause all evidences of recordation of the original
Mortgage and Installment Sale Notice to be delivered to the Custodian to be held
as part of the Timeshare Loan Files. After the occurrence of an event which, but
for the passage of time or the giving of notice or both, would constitute an
Event of Default, if so directed by the Administrative Agent, the Indenture
Trustee shall cause either the Custodian or a third party appointed by the
Indenture Trustee to complete the assignments of mortgage and (at the Servicer’s
expense) record such assignments of mortgage in all appropriate jurisdictions.
SECTION 5.19.    St. Maarten Notice.

40
KL2 2787938.7

--------------------------------------------------------------------------------




Within 45 days of any Funding Date or any Transfer Date (with respect to a
Qualified Substitute Timeshare Loan), as the case may be, the Servicer shall
give notice to each Obligor under a Timeshare Loan with respect to any Resort in
the territory of St. Maarten that such Timeshare Loan has been transferred and
assigned to the Indenture Trustee, in trust, for the benefit of the Noteholders.
Such notice may include any notice or notices that the Issuer’s predecessors in
title to the Timeshare Loan may give to the same Obligor with respect to any
transfers and assignments of the Timeshare Loan by such predecessors. Such
notice shall be in the form attached hereto as Exhibit G, as the same may be
amended, revised or substituted by the Indenture Trustee and the Servicer from
time to time.
ARTICLE VI.    
EVENTS OF DEFAULT; REMEDIES
SECTION 6.1.    [Reserved].
SECTION 6.2.    Acceleration of Maturity; Rescission and Annulment.
(a)    If an Event of Default of the kind specified in clause (e) or clause (f)
of the definition of “Event of Default” occurs, the Notes shall automatically
become due and payable at the Outstanding Note Balance together with all accrued
and unpaid interest thereon. If an Event of Default (other than an Event of
Default of the kind described in the preceding sentence) shall occur and is
continuing, the Indenture Trustee shall, upon notice from the Administrative
Agent, declare the Notes to be immediately due and payable at the Outstanding
Note Balance together with all accrued and unpaid interest thereon. Upon any
such declaration or automatic acceleration, the Outstanding Note Balance of the
Notes together with all accrued and unpaid interest thereon shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Issuer. The Indenture Trustee
shall promptly send a notice of any declaration or automatic acceleration to the
Administrative Agent and to each Purchaser.
(b)    At any time after such a declaration of acceleration has been made, or
after such acceleration has automatically become effective and before a judgment
or decree for payment of the money due has been obtained by the Indenture
Trustee as hereinafter in this Article provided, the Administrative Agent by
written notice to the Issuer and the Indenture Trustee, may rescind and annul
such declaration and its consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay (without duplication):
(A)    all principal due on the Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit at the applicable
Note Rate,
(B)    all interest due with respect to the Notes and, to the extent that
payment of such interest is lawful, interest upon overdue interest from the date
when

41
KL2 2787938.7

--------------------------------------------------------------------------------




the same first became due until the date of payment or deposit at a rate per
annum equal to the applicable Note Rate, and
(C)    all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements, and advances of each of the
Indenture Trustee, the Servicer and the Lockbox Banks, its agents and counsel;
and
(ii)    all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of the Notes which became due solely
by such declaration of acceleration, have been cured or waived as provided in
Section 6.13 hereof.
No such rescission shall affect any subsequent Event of Default or impair any
right consequent thereon.
(c)    The Indenture Trustee shall provide notice to the Qualified Hedge
Counterparty of the occurrence of an Event of Default for which it has received
written notice and any acceleration of the Notes hereunder.
SECTION 6.3.    Remedies.
(a)    If an Event of Default with respect to the Notes occurs and is continuing
of which a Responsible Officer of the Indenture Trustee has actual knowledge,
the Indenture Trustee shall immediately give notice to the Administrative Agent,
each Purchaser, each Noteholder and the Qualified Hedge Counterparty as set
forth in Section 7.2 hereof and shall solicit the Administrative Agent for
advice. The Indenture Trustee shall then take such action as so directed by the
Administrative Agent subject to the provisions of this Indenture.
(b)    Following any acceleration of the Notes, the Indenture Trustee shall have
all of the rights, powers and remedies with respect to the Trust Estate as are
available to secured parties under the UCC or other applicable law, subject to
subsection (d) below. Such rights, powers and remedies may be exercised by the
Indenture Trustee in its own name as trustee of an express trust.
(c)    (i)    If an Event of Default specified in clause (a) of the definition
of “Event of Default” occurs and is continuing, the Indenture Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Issuer for the aggregate Outstanding Note Balance and interest
remaining unpaid with respect to the Notes.
(i)    If an Event of Default occurs and is continuing, the Indenture Trustee
may in its discretion, and at the instruction of the Administrative Agent shall,
proceed to protect and enforce its rights and the rights of the Noteholders by
such appropriate judicial or other proceedings as the Indenture Trustee shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other

42
KL2 2787938.7

--------------------------------------------------------------------------------




proper remedy. The Indenture Trustee shall notify the Issuer, the Administrative
Agent, the Servicer and the Noteholders of any such action.
(d)    If the Indenture Trustee shall have received instructions within 45 days
from the date notice pursuant to Section 6.3(a) hereof is first given from the
Administrative Agent, to the effect that such Persons approve of or request the
liquidation of the Timeshare Loans or upon an Event of Default set forth in
clause (e) or clause (f) of the definition of “Event of Default”, the Indenture
Trustee shall to the extent lawful promptly sell, dispose of or otherwise
liquidate the Timeshare Loans in a commercially reasonable manner and on
commercially reasonable terms, which shall include the solicitation of
competitive bids; provided, however, that, upon an Event of Default set forth in
clause (e) or clause (f) of the definition of “Event of Default”, the
Administrative Agent may notify the Indenture Trustee that such liquidation
shall not occur. The Indenture Trustee may obtain a prior determination from any
conservator, receiver or liquidator of the Issuer that the terms and manner of
any proposed sale, disposition or liquidation are commercially reasonable.
SECTION 6.4.    Indenture Trustee May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Issuer or the property of the Issuer, the
Indenture Trustee (irrespective of whether the principal of the Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made any demand on the
Issuer for the payment of overdue principal or interest) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and any predecessor Indenture Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;
(ii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and
(iii)    to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matter;
and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.

43
KL2 2787938.7

--------------------------------------------------------------------------------




(b)    Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder, the Administrative Agent or any Purchaser any plan of
reorganization, agreement, adjustment or composition affecting the Notes or the
rights of any Noteholder thereof or affecting the Timeshare Loans or the other
assets constituting the Trust Estate or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.
SECTION 6.5.    Indenture Trustee May Enforce Claims Without Possession of
Notes.
All rights of action and claims under this Indenture, the Notes, the Timeshare
Loans or the other assets constituting the Trust Estate may be prosecuted and
enforced by the Indenture Trustee without the possession of any of the Notes or
the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Indenture Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provisions for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, be for the benefit of the
Noteholders in respect of which such judgment has been recovered, and pursuant
to the priorities contemplated by Section 3.4 hereof.
SECTION 6.6.    Allocation of Money Collected.
Subject to the following paragraph, if the Notes have been declared, have
automatically become, or otherwise become due and payable following an Event of
Default and such declaration or automatic acceleration has not been rescinded or
annulled, any money collected by the Indenture Trustee in respect of the Trust
Estate and any other money that may be held thereafter by the Indenture Trustee
as security for the Notes, including, without limitation, the amounts on deposit
in the Reserve Account, shall be applied in the following order, at the date or
dates fixed by the Indenture Trustee and, in case of the distribution of such
money on account of principal or interest, without presentment of any Notes:
(i)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, ratably
based on their respective entitlements, any unpaid amounts due under the
Indenture;
(ii)    to the Qualified Hedge Counterparty, any payments due to the Hedge
Counterparty under any Hedge Agreement, if any (other than any termination
payment with respect to which the Qualified Hedge Counterparty is the
“Defaulting Party” or the sole “Affected Party” (as such terms are defined in
the applicable Hedge Agreement;
(iii)    to the Servicer, any unpaid Servicing Fees; provided, however, that
immediately after receipt of such Servicing Fees, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(iv)    to the Administrative Agent, any unpaid Administrative Agent Fees;
(v)    to each Purchaser, its Non-Usage Fees;

44
KL2 2787938.7

--------------------------------------------------------------------------------




(vi)    to each Purchaser, its portion of the Interest Distribution Amount;
(vii)    to each Purchaser, all remaining amounts until the Outstanding Note
Balance of the Notes is reduced to zero
(viii)    to each Purchaser, to the extent applicable, all other amounts due and
unpaid under any Transaction Document;
(ix)    to the Hedge Counterparty, any amounts due under the Hedge Agreements
not paid in (ii) above; and
(x)    to the Issuer, any remaining amounts.
Notwithstanding the foregoing paragraph, if the Notes have become due and
payable following an Event of Default specified in clause (e) or (f) of the
definition of “Event of Default” and the Indenture Trustee shall not have
effected a sale of the assets pursuant to Section 6.16 hereof comprising the
Trust Estate, any money collected by the Indenture Trustee in respect of the
Trust Estate shall be applied in accordance with the priorities specified in
Section 3.4 hereof.
SECTION 6.7.    Limitation on Suits.
No Noteholder, solely by virtue of its status as Noteholder, shall have any
right by virtue or by availing of any provision of this Indenture to institute
any suit, action or proceeding in equity or at law upon or under or with respect
to this Indenture, unless the Holders of Notes evidencing not less than 50% of
the Outstanding Note Balance of Notes of the Notes then Outstanding shall have
made written request upon the Indenture Trustee to institute such action, suit
or proceeding in its own name as Indenture Trustee hereunder and shall have
offered to the Indenture Trustee such reasonable indemnity as it may require
against the cost, expenses and liabilities to be incurred therein or thereby,
and the Indenture Trustee, for 60 days after its receipt of such notice, request
and offer of indemnity, shall have neglected or refused to institute any such
action, suit or proceeding and no direction inconsistent with such written
request has been given such Indenture Trustee during such 60-day period by the
Administrative Agent; it being understood and intended, and being expressly
covenanted by each Noteholder with every other Noteholder and the Indenture
Trustee, that no one or more Noteholders shall have any right in any manner
whatever by virtue or by availing of any provision of this Indenture to affect,
disturb or prejudice the rights of the Holders of any other of such Notes, or to
obtain or seek to obtain priority over or preference to any other such Holder,
or to enforce any right under this Indenture, except in the manner herein
provided and for the benefit of all Noteholders. For the protection and
enforcement of the provisions of this Section 6.7, each and every Noteholder and
the Indenture Trustee shall be entitled to such relief as can be given either at
law or in equity.
SECTION 6.8.    Unconditional Right of Noteholders to Receive Principal and
Interest.
Notwithstanding any other provision in this Indenture, other than the provisions
hereof limiting the right to recover amounts due on the Notes to recoveries from
the property comprising the Trust Estate, the Holder of any Note and each
Purchaser (as a beneficial holder of a Note) shall

45
KL2 2787938.7

--------------------------------------------------------------------------------




have the absolute and unconditional right to receive payment of the principal of
and interest on such Note as such payments of principal and interest become due,
including the Stated Maturity, and such right shall not be impaired without the
consent of such Noteholder or such Purchaser.
SECTION 6.9.    Restoration of Rights and Remedies.
If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Indenture Trustee or to such Noteholder, then and in every such case,
subject to any determination in such proceeding, the Issuer, the Indenture
Trustee and the Noteholders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders continue as though no such proceeding had
been instituted.
SECTION 6.10.    Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost, or stolen Notes in Section 2.5(f) hereof, no right
or remedy herein conferred upon or reserved to the Indenture Trustee or to the
Noteholders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
SECTION 6.11.    Delay or Omission Not Waiver.
No delay or omission of the Indenture Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.
SECTION 6.12.    Control by Administrative Agent.
Except as may otherwise be provided in this Indenture, until such time as the
conditions specified in Sections 11.1(a)(i) through (iii) hereof have been
satisfied in full, the Administrative Agent shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred on the
Indenture Trustee, with respect to the Notes. Notwithstanding the foregoing:
(i)    no such direction shall be in conflict with any rule of law or with this
Indenture;

46
KL2 2787938.7

--------------------------------------------------------------------------------




(ii)    the Indenture Trustee shall not be required to follow any such direction
which the Indenture Trustee reasonably believes might result in any personal
liability on the part of the Indenture Trustee for which the Indenture Trustee
is not adequately indemnified; and
(iii)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with any such direction; provided
that the Indenture Trustee shall give notice of any such action to the
Administrative Agent and each Noteholder.
SECTION 6.13.    Waiver of Events of Default.
(a)    The Administrative Agent may, by one or more instruments in writing,
waive any Event of Default on behalf of all Noteholders hereunder and its
consequences, except a continuing Event of Default:
(i)    in respect of the payment of the principal of or interest on any Note
(which may only be waived by the Holder of such Note), or
(ii)    in respect of a covenant or provision hereof which under Article 9
hereof cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected (which only may be waived by the Holders of all
Outstanding Notes affected).
(b)    A copy of each waiver pursuant to Section 6.13(a) hereof shall be
furnished by the Issuer to the Indenture Trustee, each Noteholder, each
Purchaser and the Administrative Agent. Upon any such waiver, such Event of
Default shall cease to exist and shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Event of Default or impair any right consequent thereon.
SECTION 6.14.    Undertaking for Costs.
All parties to this Indenture agree (and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to any suit instituted
by the Indenture Trustee or to any suit instituted by the Administrative Agent
or a Purchaser for the enforcement of the payment of the principal of or
interest on any Note on or after the maturities for such payments, including the
Stated Maturity as applicable.
SECTION 6.15.    Waiver of Stay or Extension Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any

47
KL2 2787938.7

--------------------------------------------------------------------------------




stay or extension law wherever enacted, now or at any time hereafter in force,
which may affect the covenants or the performance of this Indenture; and the
Issuer (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.
SECTION 6.16.    Sale of Trust Estate.
(a)    The power to effect any sale of any portion of the Trust Estate pursuant
to Section 6.3 hereof shall not be exhausted by any one or more sales as to any
portion of the Trust Estate remaining unsold, but shall continue unimpaired
until the entire Trust Estate so allocated shall have been sold or all amounts
payable on the Notes shall have been paid or losses allocated thereto and borne
thereby. The Indenture Trustee may from time to time, upon directions in
accordance with Section 6.12 hereof, postpone any public sale by public
announcement made at the time and place of such sale.
(b)    To the extent permitted by applicable law, the Indenture Trustee shall
not sell to a third party the Trust Estate, or any portion thereof except as
permitted under Section 6.3(d) hereof.
(c)    In connection with a sale of all or any portion of the Trust Estate:
(i)    any one or more of the Noteholders, the Purchasers or the owners of the
beneficial interests in the Issuer may bid for and purchase the property offered
for sale, and upon compliance with the terms of sale may hold, retain, and
possess and dispose of such property, without further accountability, and any
Noteholder may, in paying the purchase money therefor, deliver in lieu of cash
any Outstanding Notes or claims for interest thereon for credit in the amount
that shall, upon distribution of the net proceeds of such sale, be payable
thereon, and the Notes, in case the amounts so payable thereon shall be less
than the amount due thereon, shall be returned to the Noteholders after being
appropriately stamped to show such partial payment;
(ii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance prepared by the Servicer transferring its interest
without representation or warranty and without recourse in any portion of the
Trust Estate in connection with a sale thereof,
(iii)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a sale thereof, and to take all
action necessary to effect such sale;
(iv)    no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys; and
(v)    the method, manner, time, place and terms of any, sale of all or any
portion of the Trust Estate shall be commercially reasonable.

48
KL2 2787938.7

--------------------------------------------------------------------------------




SECTION 6.17.    Action on Notes.
The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture or any other Transaction Document shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture or any other Transaction Document. Neither the Lien of this
Indenture nor any rights or remedies of the Indenture Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Indenture Trustee
against the Issuer or by the levy of any execution under such judgment upon any
portion of the Trust Estate or upon any of the assets of the Issuer. Any money
or property collected by the Indenture Trustee shall be applied in accordance
with the provisions of this Indenture.
SECTION 6.18.    Performance and Enforcement of Certain Obligations.
Promptly following a request from the Indenture Trustee, the Issuer shall take
all such lawful action as the Indenture Trustee may request to compel or secure
the performance and observance by the Diamond Resorts Parties of each of their
respective obligations to the Issuer under or in connection with the Sale
Agreement and any other Transaction Document and to exercise any and all rights,
remedies, powers and privileges lawfully available to the Issuer under or in
connection with the Sale Agreement or any other Transaction Document to the
extent and in the manner directed by the Indenture Trustee, including the
transmission of notices of default on the part of a Diamond Resorts Party
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by the Diamond Resorts Parties of each of their
obligations under the Sale Agreement and the other Transaction Documents.
ARTICLE VII.    
THE INDENTURE TRUSTEE
SECTION 7.1.    Certain Duties.
(a)    The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Indenture Trustee
(including, without limitation, the duties referred to in Article V hereof
during the continuance of a Servicer Event of Default, or a Servicer Event of
Default resulting in the appointment of the Back-Up Servicer as Successor
Servicer pursuant to Article V hereof).
(b)    In the absence of bad faith on its part, the Indenture Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture, provided however, the
Indenture Trustee shall not be required to verify or recalculate the contents
thereof.

49
KL2 2787938.7

--------------------------------------------------------------------------------




(c)    In case an Event of Default or a Servicer Event of Default (resulting in
the appointment of the Back-Up Servicer as Successor Servicer) has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of such Person’s own affairs; provided, however,
that no provision in this Indenture shall be construed to limit the obligations
of the Indenture Trustee to provide notices under Section 7.2 hereof.
(d)    The Indenture Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee reasonable security or indemnity (which
may be in the form of written assurances) against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.
(e)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
(i)    this Section 7.1(e) shall not be construed to limit the effect of Section
7.1(a) and (b) hereof;
(ii)    the Indenture Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer unless it shall be proved that the
Indenture Trustee shall have been negligent in ascertaining the pertinent facts;
and
(iii)    the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of the holders of the requisite principal amount of the outstanding
Notes, or in accordance with any written direction delivered to it under Section
6.2(a) hereof, relating to the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee, or exercising any
trust or power conferred upon the Indenture Trustee, under this Indenture.
(f)    Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee shall be subject to the provisions of this
Section 7.1.
(g)    The Indenture Trustee makes no representations or warranties with respect
to the Timeshare Loans.
(h)    Notwithstanding anything to the contrary herein, the Indenture Trustee is
not required to expend or risk its own funds or otherwise incur financial
liability in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers, if it shall have reasonable grounds to believe
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.
SECTION 7.2.    Notice of Events of Default and Amortization Events.

50
KL2 2787938.7

--------------------------------------------------------------------------------




The Indenture Trustee shall promptly (but in any event within three Business
Days notify the Issuer, the Servicer, the Purchasers, the Administrative Agent,
the Qualified Hedge Counterparty and the Noteholders upon a Responsible Officer
obtaining actual knowledge of any event which constitutes a Amortization Event,
an Event of Default or a Servicer Event of Default or would constitute a
Amortization Event, an Event of Default or a Servicer Event of Default but for
the requirement that notice be given or time elapse or both, provided, however,
that this Section 7.2 shall not limit the obligations of the Indenture Trustee
to provide notices expressly required by this Indenture.
SECTION 7.3.    Certain Matters Affecting the Indenture Trustee.
Subject to the provisions of Section 7.1:
(a)    The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;
(b)    Any request or direction of any Noteholders, the Issuer, or the Servicer
mentioned herein shall be in writing;
(c)    Whenever in the performance of its duties hereunder the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate or Opinion of Counsel;
(d)    The Indenture Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be deemed authorization in respect of
any action taken, suffered, or omitted by it hereunder in good faith and in
reliance thereon;
(e)    Prior to the occurrence of a Amortization Event, an Event of Default, or
a Servicer Event of Default, or after the curing of all Amortization Events,
Events of Default or Servicer Events of Default which may have occurred, the
Indenture Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper document,
unless requested in writing so to do by the Administrative Agent; provided,
however, that if the payment within a reasonable time to the Indenture Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the reasonable opinion of the Indenture Trustee,
not reasonably assured to the Indenture Trustee by the security afforded to it
by the terms of this Indenture, the Indenture Trustee may require reasonable
indemnity against such cost, expense or liability as a condition to so
proceeding. The reasonable expense of every such examination shall be paid by
the Servicer or, if paid by the Indenture Trustee, shall be reimbursed by the
Servicer upon demand;

51
KL2 2787938.7

--------------------------------------------------------------------------------




(f)    The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys or a custodian (which may be Affiliates of the Indenture Trustee) and
the Indenture Trustee shall not be liable for any acts or omissions of such
agents, attorneys or custodians appointed with due care by it hereunder; and
(g)    Delivery of any reports, information and documents to the Indenture
Trustee provided for herein is for informational purposes only (unless otherwise
expressly stated) and the Indenture Trustee’s receipt of such shall not
constitute constructive knowledge of any information contained therein or
determinable from information contained therein, including the Servicer’s or the
Issuer’s compliance with any of its representations, warranties or covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officers’ Certificates).
SECTION 7.4.    Indenture Trustee Not Liable for Notes or Timeshare Loans.
(a)    The Indenture Trustee makes no representations as to the validity or
sufficiency of this Indenture or any Transaction Document, the Notes (other than
the authentication thereof) or of any Timeshare Loan. The Indenture Trustee
shall not be accountable for the use or application by the Issuer of funds paid
to the Issuer in consideration of conveyance of the Timeshare Loans to the Trust
Estate.
(b)    The Indenture Trustee shall have no responsibility or liability for or
with respect to the validity of any security interest in any property securing a
Timeshare Loan; the existence or validity of any Timeshare Loan, the validity of
the assignment of any Timeshare Loan to the Trust Estate or of any intervening
assignment; the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan or Timeshare Loan File (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Issuer
or the Servicer with any covenant or the breach by the Issuer or the Servicer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation; the acts or omissions of
the Issuer, the Servicer or any Obligor; or any action of the Servicer or the
Servicer taken in the name of the Indenture Trustee.
(c)    If the Indenture Trustee acts as Successor Servicer hereunder, it shall
be entitled to the protections of Section 7.4(b).
SECTION 7.5.    Indenture Trustee May Own Notes.
The Indenture Trustee in its individual or any other capacity may become the
owner or pledgee of Notes with the same rights as it would have if it were not
Indenture Trustee.
SECTION 7.6.    Indenture Trustee’s Fees and Expenses.
On each Payment Date, the Indenture Trustee shall be entitled to the Indenture
Trustee Fee and reimbursement of Indenture Trustee Expenses in the priority
provided in Section 3.4 hereof.

52
KL2 2787938.7

--------------------------------------------------------------------------------




SECTION 7.7.    Eligibility Requirements for Indenture Trustee.
Other than the initial Indenture Trustee, the Indenture Trustee hereunder shall
at all times (a) be a corporation, depository institution, national banking
association or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $50,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “A2” from Moody’s, “A”
from S&P or “A” from Fitch and (e) shall be acceptable to the Administrative
Agent. If such institution publishes reports of condition at least annually,
pursuant to or to the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 7.7, the combined capital and
surplus of such institution shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of this Section 7.7, the Indenture Trustee shall resign
immediately in the manner and with the effect specified in Section 7.8 hereof.
SECTION 7.8.    Resignation or Removal of Indenture Trustee.
(a)    The Indenture Trustee may at any time resign and be discharged with
respect to the Notes by giving 60 days’ written notice thereof to the Servicer,
the Issuer, the Noteholders, the Purchasers and the Administrative Agent. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor Indenture Trustee meeting the requirements of Section 7.7 hereof not
objected to by the Administrative Agent within 30 days after prior written
notice, by written instrument, in quintuplicate, one counterpart of which
instrument shall be delivered to each of the Issuer, the Servicer, the successor
Indenture Trustee and the predecessor Indenture Trustee. If no successor
Indenture Trustee shall have been so appointed and have accepted appointment
within 60 days after the giving of such notice of resignation, the resigning
Indenture Trustee may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.
(b)    If at any time the Indenture Trustee shall cease to be eligible in
accordance with the provisions of Section 7.7 hereof and shall fail to resign
after written request therefor by the Issuer, or if at any time the Indenture
Trustee shall be legally unable to act, fails to perform in any material respect
its obligations under this Indenture, or shall be adjudged a bankrupt or
insolvent, or a receiver of the Indenture Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Indenture
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Administrative Agent may direct, and the
Servicer shall follow such direction and remove the Indenture Trustee. If it
removes the Indenture Trustee under the authority of the immediately preceding
sentence, the Issuer shall promptly appoint a successor Indenture Trustee
meeting the requirements of Section 7.7 not objected to by the Administrative
Agent, within 30 days after prior written notice, by written instrument, one
counterpart of which instrument shall be delivered to each of the Issuer, the
Servicer, the Noteholders, each Purchaser, the Administrative Agent, the
successor Indenture Trustee and the predecessor Indenture Trustee.
(c)    Any resignation or removal of the Indenture Trustee and appointment of a
successor Indenture Trustee pursuant to any of the provisions of this Section
7.8 shall not become effective

53
KL2 2787938.7

--------------------------------------------------------------------------------




until acceptance of appointment by the successor Indenture Trustee as provided
in Section 7.9 hereof.
SECTION 7.9.    Successor Indenture Trustee.
(a)    Any successor Indenture Trustee appointed as provided in Section 7.8
hereof shall execute, acknowledge and deliver to each of the Servicer, the
Issuer, the Administrative Agent, the Purchasers, the Noteholders and to its
predecessor Indenture Trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Indenture
Trustee shall become effective and such successor Indenture Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder with like effect as
if originally named a Indenture Trustee. The predecessor Indenture Trustee shall
deliver or cause to be delivered to the successor Indenture Trustee or its
custodian any Transaction Documents and statements held by it or its custodian
hereunder; and the Servicer and the Issuer and the predecessor Indenture Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for the full and certain vesting and confirmation in the
successor Indenture Trustee of all such rights, powers, duties and obligations.
(b)    In case of the appointment hereunder of a successor Indenture Trustee
with respect to the Notes, the Issuer, the retiring Indenture Trustee and each
successor Indenture Trustee with respect to the Notes shall execute and deliver
an indenture supplemental hereto wherein each successor Indenture Trustee shall
accept such appointment and which (i) shall contain such provisions as shall be
necessary or desirable to transfer and confirm to, and to vest in, each
successor Indenture Trustee all the rights, powers, trusts and duties of the
retiring Indenture Trustee with respect to the Notes to which the appointment of
such successor Indenture Trustee relates and (ii) shall add to or change any of
the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the Trust Estate hereunder by more than one
Indenture Trustee, it being understood that nothing herein or in such
supplemental indenture shall constitute such Indenture Trustees co-trustees of
the same allocated trust and that each such Indenture Trustee shall be trustee
of a trust or trusts hereunder separate and apart from any trust or trusts
hereunder administered by any other such Indenture Trustee; and upon the
execution and delivery of such supplemental indenture the resignation or removal
of the retiring Indenture Trustee shall become effective to the extent provided
therein and each such successor Indenture Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Indenture Trustee with respect to the Notes to which the
appointment of such successor Indenture Trustee relates; but, on request of the
Issuer or any successor Indenture Trustee, such retiring Indenture Trustee shall
duly assign, transfer and deliver to such successor Indenture Trustee all
property and money held by such retiring Indenture Trustee hereunder with
respect to the Notes of that or those to which the appointment of such successor
Indenture Trustee relates.
Upon request of any such successor Indenture Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor trustee all such rights, powers and trusts referred to in the
preceding paragraph.

54
KL2 2787938.7

--------------------------------------------------------------------------------




(c)    No successor Indenture Trustee shall accept appointment as provided in
this Section 7.9 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 7.7 hereof.
(d)    Upon acceptance of appointment by a successor Indenture Trustee as
provided in this Section 7.9, the Servicer shall mail notice of the succession
of such Indenture Trustee hereunder to each Noteholder at its address as shown
in the Note Register. If the Servicer fails to mail such notice within ten days
after acceptance of appointment by the successor Indenture Trustee, the
successor Indenture Trustee shall cause such notice to be mailed at the expense
of the Issuer and the Servicer.
SECTION 7.10.    Merger or Consolidation of Indenture Trustee.
Any corporation into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to the corporate trust business of the Indenture
Trustee, shall be the successor of the Indenture Trustee hereunder, provided,
however, such corporation shall be eligible under the provisions of Section 7.7
hereof, without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.
SECTION 7.11.    Appointment of Co-Indenture Trustee or Separate Indenture
Trustee.
(a)    At any time or times for the purpose of meeting any legal requirement of
any jurisdiction in which any part of the Trust Estate may at the time be
located or in which any action of the Indenture Trustee may be required to be
performed or taken, the Indenture Trustee, the Servicer or the Administrative
Agent, by an instrument in writing signed by it or them, may appoint, at the
reasonable expense of the Issuer and the Servicer, one or more individuals or
corporations to act as separate trustee or separate trustees or co-trustee,
acting jointly with the Indenture Trustee, of all or any part of the Trust
Estate, to the full extent that local law makes it necessary for such separate
trustee or separate trustees or co-trustee acting jointly with the Indenture
Trustee to act. Notwithstanding the appointment of any separate or co-trustee,
the Indenture Trustee shall remain obligated and liable for the obligations of
the Indenture Trustee under this Indenture.
(b)    The Indenture Trustee and, at the request of the Indenture Trustee, the
Issuer shall execute, acknowledge and deliver all such instruments as may be
required by the legal requirements of any jurisdiction or by any such separate
trustee or separate trustees or co-trustee for the purpose of more fully
confirming such title, rights, or duties to such separate trustee or separate
trustees or co-trustee. Upon the acceptance in writing of such appointment by
any such separate trustee or separate trustees or co-trustee, it, he, she or
they shall be vested with such title to the Trust Estate or any part thereof,
and with such rights, powers, duties and obligations as shall be specified in
the instrument of appointment, and such rights, powers, duties and obligations
shall be conferred or imposed upon and exercised or performed by the Indenture
Trustee, or the Indenture Trustee and such separate trustee or separate trustees
or co-trustees jointly with the Indenture Trustee subject to all the terms of
this Indenture, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed the Indenture Trustee shall
be incompetent or

55
KL2 2787938.7

--------------------------------------------------------------------------------




unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations shall be exercised and performed by such separate trustee
or separate trustees or co-trustee, as the case may be. Any separate trustee or
separate trustees or co-trustee may, at any time by an instrument in writing,
constitute the Indenture Trustee its attorney-in-fact and Administrative Agent
with full power and authority to do all acts and things and to exercise all
discretion on its behalf and in its name. In any case any such separate trustee
or co-trustee shall die, become incapable of acting, resign or be removed, the
title to the Trust Estate and all assets, property, rights, power duties and
obligations and duties of such separate trustee or co-trustee shall, so far as
permitted by law, vest in and be exercised by the Indenture Trustee, without the
appointment of a successor to such separate trustee or co-trustee unless and
until a successor is appointed.
(c)    All provisions of this Indenture which are for the benefit of the
Indenture Trustee shall extend to and apply to each separate trustee or
co-trustee appointed pursuant to the foregoing provisions of this Section 7.11.
(d)    Every additional trustee and separate trustee hereunder shall, to the
extent permitted by law, be appointed and act and the Indenture Trustee shall
act, subject to the following provisions and conditions: (i) all powers, duties
and obligations and rights conferred upon the Indenture Trustee in respect of
the receipt, custody, investment and payment of monies shall be exercised solely
by the Indenture Trustee; (ii) all other rights, powers, duties and obligations
conferred or imposed upon the Indenture Trustee shall be conferred or imposed
and exercised or performed by the Indenture Trustee and such additional trustee
or trustees and separate trustee or trustees jointly except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Timeshare Properties in any such
jurisdiction) shall be exercised and performed by such additional trustee or
trustees or separate trustee or trustees; (iii) no power hereby given to, or
exercisable by, any such additional trustee or separate trustee shall be
exercised hereunder by such trustee except jointly with, or with the consent of,
the Indenture Trustee; and (iv) no trustee hereunder shall be personally liable
by reason of any act or omission of any other trustee hereunder.
If at any time, the Indenture Trustee shall deem it no longer necessary or
prudent in order to conform to such law, the Indenture Trustee shall execute and
deliver all instruments and agreements necessary or proper to remove any
additional trustee or separate trustee.
(e)    Any request, approval or consent in writing by the Indenture Trustee to
any additional trustee or separate trustee shall be sufficient warrant to such
additional trustee or separate trustee, as the case may be, to take such action
as may be so requested, approved or consented to.
(f)    Upon either the appointment of a separate trustee or co-trustee, or the
removal of a separate trustee or co-trustee, the Indenture Trustee shall give
prompt notice of such action by written instrument to each of the Issuer, the
Servicer, the Noteholders and the Administrative Agent.
(g)    Notwithstanding any other provision of this Section 7.11, the powers of
any additional trustee or separate trustee shall not exceed those of the
Indenture Trustee hereunder.

56
KL2 2787938.7

--------------------------------------------------------------------------------




SECTION 7.12.    Note Registrar Rights.
So long as the Indenture Trustee is the Note Registrar, the Note Registrar shall
be entitled to the rights, benefits and immunities of the Indenture Trustee as
set forth in this Article VII to the same extent and as fully as though named in
place of the Indenture Trustee.
SECTION 7.13.    Authorization.
The Indenture Trustee is hereby authorized to enter into and perform each of the
Transaction Documents.
ARTICLE VIII.    
COVENANTS
SECTION 8.1.    Payment of Principal and Interest.
The Issuer will cause the due and punctual payment of the principal of and
interest on the Notes in accordance with the terms of the Notes and this
Indenture.
SECTION 8.2.    Maintenance of Office or Agency; Chief Executive Office.
The Issuer will maintain an office or agency in the State of Delaware at 160
Greentree Drive, Suite 101, Dover, Delaware 19904, where notices and demands to
or upon the Issuer in respect of the Notes and this Indenture may be served.
SECTION 8.3.    Money for Payments to Noteholders to be Held in Trust.
(a)    All payments of amounts due and payable with respect to any Notes that
are to be made from amounts withdrawn from the Trust Accounts pursuant to
Section 3.2, Section 3.3, Section 3.4 or Section 6.6 hereof shall be made on
behalf of the Issuer by the Indenture Trustee, and no amounts so withdrawn from
the Collection Account for payments of Notes shall be paid over to the Issuer
under any circumstances except as provided in this Section 8.3, in Section 3.4
hereof or Section 6.6 hereof.
(b)    In making payments hereunder, the Indenture Trustee will hold all sums
held by it for the payment of amounts due with respect to the Notes in trust for
the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided.
(c)    Except as required by applicable law, any money held by the Indenture
Trustee in trust for the payment of any amount due with respect to any Note and
remaining unclaimed for three years after such amount has become due and payable
to the Noteholder shall be discharged from such trust and, subject to applicable
escheat laws, and so long as no Event of Default has occurred and is continuing,
paid to the Issuer upon request; otherwise, such amounts shall be redeposited in
the Collection Account as Available Funds, and such Noteholder shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent

57
KL2 2787938.7

--------------------------------------------------------------------------------




of the amounts so paid to the Issuer), and all liability of the Indenture
Trustee with respect to such trust money shall thereupon cease.
SECTION 8.4.    Existence; Merger; Consolidation, etc.
(a)    The Issuer will keep in full effect its existence, rights and franchises
as a limited liability company under the laws of the State of Delaware, and will
obtain and preserve its qualification to do business as a foreign statutory
trust in each jurisdiction in which such qualification is or shall be necessary
to protect the validity and enforceability of this Indenture, the Notes or any
of the Timeshare Loans.
(b)    The Issuer shall at all times observe and comply in all material respects
with (i) all laws applicable to it, (ii) all requirements of law in the
declaration and payment of distributions and (iii) all requisite and appropriate
formalities in the management of its business and affairs and the conduct of the
transactions contemplated hereby.
(c)    The Issuer shall not (i) consolidate or merge with or into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any other Person or (ii) commingle its assets with those of any
other Person.
(d)    The Issuer shall not become an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (or any successor or amendatory statute), and
the rules and regulations thereunder (taking into account not only the general
definition of the term “investment company” but also any available exceptions to
such general definition); provided, however, that the Issuer shall be in
compliance with this Section 8.4 if it shall have obtained an order exempting it
from regulation as an “investment company” so long as it is in compliance with
the conditions imposed in such order.
SECTION 8.5.    Protection of Trust Estate; Further Assurances.
The Issuer will from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance, and other instruments, and will take such
other action as may be necessary or advisable to:
(i)    Grant more effectively the assets comprising all or any portion of the
Trust Estate;
(ii)    maintain or preserve the lien of this Indenture or carry out more
effectively the purposes hereof;
(iii)    publish notice of, or protect the validity of, any Grant made or to be
made by this Indenture and perfect the security interest contemplated hereby in
favor of the Indenture Trustee in each of the Timeshare Loans and all other
property included in the Trust Estate; provided, however, that the Issuer shall
not be required to cause the recordation of the Indenture Trustee’s name as
lienholder on the related title documents for the Timeshare Properties so long
as no Event of Default has occurred and is continuing;

58
KL2 2787938.7

--------------------------------------------------------------------------------




(iv)    enforce or cause the Servicer to enforce any of the Timeshare Loans in
accordance with the Servicing Standard, provided, however, the Issuer will not
cause the Servicer to obtain on behalf of the Indenture Trustee or the
Noteholders, any Timeshare Property or to take any actions with respect to any
property the result of which would adversely affect the interests of the
Indenture Trustee or the Noteholders (including, but not limited to actions
which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Timeshare Property not in compliance with applicable
environmental statutes); and
(v)    preserve and defend title to the Timeshare Loans (including the right to
receive all payments due or to become due thereunder), the interests in the
Timeshare Properties, or other property included in the Trust Estate and
preserve and defend the rights of the Indenture Trustee in the Trust Estate
(including the right to receive all payments due or to become due thereunder)
against the claims of all Persons and parties other than as permitted hereunder.
The Issuer, upon the Issuer’s failure to do so, hereby irrevocably designates
the Indenture Trustee and the Servicer, severally, its agents and
attorneys-in-fact to execute any financing statement or continuation statement
or assignment of Mortgage required pursuant to this Section 8.5; provided,
however, that such designation shall not be deemed to create a duty in the
Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee to
execute any instrument required pursuant to this Section 8.5 shall arise only if
a Responsible Officer of the Indenture Trustee has actual knowledge of any
failure of the Issuer to comply with the provisions of this Section 8.5.
SECTION 8.6.    Additional Covenants.
(a)    The Issuer will not:
(i)    sell, transfer, exchange or otherwise dispose of any portion of the Trust
Estate except as expressly permitted by this Indenture;
(ii)    claim any credit on, or make any deduction from, the principal of, or
interest on, any of the Notes by reason of the payment of any taxes levied or
assessed upon any portion of the Trust Estate;
(iii)    (A) permit the validity or effectiveness of this Indenture or any Grant
hereby to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted hereby, (B) permit any lien, charge, security interest,
mortgage or other encumbrance to be created on or to extend to or otherwise
arise upon or burden the Trust Estate or any part thereof or any interest
therein or the proceeds thereof other than the lien of this Indenture, or (C)
except as otherwise contemplated in this Indenture, permit the lien of this
Indenture not to constitute a valid first priority security interest in the
Trust Estate; or

59
KL2 2787938.7

--------------------------------------------------------------------------------




(iv)    take any other action or fail to take any actions which may cause the
Issuer to be taxable as (A) an association pursuant to Section 7701 of the Code
and the corresponding regulations, (B) a publicly traded partnership taxable as
a corporation pursuant to the Section 7704 of the Code and the corresponding
regulations or (C) a taxable mortgage pool pursuant to Section 7701(i) of the
Code and the corresponding regulations.
(b)    Notice of Events of Default and Amortization Events. Immediately, but in
no event more than three Business Days, upon becoming aware of the existence of
any condition or event which constitutes a Default or an Event of Default, a
Servicer Event of Default or a Amortization Event, the Issuer shall deliver to
the Indenture Trustee, the Administrative Agent and each Purchaser a written
notice describing its nature and period of existence and what action the Issuer
is taking or proposes to take with respect thereto.
(c)    Report on Proceedings. Promptly upon the Issuer’s becoming aware of (i)
any proposed or pending investigation of it by any governmental authority or
agency; or (ii) any pending or proposed court or administrative proceeding which
involves or may involve the possibility of materially and adversely affecting
the properties, business, prospects, profits or condition (financial or
otherwise) of the Issuer, the Issuer shall deliver to the Indenture Trustee,
each Purchaser and the Administrative Agent a written notice specifying the
nature of such investigation or proceeding and what action the Issuer is taking
or proposes to take with respect thereto and evaluating its merits.
SECTION 8.7.    Taxes.
The Issuer shall pay all taxes when due and payable or levied against its
assets, properties or income, including any property that is part of the Trust
Estate, except to the extent the Issuer is contesting the same in good faith and
has set aside adequate reserves in accordance with generally accepted accounting
principles for the payment thereof. The Issuer shall be disregarded for federal
income tax purposes.
SECTION 8.8.    Treatment of Notes as Debt for Tax Purposes.
The Issuer shall treat the Notes as indebtedness for all federal, state and
local income and franchise tax purposes.
SECTION 8.9.    Hedge Agreements.
The Issuer shall at all times maintain in place, for the benefit of the Secured
Parties, Hedge Agreements which satisfy the Hedge Requirements (after taking
into account the addition of the new Timeshare Loans on such funding date). The
Issuer shall cause all payments made by the Hedge Counterparty thereunder to be
paid directly to the Indenture Trustee for deposit into the Collection Account.
To the extent permitted by applicable law, the parties hereto acknowledge and
agree that the Indenture Trustee shall not be required to act as a “commodity
pool operator” (as defined in the Commodity Exchange Act, as amended) or be
required to undertake regulatory filings related to this Agreement in connection
therewith.
SECTION 8.10.    Further Instruments and Acts.

60
KL2 2787938.7

--------------------------------------------------------------------------------




Upon request of the Indenture Trustee, the Issuer will execute and deliver such
further instruments and do such further acts as may be reasonably necessary or
proper to carry out more effectively the purpose of this Indenture.
ARTICLE IX.    
SUPPLEMENTAL INDENTURES
SECTION 9.1.    [Reserved].
SECTION 9.2.    Supplemental Indentures.
With the written consent of the Administrative Agent (and, to the extent such
amendment would have a material adverse effect on it, the Qualified Hedge
Counterparty) delivered to the Issuer and the Indenture Trustee, the Issuer, by
a Issuer Order, and the Indenture Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Noteholders under this Indenture.
The Indenture Trustee shall promptly deliver to the Administrative Agent a copy
of any supplemental indenture entered into pursuant to Section 9.2 hereof.
SECTION 9.3.    Execution of Supplemental Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture pursuant to Section 9.2 hereof without the consent of each Holder of
the Notes to the execution of the same, or the modifications thereby of the
trusts created by this Indenture, the Indenture Trustee shall be entitled to
receive, and (subject to Section 7.1 hereof) shall be, fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The
Indenture Trustee may, but shall not be obligated to, enter into any
supplemental indenture which affects the Indenture Trustee’s own rights, duties,
obligations, or immunities under this Indenture or otherwise.
SECTION 9.4.    Effect of Supplemental Indentures.
Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby.
SECTION 9.5.    Reference in Notes to Supplemental Indentures.
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Indenture
Trustee, bear a notation in form approved by the Indenture Trustee as to any
matter provided for in such supplemental indenture. New Notes so modified as to
conform, in the opinion of the Indenture Trustee and the Issuer, to any such
supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

61
KL2 2787938.7

--------------------------------------------------------------------------------




ARTICLE X.    
BORROWINGS
SECTION 10.1.    Optional Borrowings. On any Business Day prior to the Facility
Termination Date (each a “Funding Date”), and subject to satisfaction of the
following conditions, additional amounts may be borrowed or reborrowed by the
Issuer under the Notes (a “Borrowing”) and from the Committed Purchasers under
the Note Funding Agreement:
(i)    the Custodian shall have delivered to the Administrative Agent the
applicable Trust Receipt (with copies to parties specified in the Custodial
Agreement) with respect to the Timeshare Loan Documents related to the Timeshare
Loans being purchased by the Depositor and the Issuer on such Funding Date;
(ii)    no Funding Termination Event has occurred and is continuing and no such
event would result from the conveyance of such Timeshare Loans under the
Purchase Agreement and the Sale Agreement or hereunder;
(iii)    after giving effect to the purchase and transfer of Timeshare Loans by
the Depositor and the Issuer on such Funding Date, the Outstanding Note Balance
shall not exceed the Maximum Facility Balance and each Borrowing shall not
exceed the Available Borrowing Amount;
(iv)    after giving effect to the purchase and transfer of Timeshare Loans by
the Depositor and the Issuer on such Funding Date, the Hedge Requirement shall
be satisfied;
(v)    no Authorized Officer of the Indenture Trustee has actual knowledge or
has received notice on or prior to such Funding Date that any conditions to such
transfer have not been fulfilled and the Indenture Trustee shall have received
such other documents, opinions, certificates and instruments as the Indenture
Trustee may request;
(vi)    the Servicer shall have delivered to the Administrative Agent, each
Purchaser and the Indenture Trustee, a Borrowing Notice; and
(vii)    each of the conditions set forth in the Note Funding Agreement shall
have been satisfied, as certified to the Indenture Trustee, each Purchaser and
the Administrative Agent in an Officer’s Certificate of the Issuer substantially
in the form attached hereto as Exhibit I.
ARTICLE XI.    
SATISFACTION AND DISCHARGE
SECTION 11.1.    Satisfaction and Discharge of Indenture.
(a)    This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Notes herein
expressly provided for), and the Indenture Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

62
KL2 2787938.7

--------------------------------------------------------------------------------




(i)    either:
(A)    all Notes theretofore authenticated and delivered (other than (1) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.5 hereof and (2) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation upon payment and discharge or the entire indebtedness on such
Notes; or
(B)    the final installments of principal on all such Notes not theretofore
delivered to the Indenture Trustee for cancellation (1) have become due and
payable, or (2) will become due and payable at their Stated Maturity, as
applicable within one year, and the Issuer has irrevocably deposited or caused
to be deposited with the Indenture Trustee as trust funds in trust for the
purpose an amount sufficient to pay and discharge the entire indebtedness on
such Notes to the date of such deposit (in the case of Notes which have become
due and payable) or to the Stated Maturity thereof, upon the delivery of such
Notes to the Indenture Trustee for cancellation,
(ii)    the Issuer and the Servicer have paid or caused to be paid all other
sums payable hereunder by the Issuer and the Servicer to the Indenture Trustee
for the benefit of the Noteholders and the Indenture Trustee, including proceeds
of the Timeshare Loans pursuant to Sections 3.4 or 6.6 hereof;
(iii)    the Issuer and the Servicer have paid or caused to be paid all sums
payable by the Issuer to the Qualified Hedge Counterparty, or sufficient funds
have been deposited in trust to pay such sums to the Qualified Hedge
Counterparty;
(iv)    funds held in trust by the Indenture Trustee pursuant to Sections
11.1(a)(i) and (ii) hereof for the purpose of paying and discharging the entire
indebtedness on the Notes have been applied to such purpose and the rights of
all of the Noteholders to receive payments from the Issuer have terminated;
(v)    following the completion of the actions provided in Sections 11.1(a)(i),
(ii) and (iii) hereof, the Indenture Trustee has delivered to the Issuer all
cash, securities and other property held by it as part of the Trust Estate; and
(vi)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
(b)    Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer to the Indenture Trustee under Section 7.6 hereof and,
if money shall have been deposited with the Indenture Trustee pursuant to
Section 11.1(a)(i) hereof, the obligations of the Indenture Trustee under
Section 11.2 hereof and Section 8.3(c) hereof shall survive.

63
KL2 2787938.7

--------------------------------------------------------------------------------




SECTION 11.2.    Application of Trust Money.
Subject to the provisions of Section 8.3(c) hereof, all money deposited with the
Indenture Trustee pursuant to Sections 11.1 and 8.3 hereof shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment to the Persons entitled thereto, of the principal and
interest for whose payment such money has been deposited with the Indenture
Trustee.
SECTION 11.3.    Trust Termination Date.
The Trust Estate created by this Indenture shall be deemed to have terminated on
the date that the Indenture Trustee executes and delivers to the Issuer an
instrument (which shall be prepared by the Servicer) acknowledging that the
requirements for satisfaction and discharge of the Indenture set forth in
Section 11.1 have occurred.
ARTICLE XII.    
REPRESENTATIONS AND WARRANTIES
SECTION 12.1.    Representations and Warranties of the Issuer.
The Issuer represents and warrants to the Indenture Trustee, the Servicer, the
Administrative Agent, the Purchasers, the Back-Up Servicer and the Noteholders,
as of the Amendment Closing Date, each Funding Date and on each day until the
discharge of this Indenture, as follows:
(a)    Organization and Good Standing. The Issuer has been duly formed and is
validly existing and in good standing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties shall be currently owned and such business is presently
conducted and has the power and authority to own and convey all of its
properties and to execute and deliver this Indenture and the Transaction
Documents and to perform the transactions contemplated hereby and thereby;
(b)    Binding Obligation. This Indenture and the Transaction Documents to which
it is a party have each been duly executed and delivered on behalf of the Issuer
and this Indenture and each Transaction Document to which it is a party
constitutes a legal, valid and binding obligation of the Issuer enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights and by general
principles of equity;
(c)    No Consents Required. No consent of, or other action by, and no notice to
or filing with, any Governmental Authority or any other party, is required for
the due execution, delivery and performance by the Issuer of this Indenture or
any of the Transaction Documents or for the perfection of or the exercise by the
Indenture Trustee, the Administrative Agent or the Noteholders of any of their
rights or remedies thereunder which have not been duly obtained;
(d)    No Violation. The consummation of the transaction contemplated by this
Indenture and the fulfillment of the terms hereof shall not conflict with,
result in any material breach of any

64
KL2 2787938.7

--------------------------------------------------------------------------------




of the terms and provisions of, nor constitute (with or without notice or lapse
of time) a default under, the certificate of formation, the operating agreement
of the Issuer, or any indenture, agreement or other instrument to which the
Issuer is a party or by which it is bound; nor result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than this Indenture);
(e)    No Proceedings. There is no pending or threatened action, suit or
proceeding, nor any injunction, writ, restraining order or other order of any
nature against or affecting the Issuer, its officers or directors, or the
property of the Issuer, in any court or tribunal, or before any arbitrator of
any kind or before or by any Governmental Authority (i) asserting the invalidity
of this Indenture or any of the Transaction Documents, (ii) seeking to prevent
the sale and assignment of any Timeshare Loan or the consummation of any of the
transactions contemplated thereby, (iii) seeking any determination or ruling
that might materially and adversely affect (A) the performance by the Issuer of
this Indenture or any of the Transaction Documents or the interests of the
Noteholders or the Purchasers, (B) the validity or enforceability of this
Indenture or any of the Transaction Documents, (C) any Timeshare Loan, or (D)
the Intended Tax Characterization, or (iv) asserting a claim for payment of
money adverse to the Issuer or the conduct of its business or which is
inconsistent with the due consummation of the transactions contemplated by this
Indenture or any of the Transaction Documents;
(f)    Issuer Not Insolvent. The Issuer is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Indenture and each
of the Transaction Documents;
(g)    Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized, and when duly and
validly executed and authenticated by the Indenture Trustee in accordance with
the terms of this Indenture and delivered to and paid for by each Holder as
provided herein, will be validly issued and outstanding and entitled to the
benefits hereof.
(h)    Location of Principal Place of Business and Records. The principal place
of business of the Issuer, and the office where the Issuer maintains all of its
records is located at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135.
(i)    Enforceability of Transaction Documents. Each of the Transaction
Documents to which it is a party has been duly authorized, executed and
delivered by the Issuer and constitutes the legal, valid and binding obligation
of the Issuer, enforceable against it in accordance with its terms.
(j)    Accuracy of Information. The representations and warranties of the Issuer
in the Transaction Documents are true and correct in all material respects as of
the Amendment Closing Date and, except for representations and warranties
expressly made as of a different date, each Transfer Date.
(k)    Special Purpose. The Issuer shall engage in no business, and take no
actions, with respect to any other transaction than the transactions
contemplated by the Transaction Documents

65
KL2 2787938.7

--------------------------------------------------------------------------------




and will otherwise maintain its existence separate from the Depositor and all
other entities as provided in its organizational documents.
(l)    Securities Laws. The Issuer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
(m)    Representations and Warranties Regarding Security Interest and Loan
Files.
(i)    Payment of principal and interest on the Notes in accordance with their
terms and the performance by the Issuer of all its obligations under this
Indenture and Servicing Agreement are secured by the Trust Estate. The Grant
contained in the “Granting Clause” of this Indenture and Servicing Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC) in the Trust Estate in favor of the Indenture Trustee, which security
interest is prior to all other Liens arising under the UCC, and is enforceable
as such against creditors of the Issuer, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
(ii)    The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(iii)    The Issuer owns and has good and marketable title to the Trust Estate
free and clear of any Lien, claim or encumbrance of any Person.
(iv)    The Issuer has caused or will have caused, within ten days of the
Closing Date and Funding Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Trust Estate
granted to the Indenture Trustee hereunder.
(v)    All original executed copies of each Obligor Note that constitute or
evidence the Trust Estate have been delivered to the Custodian and the Issuer
has received a Trust Receipt therefor, which acknowledges that the Custodian is
holding the Obligor Notes that constitute or evidence the Trust Estate solely on
behalf and for the benefit of the Indenture Trustee.
(vi)    Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture and Servicing Agreement, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Trust Estate. The Issuer has not authorized the filing of and is not aware of
any financing statements against the Issuer that include a description of
collateral covering the Trust Estate other than any financing statement relating
to the security interest granted to the Indenture Trustee hereunder or that has
been terminated.

66
KL2 2787938.7

--------------------------------------------------------------------------------




(vii)    All financing statements filed or to be filed against the Issuer in
favor of the Indenture Trustee in connection herewith describing the Trust
Estate contain a statement to the following effect: “A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Secured Party.”
(viii)    None of the Obligor Notes that constitute or evidence the Trust Estate
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Indenture Trustee.
The foregoing representations and warranties in Section 12.01(m)(i) – (viii)
shall remain in full force and effect and shall not be waived or amended until
the Notes are paid in full or otherwise released or discharged.
(n)    Eligible Timeshare Loans. Each Timeshare Loan acquired by the Issuer on a
Funding Date is an Eligible Timeshare Loan and each Timeshare Loan used in the
calculation of the Borrowing Base on a Funding Date or a Payment Date is an
Eligible Timeshare Loan as of such Funding Date or Payment Date, as applicable.
(o)    Representations and Warranties Regarding Foreign Account Tax Compliance
Act:(i)    to the best of the Issuer’s knowledge, the Indenture Trustee is not
obligated in respect of any payments to be made by it pursuant to this
Indenture, to make any withholding or deduction pursuant to an agreement
described in Section 1471(b) of the Code or otherwise imposed pursuant to
Sections 1471 through 1474 of the Code and any regulations or agreements
thereunder or official interpretations thereof (“FATCA Withholding Tax”);
SECTION 12.2.    Representations and Warranties of the Initial Servicer.
The initial Servicer hereby represents and warrants as of the Amendment Closing
Date and each Funding Date, the following:
(a)    Organization and Authority. The Servicer:
(i)    is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada;
(ii)    has all requisite power and authority to own and operate its properties
and to conduct its business as currently conducted and as proposed to be
conducted as contemplated by the Transaction Documents to which it is a party,
to enter into the Transaction Documents to which it is a party and to perform
its obligations under the Transaction Documents to which it is a party; and
(iii)    has made all filings and holds all material franchises, licenses,
permits and registrations which are required under the laws of each jurisdiction
in which the properties owned (or held under lease) by it or the nature of its
activities (including its activities as Servicer hereunder) makes such filings,
franchises, licenses, permits or registrations necessary.

67
KL2 2787938.7

--------------------------------------------------------------------------------




(b)    Place of Business. The address of the principal place of business and
chief executive office of the Servicer is 10600 West Charleston Boulevard, Las
Vegas, Nevada 89135 and there have been no other such locations since September
1, 2008.
(c)    Compliance with Other Instruments, etc. The Servicer is not in violation
of any term of its certificate of incorporation and by-laws. The execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party do not and will not (i) conflict with or violate the certificate
of incorporation or bylaws of the Servicer, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any Lien on any of the properties or assets
of the Servicer pursuant to the terms of any instrument or agreement to which
the Servicer is a party or by which it is bound, or (iii) require any consent of
or other action by any trustee or any creditor of, any lessor to or any investor
in the Servicer.
(d)    Compliance with Law. The Servicer is in compliance with all statutes,
laws and ordinances and all governmental rules and regulations to which it is
subject, the violation of which, either individually or in the aggregate, could
materially adversely affect its business, earnings, properties or condition
(financial or other). The policies and procedures set forth in the Collection
Policy and Underwriting Guidelines are in material compliance with all
applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Servicer to be in
violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency.
(e)    Pending Litigation or Other Proceedings. There is no pending or, to the
best of the Servicer’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Servicer which, if decided adversely,
would materially and adversely affect (i) the condition (financial or
otherwise), business or operations of the Servicer, (ii) the ability of the
Servicer to perform its obligations under, or the validity or enforceability of
this Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Timeshare Property
or (iv) the Indenture Trustee’s ability to foreclose or otherwise enforce the
Liens of the Timeshare Loans.
(f)    Taxes. It has timely filed all tax returns (federal, state and local)
which are required to be filed and has paid all taxes related thereto, other
than those which the Servicer is contesting in good faith and has set aside
adequate resources in accordance with generally accepted accounting principles
for the payment thereof..
(g)    Transactions in Ordinary Course. The transactions contemplated by this
Indenture are in the ordinary course of business of the Servicer.
(h)    Securities Laws. The Servicer is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

68
KL2 2787938.7

--------------------------------------------------------------------------------




(i)    Proceedings. The Servicer has taken all action necessary to authorize the
execution and delivery by it of the Transaction Documents to which it is a party
and the performance of all obligations to be performed by it under the
Transaction Documents.
(j)    Defaults. The Servicer is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body which would have a
material adverse effect on the transactions contemplated hereunder. and to the
Servicer’s knowledge, as applicable, no event has occurred which with notice or
lapse of time or both would constitute such a default with respect to any such
agreement, contract, instrument or indenture, or with respect to any such order
of any court, administrative agency, arbitrator or governmental body.
(k)    Insolvency. The Servicer is solvent. Prior to the date hereof; the
Servicer did not, and is not about to, engage in any business or transaction for
which any property remaining with the Servicer would constitute an unreasonably
small amount of capital. In addition, the Servicer has not incurred debts that
would be beyond the Servicer’s ability to pay as such debts matured.
(l)    No Consents. No prior consent, approval or authorization of,
registration, qualification, designation, declaration or filing with, or notice
to any federal, state or local governmental or public authority or agency, is,
was or will be required for the valid execution, delivery and performance by the
Servicer of the Transaction Documents to which it is a party. The Servicer has
obtained all consents, approvals or authorizations of, made all declarations or
filings with, or given all notices to, all federal, state or local governmental
or public authorities or agencies which are necessary for the continued conduct
by the Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Servicer.
(m)    Name. The legal name of the Servicer is as set forth in the signature
page of this Indenture and the Servicer does not have any trade names,
fictitious names, assumed names or “doing business as” names.
(n)    Information. No document, certificate or report furnished by the
Servicer, in writing, pursuant to this Indenture or in connection with the
transactions contemplated hereby, contains or will contain when furnished any
untrue statement of a material fact or fails or will fail to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There are no facts
relating to the Servicer as of the Amendment Closing Date which when taken as a
whole, materially adversely affect the financial condition or assets or business
of the Servicer, or which may impair the ability of the Servicer to perform its
obligations under this Indenture, which have not been disclosed herein or in the
certificates and other documents furnished by or on behalf of the Servicer
pursuant hereto or thereto specifically for use in connection with the
transactions contemplated hereby or thereby.

69
KL2 2787938.7

--------------------------------------------------------------------------------




(o)    Collection Policy. The Collection Policy attached hereto as Exhibit C
represents the policies of the Servicer and, to the best knowledge of the
Servicer, is materially consistent with the customary standard of prudent
servicers of loans secured by timeshare interests.
SECTION 12.3.    Representations and Warranties of the Indenture Trustee and
Back-Up Servicer.
The Indenture Trustee and the Back-Up Servicer each hereby represent and warrant
as of the Amendment Closing Date and each Funding Date, the following:
(a)    The Indenture Trustee and the Back-Up Servicer is each a national banking
association duly organized, validly existing and in good standing under the laws
of the United States.
(b)    The execution and delivery of this Indenture and the other Transaction
Documents to which the Indenture Trustee or the Back-Up Servicer is a party, and
the performance and compliance with the terms of this Indenture and the other
Transaction Documents to which the Indenture Trustee or the Back-Up Servicer is
a party by the Indenture Trustee or the Back-Up Servicer, as applicable, will
not violate the Indenture Trustee’s or the Back-Up Servicer’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.
(c)    Except to the extent that the laws of certain jurisdictions in which any
part of the Trust Estate may be located require that a co-trustee or separate
trustee be appointed to act with respect to such property as contemplated
herein, the Indenture Trustee has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(d)    The Back-Up Servicer has the full power and authority to carry on its
business as now being conducted and to enter into and consummate all
transactions contemplated by this Indenture and the other Transaction Documents,
has duly authorized the execution, delivery and performance of this Indenture
and the other Transaction Documents to which it is a party, and has duly
executed and delivered this Indenture and the other Transaction Documents to
which it is a party.
(e)    This Indenture, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of each of the
Indenture Trustee and the Back-Up Servicer, enforceable against the Indenture
Trustee and the Back-Up Servicer in accordance with the terms hereof, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally and the rights of
creditors of banks, and (ii) general principles of equity, regardless of whether
such enforcement is considered in a proceeding in equity or at law.

70
KL2 2787938.7

--------------------------------------------------------------------------------




(f)    Neither the Indenture Trustee nor the Back-Up Servicer is in violation
of, and its execution and delivery of this Indenture and the other Transaction
Documents to which it is a party and its performance and compliance with the
terms of this Indenture and the other Transaction Documents to which it is a
party will not constitute a violation of, any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Indenture
Trustee’s and the Back-Up Servicer’s good faith and reasonable judgment, is
likely to affect materially and adversely the ability of the Indenture Trustee
or the Back-Up Servicer, as applicable, to perform its obligations under any
Transaction Document to which it is a party.
(g)    No litigation is pending or, to the best of the Indenture Trustee’s and
the Back-Up Servicer’s knowledge, threatened against the Indenture Trustee or
the Back-Up Servicer that, if determined adversely to the Indenture Trustee or
the Back-Up Servicer, would prohibit the Indenture Trustee or the Back-Up
Servicer, as applicable, from entering into any Transaction Document to which it
is a party or, in the Indenture Trustee’s and the Back-Up Servicer’s good faith
and reasonable judgment, is likely to materially and adversely affect the
ability of the Indenture Trustee or the Back-Up Servicer to perform its
obligations under any Transaction Document to which it is a party.
(h)    Any consent, approval, authorization or order of any court or
governmental agency or body required for the execution, delivery and performance
by the Indenture Trustee or the Back-Up Servicer of or compliance by the
Indenture Trustee or the Back-Up Servicer with the Transaction Documents to
which it is a party or the consummation of the transactions contemplated by the
Transaction Documents has been obtained and is effective.
SECTION 12.4.    Multiple Roles.
The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the multiple roles of the Indenture Trustee, the
Custodian, the Back-Up Servicer and the Successor Servicer. Wells Fargo Bank,
National Association may, in such capacities, discharge its separate functions
fully, without hindrance or regard to conflict of interest principles, duty of
loyalty principles or other breach of fiduciary duties to the extent that any
such conflict or breach arises from the performance by Wells Fargo Bank,
National Association of express duties set forth in this Indenture in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence
(other than errors in judgment) and willful misconduct by Wells Fargo Bank,
National Association.
ARTICLE XIII.    
MISCELLANEOUS
SECTION 13.1.    Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
(a)    a statement that the Person making such certificate or opinion has read
such covenant or condition;

71
KL2 2787938.7

--------------------------------------------------------------------------------




(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
SECTION 13.2.    Notices.
(a)    All communications, instructions, directions and notices to the parties
thereto shall be (i) in writing (which may be by facsimile transmission (or if
permitted hereunder, via electronic mail), followed by delivery of original
documentation within one Business Day), (ii) effective when received and (iii)
delivered or mailed first class mail, postage prepaid to it at the following
address:
If to the Issuer:
Diamond Resorts Issuer 2008 LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attn: David Womer
With a copy to:
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel
If to the Servicer:
Diamond Resorts Financial Services, Inc.
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: David Womer
Electronic Mail Address: david.womer@diamondresorts.com
With a copy to:
Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel
If to the Indenture Trustee, Custodian or Back-Up Servicer:
Wells Fargo Bank, National Association
MAC N9311-161


72
KL2 2787938.7

--------------------------------------------------------------------------------




Sixth & Marquette
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number:    (612) 667-3539
Telephone Number:    (612) 667-8058
Electronic Mail Address: collateral.management@wellsfargo.com
With a copy to:
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, MN 55414
Attention: Vault Manager
Facsimile Number: (612) 667-1080
If to the Administrative Agent:
Credit Suisse AG, New York Branch
11 Madison Avenue
Asset Finance, 4th Floor
New York, New York 10010
Attention: Mark Golombeck
Telephone Number:    (212) 325-9083
Facsimile Number:    (212) 325-4599
Electronic Mail Address:
abcp.monitoring@credit-suisse.com with a copy to robbin.conner@credit-suisse.com
Michelangelo.raimondi@credit-suisse.com, alpine@20gates.com, and

chioperations@guggenheimpartners.com
If to a Purchaser or Funding Agent:
at the address set forth in the Note Funding Agreement
If the Qualified Hedge Counterparty:
Credit Suisse International
One Cabot Square
London E14 4QJ
England
Attention:
Head of Credit Risk Management
Managing Director – Operations Department
Managing Director – Legal Department

Telephone Number:    44 20 7888 2028
Facsimile Number:     44 20 7888 2686
(Attention: Managing Director – Legal Department)

73
KL2 2787938.7

--------------------------------------------------------------------------------




or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.
(b)    All communications and notices pursuant hereto to a Noteholder or
Purchaser shall be in writing and delivered or mailed first class mail, postage
prepaid or overnight courier at the address shown in the Note Register. The
Indenture Trustee agrees to deliver or mail to the Administrative Agent upon
receipt, all notices and reports that the Indenture Trustee may receive
hereunder and under any Transaction Documents (and such delivery may be by
electronic mail). Unless otherwise provided herein, the Indenture Trustee may
consent to any requests received under such documents or, at its option, follow
the directions of the Administrative Agent within 30 days after prior written
notice to the Purchasers. All notices to Noteholders, Purchasers and the
Administrative Agent shall be sent simultaneously. Expenses for such
communications and notices shall be borne by the Servicer.
SECTION 13.3.    No Proceedings.
The Noteholders, the Servicer and the Indenture Trustee each hereby agrees that
it will not, directly or indirectly institute, or cause to be instituted,
against the Issuer or the Trust Estate any insolvency proceeding so long as
there shall not have elapsed one year plus one day since the last maturity of
the Notes.
SECTION 13.4.    Limitation of Liability.
It is expressly understood and agreed by the parties hereto that DFS is
executing this Indenture solely as Servicer and DFS undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture
applicable to the Servicer.
SECTION 13.5.    Entire Agreement.
This Indenture contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof.
SECTION 13.6.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Indenture shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Indenture and shall in no way
affect the validity or enforceability of the other provisions of this Indenture
or of the Notes or the rights of the Holders thereof.
SECTION 13.7.    Indulgences; No Waivers.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Indenture shall operate as a waiver
thereof, nor shall any single or partial

74
KL2 2787938.7

--------------------------------------------------------------------------------




exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
SECTION 13.8.    Benefit of Indenture.
Each of the Qualified Hedge Counterparty shall be a third party beneficiary of
this Indenture.
ARTICLE XIV.    
NON-PETITION AND NON-RECOURSE
SECTION 14.1.    Limited Recourse Against Conduit.
Each party to this Indenture hereby acknowledges and agrees that all
transactions with a Conduit under the Transaction Documents or in connection
herewith shall be without recourse of any kind to such Conduit. Each party
hereto agrees that no liability or obligation of a Conduit hereunder for fees,
expenses or indemnities shall constitute a claim (as defined in Section 101 of
Title 11 of the United States Bankruptcy Code) against such Conduit unless such
Conduit has received sufficient amounts pursuant to this Agreement to pay such
amounts, and such amounts are not necessary to pay outstanding commercial paper
issued by such Conduit. No recourse shall be had for any amount owing hereunder
or any other obligation of, or claim against a Conduit arising out of or based
upon this Agreement or any agreement or document entered into in connection
herewith or therewith against any equity holder, member, employee, officer,
agent, or manager of such Conduit or any equity holder, member, employee,
officer, director, or affiliate thereof. The agreements set forth in this
Section 14.1 and the parties’ respective obligations under this Section 14.1
shall survive the termination of this Indenture.
SECTION 14.2.    No Bankruptcy Petition Against Conduit.
Each of the parties to this Indenture hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the Laws of the United States or
any state of the United States. The agreements set forth in this Section 14.2
and the parties’ respective obligations under this Section 14.2 shall survive
the termination of this Indenture.
[Signatures on following page]



75
KL2 2787938.7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
 
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer


By:         /s/ David F. Palmer
Name: David F. Palmer
Title: President


 
 
 
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer


By:   /s/ Yanna Huang________________
Name: Yanna Huang
Title: Treasurer




2787938, Fifth Amended and Restated Indenture

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Custodian and
Back-Up Servicer


By:        /s/ Sue Larson
Name: Sue Larson
Title: Vice President




2787938, Fifth Amended and Restated Indenture

--------------------------------------------------------------------------------




 
 
CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent


By:         /s/ Michelangelo Raimondi
Name: Michelangelo Raimondi
Title: Associate


 
 
 


By:           /s/ Jason Muncy
Name: Jason Muncy
Title: Vice President






2787938, Fifth Amended and Restated Indenture

--------------------------------------------------------------------------------






EXHIBIT A

FORMS OF THE NOTES



KL2 2787938.7

--------------------------------------------------------------------------------




VARIABLE FUNDING NOTE
THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS
NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.
THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
THIS NOTE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE DEPOSITOR, THE
SERVICER, THE BACKUP SERVICER, THE INDENTURE TRUSTEE OR ANY OF THEIR RESPECTIVE
AFFILIATES. NEITHER THIS NOTE NOR THE UNDERLYING TIMESHARE LOANS ARE GUARANTEED
BY ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OR ANY OTHER PERSON.
THE OUTSTANDING NOTE BALANCE HEREOF AT ANY TIME MAY BE LESS THAN THE AMOUNT
SHOWN BELOW.
NO RESALE OR OTHER TRANSFER OF THIS NOTE SHALL BE MADE TO ANY TRANSFEREE UNLESS
(A) SUCH TRANSFEREE IS NOT, AND WILL NOT ACQUIRE THIS NOTE ON BEHALF OR WITH THE
ASSETS OF, ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS
SUBJECT TO TITLE I OF ERISA OR ANY OTHER “PLAN” AS DEFINED IN SECTION 4975(e)(1)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT
TO SECTION 4975 OF THE CODE OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN
ASSETS BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH
ENTITY OR ANY PLAN THAT IS SUBJECT TO ANY SUBSTANTIALLY SIMILAR PROVISION OF
FEDERAL, STATE OR LOCAL LAW (“SIMILAR LAW”) OR (B) NO “PROHIBITED TRANSACTION”
UNDER ERISA OR SECTION 4975 OF THE CODE THAT IS NOT SUBJECT TO A STATUTORY,
REGULATORY OR ADMINISTRATIVE EXEMPTION

KL2 2787938.7

--------------------------------------------------------------------------------




AND NO VIOLATION OF SIMILAR LAW WILL OCCUR IN CONNECTION WITH PURCHASER’S OR
SUCH TRANSFEREE’S ACQUISITION, HOLDING OR DISPOSITION OF THIS NOTE.
DIAMOND RESORTS ISSUER 2008 LLC
VARIABLE FUNDING NOTES
Date of Indenture: as of April 1, 2013
Up to [$           ]
FOR VALUE RECEIVED, Diamond Resorts Issuer 2008 LLC, a Delaware limited
liability company (the “Issuer”) hereby promises to pay to [          ] (the
“Holder”) or its assigns, the principal sum not to exceed [           ] Dollars
($[       ]) in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the Fifth
Amended and Restated Indenture, dated as of April 1, 2013 (the “Indenture”), by
and among the Issuer, Diamond Resorts Financial Services, Inc., as servicer,
Wells Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”), custodian and back-up servicer, and Credit Suisse AG, New York Branch
as Administrative Agent (the “Administrative Agent”), and to pay interest at the
Note Rate on the Outstanding Note Balance of this Variable Funding Note (this
“Note”) until paid in full, on the dates provided in the Indenture. Capitalized
terms used but not defined herein shall have the meanings given them in the
“Fifth Amended and Restated Standard Definitions” attached as Annex A to the
Indenture.
By its holding of this Note, the Holder shall be deemed to accept the terms of
the Indenture and agrees to be bound thereby.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee referred to herein by manual signature, this Note shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
This Note is one of a duly authorized issue of notes of the Issuer issued under
the Indenture. This Note is secured by the pledge to the Indenture Trustee under
the Indenture of the Trust Estate and recourse is limited to the extent set
forth in the Indenture. The amounts owed under this Note shall not include any
recourse to the Indenture Trustee or any affiliates thereof.
If certain Events of Default under the Indenture have been declared or occur,
the Outstanding Note Balance of the Notes may be declared immediately due and
payable or payments of principal may be accelerated in the manner and with the
effect provided in the Indenture. Notice of such declaration will be given by
mail to Holders of the Notes, as their names and addresses appear in the Note
Register, as provided in the Indenture. Subject to the terms of the Indenture,
upon payment of such principal amount together with all accrued interest, the
obligations of the Issuer with respect to the payment of principal and interest
on this Note shall terminate.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Notes under the Indenture at any
time by the Issuer and the Indenture Trustee with the consent of such Holders of
the percentages specified in the Indenture at the time Outstanding. The
Indenture

KL2 2787938.7

--------------------------------------------------------------------------------




also contains provisions permitting such Holders of specified percentages in
Outstanding Note Balance of the Notes, at the time Outstanding, on behalf of all
the Holders, to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Note shall be conclusive and
binding upon such Holder and upon all future Holders of this Note issued upon
the registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Note.
Each Note may be issued only in registered form and only in minimum
denominations of at least $1,000,000 and integral multiples of $1,000 in excess
thereof; provided that the foregoing shall not restrict or prevent the transfer
in accordance with Section 2.4 of the Indenture of any Note having a remaining
Outstanding Note Balance of other than an integral multiple of $1,000, or the
issuance of a single Note with a denomination less than $1,000,000. The Holder
of this Note is deemed to acknowledge that the Notes may be purchased and
transferred only in minimum denominations of $1,000,000 and integral multiples
of $1,000 in excess thereof and that this Note (or any beneficial interests
herein) may not be transferred in an amount less than such authorized
denominations or which would result in the Holder of this Note having a
beneficial interest below such authorized denominations.
The Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note is registered as the owner
hereof for all purposes, whether or not this Note may be overdue, and neither
the Issuer, the Indenture Trustee nor any such agent shall be affected by notice
to the contrary.
No transfer of this Note may be made unless that transfer is made pursuant to an
effective registration statement under the Securities Act and an effective
registration or a qualification under applicable state securities laws, or is
made in a transaction that does not require such registration or qualification
because the transfer satisfies one of the following: (i) such transfer is in
compliance with Rule 144A under the Securities Act, to a person who the
transferor reasonably believes is a Qualified Institutional Buyer (as defined in
Rule 144A) that is purchasing for its own account or for the account of a
Qualified Institutional Buyer and to whom notice is given that such transfer is
being made in reliance upon Rule 144A under the Securities Act as certified by
such transferee in a letter in the form of Exhibit B attached to the Indenture
or (ii) after the appropriate holding period, such transfer is pursuant to an
exemption from registration under the Securities Act provided by Rule 144 under
the Securities Act, in each case in accordance with any applicable securities
laws of any state of the United States. None of the Issuer, the Servicer or the
Indenture Trustee is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under the Indenture to permit the transfer of any Note without
registration.
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes
whether or not this Note be overdue, and neither the Issuer, the Indenture
Trustee, nor any such agent shall be affected by notice to the contrary.

KL2 2787938.7

--------------------------------------------------------------------------------




The Indenture and this Note shall be deemed to be contracts made under the laws
of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.

KL2 2787938.7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
the manual signature of its duly Authorized Officer.
Dated:
DIAMOND RESORTS ISSUER 2008 LLC
By:        
Name:
Title:



KL2 2787938.7

--------------------------------------------------------------------------------




INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes referred to in the within mentioned Indenture.
Dated:     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Indenture Trustee
By:
__________________

Name:
Title: Vice President





KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF INVESTMENT REPRESENTATION LETTER



KL2 2787938.7

--------------------------------------------------------------------------------




INVESTOR REPRESENTATION LETTER
DIAMOND RESORTS ISSUER 2008 LLC
Variable Funding Notes
Diamond Resorts Issuer 2008 LLC
10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Attention: General Counsel
Wells Fargo Bank, National Association, as Indenture Trustee
Sixth & Marquette Ave.
MAC N9311-161
Minneapolis, Minnesota 55479
Ladies and Gentlemen:
__________ (the “Purchaser”) hereby represents and warrants to you in connection
with its purchase of $________ in principal amount of the above-captioned notes
(the “Notes”) as follows:
1.    The Purchaser (i) is a qualified institutional buyer, and has delivered to
you the certificate substantially in the form attached hereto as Annex I or
Annex II, as applicable, (ii) is aware that the sale to it is being made in
reliance on Rule 144A of the Securities Act of 1933, as amended (the “Securities
Act”), and (iii) is acquiring the Notes for its own account or for the account
of a qualified institutional buyer. The Purchaser is purchasing the Notes for
investment purposes and not with a view to, or for, offer or sale in connection
with a public distribution or in any other manner that would violate the
Securities Act or applicable state securities laws.
2.    The Purchaser understands that the Notes are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, that the Notes have not been and will not be
registered under the Securities Act and that (A) if in the future it decides to
offer, resell, pledge or otherwise transfer any of the Notes, such Notes may be
offered, resold, pledged or otherwise transferred only (i) in the United States
to a person whom the seller reasonably believes is a qualified institutional
buyer in a transaction meeting the requirements of Rule 144A of the Securities
Act, (ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 (if available), or (iii) pursuant to an effective
registration statement under the Securities Act, in each of cases (i) through
(iii) in accordance with any applicable securities laws of any State of the
United States, and that (B) the Purchaser will, and each subsequent holder is
required to, notify any subsequent purchaser of such Notes from it of the resale
restrictions referred to in (A) above.
3.    The Purchaser understands that the Notes will, until the expiration of the
applicable holding period with respect to the Notes set forth in Rule 144(k) of
the Securities Act, unless otherwise agreed by the Issuer and the Holder
thereof, bear a legend substantially to the following effect:

KL2 2787938.7

--------------------------------------------------------------------------------




THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS
NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER.
THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO
IN (A) ABOVE.
4.    If the Purchaser is purchasing any Notes as a fiduciary or agent for one
or more investor accounts, it has sole investment discretion with respect to
each such account and has full power to make acknowledgments, representations
and agreements contained herein on behalf of such account(s).
5.    The Purchaser has received such other information, if any, requested by
the Purchaser, has had full opportunity to review such information and has
received information necessary to verify such information. The Purchaser
represents that in making its investment decision to acquire the Notes, the
Purchaser has not relied on representations, warranties, opinions, projections,
financial or other information or analysis, if any, supplied to it by any
person, including the addressees of this letter.
6.    The Purchaser (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Notes, and (ii) has the ability to bear the economic risks of
its prospective investment and can afford the complete loss of such investment.
7.    The Purchaser understands that the Issuer, the Administrative Agent and
others will rely upon the truth and accuracy of the foregoing acknowledgments,
representations and agreements contained in this letter and agrees that if any
of the acknowledgments, representations or agreements deemed to have been made
by it are no longer accurate, it will promptly notify the Issuer and the
Administrative Agent. If it is acquiring any Notes as a fiduciary or agent for
one or more investor accounts, it represents that it has sole investment
discretion with respect to each such

KL2 2787938.7

--------------------------------------------------------------------------------




account and it has full power to make the foregoing acknowledgments,
representations and agreements contained in this letter on behalf of such
account.
8.    The Notes may not be sold or transferred to, and each Purchaser by its
purchase of the Notes shall be deemed to have represented and covenanted that it
is not acquiring the Notes for or on behalf of or with the assets of, and will
not transfer the Notes to, any employee benefit plan as defined in Section 3 (3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
that is subject to Title I of ERISA or any other “plan” as defined in Section
4975(e)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), that
is subject to Section 4975 of the Code or any entity whose underlying assets
include plan assets or by reason of an employee benefit plan’s or plan’s
investment in such entity or any plan that is subject to any substantially
similar provision of federal, state or local law (“Similar Law”), except that
such purchase for or on behalf of or with assets of a plan shall be permitted:
(i)    to the extent such purchase is made by or on behalf of a bank collective
investment fund maintained by the Purchaser in which no plan (together with any
other plans maintained by the same employer or employee organization) has an
interest in excess of 10% of the total assets in such collective investment
fund, and the other applicable conditions of Prohibited Transaction Class
Exemption 91-38 issued by the Department of Labor are satisfied as of the date
of acquisition of the Notes and all such conditions will continue to be
satisfied thereafter;
(ii)    to the extent such purchase is made by or on behalf of an insurance
company pooled separate account maintained by the Purchaser in which no plan
(together with any other plans maintained by the same employer or employee
organization) has an interest in excess of 10% of the total of all assets in
such pooled separate account, and the other applicable conditions of Prohibited
Transaction Class Exemption 90-1 issued by the Department of Labor are satisfied
as of the date of acquisition of the Notes and all such conditions will continue
to be satisfied thereafter;
(iii)    to the extent such purchase is made on behalf of a plan by a “qualified
professional asset manager”, as such term is described and used in Prohibited
Transaction Class Exemption 84-14 issued by the Department of Labor, and the
assets of such plan when combined with the assets of other plans established or
maintained by the same employer (or affiliate thereof) or employee organization
and managed by such qualified professional asset manager do not represent more
than 20% of the total client assets managed by such qualified professional asset
manager at the time of the transaction, and the other applicable conditions of
such exemption are otherwise satisfied as of the date of acquisition of the
Notes and all such conditions will continue to be satisfied thereafter;
(iv)    to the extent such plan is a governmental plan (as defined in Section
3(32) of ERISA) which is not subject to the provisions of Title I of ERISA or
Sections 401 or 501 of the Code;
(v)    to the extent such purchase is made by or on behalf of an insurance
company general account in which the reserves and liabilities for the general
account contracts held by or on behalf of any plan, together with any other
plans maintained by the same employer (or its affiliates) or employee
organization, do not exceed 10% of the total reserves and liabilities of the
insurance

KL2 2787938.7

--------------------------------------------------------------------------------




company general account (exclusive of separate account liabilities), plus
surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed with the state of domicile of the insurer, in accordance
with Prohibited Transaction Class Exemption 95-60, and the other applicable
conditions of such exemption are otherwise satisfied as of the date of
acquisition of the Notes and all such conditions will continue to be satisfied
thereafter;
(vi)    to the extent such purchase is made by an in-house asset manager within
the meaning of Part IV(a) of Prohibited Transaction Class Exemption 96-23 and
such manager has made or properly authorized the decision for such plan to
purchase Notes, under circumstances such that Prohibited Transaction Class
Exemption 96-23 is applicable to the purchase and holding of such Notes and all
of the other applicable conditions of such exemption are otherwise satisfied as
of the date of acquisition of such Notes and all such conditions will continue
to be satisfied thereafter; or
(vii)    to the extent such purchase will not otherwise give rise to a
transaction described in Section 406 of ERISA or Section 4975(c)(1) of the Code
or Similar Law for which a statutory, regulatory or administrative exemption is
unavailable or a violation of Similar Law.
The Purchaser, if described in the preceding clauses, further represents and
agrees that it is not sponsored (within the meaning of Section 3(16)(B) of
ERISA) by the Issuer, the Depositor, the Servicer, the Backup Servicer, the
Indenture Trustee or the Administrative Agent, or by any affiliate of any such
person.
9.    The Purchaser acknowledges that, under the Indenture, Notes (or beneficial
interests therein) may be purchased and transferred only in authorized
denominations - i.e., a minimum denomination of $1,000,000 and integral
multiplies of $1,000 in excess thereof. The Purchaser covenants that the
Purchaser will neither (i) transfer Notes (or beneficial interests therein) in
less than the authorized denominations nor (ii) transfer Notes (or beneficial
interests therein) where the result would be to reduce the Purchaser’s remaining
holdings of Notes (or beneficial interests therein) below the authorized
denominations.
10.    By execution hereof, the Purchaser agrees to be bound, as Noteholder, by
all of the terms, covenants and conditions of the Indenture and the Notes.
The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators and other successors of the undersigned. If
there is more than one signatory hereto, the obligations, representations,
warranties and agreements of the undersigned are made jointly and severally.
Executed at ____________, ______________, this __ day of ___________, 20__.
___________________________________
Purchaser’s Signature
___________________________________
Purchaser’s Name and Title (Print)
___________________________________

KL2 2787938.7

--------------------------------------------------------------------------------




Address of Purchaser
___________________________________
Purchaser’s Taxpayer Identification or
Social Security Number



KL2 2787938.7

--------------------------------------------------------------------------------






ANNEX 1 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Transferees Other Than Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Issuer 2008 LLC, Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Note (the “Purchaser”).
2.    The Purchaser is a “qualified institutional buyer” as that term is defined
in Rule 144A under the Securities Act of 1933, as amended (“Rule 144A”) because
(i) the Purchaser owned and/or invested on a discretionary basis $________ in
securities (other than the excluded securities referred to below) as of the end
of the Purchaser’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A) [Purchaser must own and/or invest on a discretionary
basis at least $100,000,000 in securities unless Purchaser is a dealer, and, in
that case, Purchaser must own and/or invest on, a discretionary basis at least
$10,000,000 in securities.] and (ii) the Purchaser satisfies the criteria in the
category marked below.
o
Corporation, etc. The Purchaser is a corporation (other than a bank, savings and
loan association or similar institution), business trust, partnership, or any
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986.

o
Bank. The Purchaser (a) is a national bank or a banking institution organized
under the laws of any State, U.S. territory or the District of Columbia, the
business of which is substantially confined to banking and is supervised by the
State or territorial banking commission or similar official or is a foreign bank
or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of
which is attached hereto, as of a date not more than 16 months preceding the
date of sale of the Certificate in the case of a U.S. bank, and not more than 18
months preceding such date of sale for a foreign bank or equivalent institution.

o
Savings and Loan. The Purchaser (a) is a savings and loan association, building
and loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto, as of a date not more than 16 months preceding
the date of sale of the Certificate in the case of a U.S. savings


KL2 2787938.7

--------------------------------------------------------------------------------




and loan association, and not more than 18 months preceding such date of sale
for a foreign savings and loan association or equivalent institution.
o
Broker-dealer. The Purchaser is a dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934.

o
Insurance Company. The Purchaser is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State, U.S.
territory or the District of Columbia.

o
State or Local Plan. The Purchaser is a plan established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees.

o
ERISA Plan. The Purchaser is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974.

o
Investment Advisor. The Purchaser is an investment advisor registered under the
Investment Advisers Act of 1940.

o
Other. (Please supply a brief description of the entity and a cross-reference to
the paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex 2 rather than this Annex 1.)

_______________________________________________________________________________________________________________________________________________________________________________________________________________
3.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser, (ii) securities that are part of
an unsold allotment to or subscription by the Purchaser, if the Purchaser is a
dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Purchaser, the Purchaser did not
include any of the securities referred to in this paragraph.
4.     For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Purchaser, the Purchaser used
the cost of such securities to the Purchaser, unless the Purchaser reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Purchaser may have included securities
owned by subsidiaries of the Purchaser, but only if such subsidiaries are
consolidated with the Purchaser in its financial statements

KL2 2787938.7

--------------------------------------------------------------------------------




prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Purchaser’s direction.
However, such securities were not included if the Purchaser is a majority-owned,
consolidated subsidiary of another enterprise and the Purchaser is not itself a
reporting company under the Securities Exchange Act of 1934.
5.     The Purchaser acknowledges that it is familiar with Rule 144A and
understands that the parties to which this certification is being made are
relying and will continue to rely on the statements made herein because one or
more sales to the Purchaser may be in reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred Note
only for the Purchaser’s own account?
   
   
Yes
No



6.     If the answer to the foregoing question is “no”, then in each case where
the Purchaser is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.
7.     The Purchaser will notify each of the parties to which this certification
is made of any changes in the information and conclusions herein. Until such
notice is given, the Purchaser’s purchase of the Transferred Note will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Purchaser is a bank or savings and loan as
provided above, the Purchaser agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.
    
Print Name of Purchaser
By:    
Name:    
Title:    



KL2 2787938.7

--------------------------------------------------------------------------------




ANNEX 2 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[For Purchasers That Are Registered Investment Companies]
The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”), Diamond Resorts Issuer 2008 LLC, Wells Fargo Bank, National
Association, as Note Registrar, with respect to the Note being transferred (the
“Transferred Note”) as described in the Investor Representation Letter to which
this certification relates and to which this certification is an Annex:
1.    As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Note (the “Purchaser”) or, if the Purchaser is
a “qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act of 1933, as amended (“Rule 144A”) because the Purchaser is part
of a Family of Investment Companies (as defined below), is an executive officer
of the investment adviser (the “Adviser”).
2.    The Purchaser is a “qualified institutional buyer” as defined in Rule 144A
because (i) the Purchaser is an investment company registered under the
Investment Company Act of 1940, and (ii) as marked below, the Purchaser alone
owned and/or invested on a discretionary basis, or the Purchaser’s Family of
Investment Companies owned, at least $100,000,000 in securities (other than the
excluded securities referred to below) as of the end of the Purchaser’s most
recent fiscal year. For purposes of determining the amount of securities owned
by the Purchaser or the Purchaser’s Family of Investment Companies, the cost of
such securities was used, unless the Purchaser or any member of the Purchaser’s
Family of Investment Companies, as the case may be, reports its securities
holdings in its financial statements on the basis of their market value, and no
current information with respect to the cost of those securities has been
published, in which case the securities of such entity were valued at market.
o
The Purchaser owned and/or invested on a discretionary basis $________in
securities (other than the excluded securities referred to below) as of the end
of the Purchaser’s most recent fiscal year (such amount being calculated in
accordance with Rule 144A).

o
The Purchaser is part of a Family of Investment Companies which owned in the
aggregate $________ in securities (other than the excluded securities referred
to below) as of the end of the Purchaser’s most recent fiscal year (such amount
being calculated in accordance with Rule 144A).

3.    The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).
4.    The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Purchaser or are part of the Purchaser’s
Family of Investment Companies,

KL2 2787938.7

--------------------------------------------------------------------------------




(ii) bank deposit notes and certificates of deposit, (iii) loan participations,
(iv) repurchase agreements, (v) securities owned but subject to a repurchase
agreement and (vi) currency, interest rate and commodity swaps. For purposes of
determining the aggregate amount of securities owned and/or invested on a
discretionary basis by the Purchaser, or owned by the Purchaser’s Family of
Investment Companies, the securities referred to in this paragraph were
excluded.
5.    The Purchaser is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Purchaser will be
in reliance on Rule 144A.
Will the Purchaser be purchasing the Transferred
Note only for the Purchaser’s own account?
   
   
Yes
No



6.    If the answer to the foregoing question is “no”, then in each case where
the Purchaser is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of such
third party has been established by the Purchaser through one or more of the
appropriate methods contemplated by Rule 144A.
7.    The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Purchaser’s purchase of the Transferred Note will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.
    
Print Name of Purchaser or Adviser
    
By:    
Name:    
Title:    
IF AN ADVISER:
    
Print Name of Purchaser
Date:____



KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT C

COLLECTION POLICY



KL2 2787938.7

--------------------------------------------------------------------------------




COLLECTION POLICY
Collections and delinquencies are managed utilizing technology to minimize
account delinquencies by promoting satisfactory customer relations. The
Servicer’s collection policy is designed to maximize cash flow into the
organization and assist each customer with the management of his or her account
while enjoying the vacation ownership experience. Technological capabilities
include predictive dialer, integrated software modules, automated lock box
processing, and automated credit card processing.
The Servicer’s collection department manages loan delinquencies by both phone
and mail contact with the borrower initiated at 10 days from the time a loan
becomes delinquent. At 30 days delinquent, the Servicer typically sends another
letter advising the obligor to bring the account current while collection calls
continue. Once the account reaches 60 days delinquent, the borrower is notified
by mail that his/her loan balance has accelerated.
Summary of collection timeline:
Upon boarding
Customer service team conducts welcome calls.
10 Days Past Due
A past due notice is generated and mailed.
Collection calls commence.
30 Days Past Due
A letter is sent advising that 2 payments are now due and payable within 7 days.
Continue collection calls.
60 Days Past Due
A letter is sent advising the customer that the loan balance has been
accelerated and that legal action will commence within 30 days if delinquency is
not resolved.
90 Days Past Due
Account is transferred to loss mitigation for recovery efforts.
90 – 180 Days Past Due
Telegram like letter is sent / Last chance. Deed in lieu of foreclosure or
foreclosure process begins.
180 Days +
Charge offs









Loss Mitigation / Default Processing Timeline
(by underlying inventory type)

KL2 2787938.7

--------------------------------------------------------------------------------






Inventory Type
Cancelation Schedule / Timeline


Deeded / Fee Simple Title


Loans that reach 181+ or are canceled prior to reaching 181 are charged off and
go into our default calculations






90 Days: Referred to Loss Mitigation Group for full reinstatement (loan brought
current), work-out/payment plan, or deed in lieu of foreclosure (if we get a DIL
from our obligor we will transfer the inventory into one of our Points based
trusts to be resold and cancel the loan within 45 days).
120-130 Days: Forwarded to outside legal counsel to start foreclosure
proceedings.
240-430 Days: Foreclosure Sale Complete/Loan is canceled (wide range is based on
individual state requirements).
285-475 Days: Deeded inventory transferred to one of the Points based trusts to
be resold.




Points Based/
Beneficial Interest




Loans that reach 181+ or are canceled prior to reaching 181 are charged off and
go into our default calculations


Extra time is given to foreign obligors (non-US or Canada) and this extra time
is not reflected in this timetable.


90 Days: Referred to Loss Mitigation Group for full reinstatement (loan brought
current), work-out/payment plan, or mutual release agreement (if we get a MRA
from our obligor. the Points inventory will be made available to be resold and
loan canceled within 14 days).
120-130 Days: Send certified demand letter (expires after 30 days).
157-169 Days: Demand period complete. Revocation notice sent (Revocation notice
gives obligors 14 days to demand that we commence with a UCC foreclosure) if
obligor does not respond they forfeit rights to a UCC foreclosure, which is more
costly and time consuming.
181-195 Days: Defaults where obligor does not force a UCC foreclosure – Loan is
canceled and Points inventory made available to be resold.
271-285 Days: Defaults where obligor does force a UCC foreclosure – UCC
foreclosure complete/ Loan is canceled and points inventory made available to be
resold.
(note: We have very few forced UCC foreclosures and often they are converted to
workouts or the obligor signs a mutual release agreement)




Right to Use/
Lease Hold


Loans that reach 181+ or are canceled prior to reaching 181 are charged off and
go into our default calculations


90 Days: Referred to Loss Mitigation Group for full reinstatement (loan brought
current) or work-out/payment plan.
120-130 Days: Send certified demand letter (expires after 30 days for US
residents and 60 days for foreign obligors).
130-140 Days: Send termination of lease notice.
145-155 Days: Transfer leases to one of the Points based trusts to be resold/
Loan is canceled.





-
Please note that consumer bankruptcies, loans that fall under the soldiers and
sailors act, hardship forbearances, and accounts needing legal research are
exceptions to the timeline in the above table.

-
All Canceled Loans in a conduit facility are repurchased, replaced, or
remarketed.


KL2 2787938.7

--------------------------------------------------------------------------------




-
Accounts in a loan facility get equal or more attention when compared to the
company’s in house portfolio (equal or higher priority).




KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF MONTHLY SERVICER REPORT



KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF SERVICER’S OFFICER’S CERTIFICATE



KL2 2787938.7

--------------------------------------------------------------------------------




OFFICER’S CERTIFICATE
The undersigned, an officer of Diamond Resorts Financial Services, Inc. (the
“Servicer”), based on the information available on the date of this Certificate,
does hereby certify as follows:
1.    I am an officer of the Servicer who has been authorized to issue this
officer’s certificate on behalf of the Servicer.
2.    I have reviewed the data contained in the Monthly Servicer Report for the
Due Period ended ______, _____ and the computations reflected in the Monthly
Servicer Report attached hereto as Schedule A are true, correct and complete.
All capitalized terms used herein but not defined herein shall have the meaning
ascribed to them in the “Standard Definitions” found in Annex A of the
Indenture.
DIAMOND RESORTS FINANCIAL SERVICES, INC.,
By:        
Name:
Title:
Date:    



KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF RECORD LAYOUT FOR DATA CONVERSION
File Date
Lender Code
Account Number
Account Code
Account Code Date
Resort
Obligor Name
Obligor Address
Obligor City
Obligor Zip Code
Obligor State Code
Obligor State Description
Obligor Country Code
Obligor Country Description
Credit Score
Days Delinquent
Purchase Price
Down Payment
Original Balance
Original Term
Interest Rate
Principal and Interest Monthly Payment
Monthly Impound
Late Charge Balance
Current Balance
Remaining Term
Contract Date
First Payment Date
Last Payment Date
Last Payment Amount
Next Payment Date
Payments Made
Default
Default Date



KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF ST. MAARTEN NOTICE
<Date>
<Name>
<Address>
<City, State, Zip>
<Country>
Re: Your St. Maarten Timeshare – Loan # <Contract Number>
Dear <Name>:
As one of Diamond Resorts’ valued Owners, you are very important to us and we
are committed to keeping you informed about any business that affects you. In
keeping our promise, we wish to inform you of a recent change that affects the
loan for your timeshare ownership, but does not affect the way it will be
serviced.
The Diamond Resorts company that has been the creditor of your loan has
transferred and assigned all of its right, title, and interest to your loan.
Effective as of ___________, 20__, your loan has been assigned to Diamond
Resorts Issuer 2008 LLC and pledged to Wells Fargo Bank Minnesota, National
Association, as indenture trustee for the benefit of note holders pursuant to an
indenture.*
We want to assure you that Diamond Resorts Financial Services, Inc. will
continue to provide service for all aspects of your loan. The transfer in no way
affects you membership in you owners’ association, if any, or the usage of your
timeshare. Also, the transfer does not affect how you will make your payments,
and we appreciate your continuing to make them as usual.
The transfer of loans to other lenders is a routine procedure in our industry,
and will not affect our business relationship. If you wish to speak to a Diamond
Resorts Financial Services representative, please call our offices toll-free at
877-DRI-CLUB. Our hours are Monday through Friday, 8 a.m. to 6 p.m., Pacific
Time. We welcome any questions you may have.
Thank you for being a member of our family at Diamond Resorts. It is always our
pleasure to assist you in any way we can.
Sincerely,
Diamond Resorts Financial Services, Inc.
On behalf of AKGI St. Maarten NV, Diamond Resorts Corporation, Diamond Resorts
Finance Holding Company, Diamond Resorts Depositor 2008 LLC and the Issuer
* This transfer was made in a sequential manner as follows: AKGI St. Maarten
N.V., the creditor of your loan, pursuant to an instrument of transfer,
transferred and assigned all of its right, title, and interest to the loan to
Diamond Resorts Corporation, a Maryland corporation. Diamond Resorts

KL2 2787938.7

--------------------------------------------------------------------------------




Corporation, pursuant to an instrument of transfer, transferred and assigned all
of its right, title and interest to the loan to Diamond Resorts Finance Holding
Company, a Delaware corporation. Diamond Resorts Finance Holding Company
pursuant to a purchase agreement sold all of its right, title, and interest to
the loan to Diamond Resorts Depositor 2008 LLC, a Delaware limited liability
company. After these transfers, Diamond Resorts Depositor 2008 LLC, pursuant to
a sale agreement, transferred and assigned all of its right, title and interest
to the loan to Diamond Resorts Issuer 2008 LLC (the “Issuer”), and the Issuer,
pursuant to an indenture, pledged all of its right, title and interest to the
loan to Wells Fargo Bank Minnesota, National Association, as indenture trustee
for the benefit of the Noteholders, as security for its obligations under the
indenture.



KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF ADDITIONAL TIMESHARE LOAN SUPPLEMENT
ADDITIONAL TIMESHARE LOAN SUPPLEMENT (this “Supplement”), dated as of _________.
Reference is made to that certain Fifth Amended and Restated Indenture (the
“Indenture”), dated as of April 1, 2013, among Diamond Resorts Issuer 2008 LLC,
a Delaware limited liability company, as issuer (the “Issuer”), Diamond Resorts
Financial Services, Inc. (“DFS”), a Nevada corporation, as servicer (the
“Servicer”), Wells Fargo Bank, National Association, a national banking
association, as trustee (the “Indenture Trustee”), as custodian (the
“Custodian”) and as back-up servicer (the “Back-Up Servicer”) and Credit Suisse
AG, New York Branch, as Administrative Agent of the Purchasers and Funding
Agents pursuant to the Note Funding Agreement (the “Administrative Agent”).
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Indenture.
The Issuer and the Servicer are delivering this Supplement pursuant to Section
4.3 of the Indenture.
The Issuer and the Servicer hereby certify and agree as follows:
1.    The Schedule of Timeshare Loans attached hereto as Exhibit A sets forth
the Timeshare Loans acquired by or Granted to the Issuer on the Transfer Date
(the “Additional Timeshare Loans”).
2.    All of the information provided in the Schedule of Timeshare Loans
attached hereto as Exhibit A is true and correct as of the Transfer Date.
3.    Each Additional Timeshare Loan is an Eligible Timeshare Loan as of the
Transfer Date.
4.    The Cut-Off Date with respect to the Additional Timeshare Loans is
[__________].
5.    The Transfer Date with respect to the Additional Timeshare Loans is
[_________].
6.    The Timeshare Loan Files for the Additional Timeshare Loans have been
delivered to the Custodian and the Custodian has delivered a Trust Receipt
therefor.
7.    The Timeshare Loan Servicing Files for the Additional Timeshare Loans have
been delivered to the Servicer.
8.    The Indenture is hereby ratified, and all references to the Indenture
shall be deemed from and after the Transfer Date as supplemented by this
Supplement.
9.    This Supplement may be executed in any number of counterparty, all of
which taken together shall constitute one and the same instrument.

KL2 2787938.7

--------------------------------------------------------------------------------




10.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the Issuer and the Servicer have caused this Supplement to
be duly executed by their respective officers thereunto duly authorized, all as
of the day and year first above written.


 
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer
By:                                              
Name: David F. Palmer
Title: President


 
 
 
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer and individually
By:                                              
Name: David Womer
Title: President


KL2 2787938.7

--------------------------------------------------------------------------------






Exhibit A
Schedule of Timeshare Loans for
Additional Timeshare Loans

KL2 2787938.7

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF FUNDING DATE OFFICER’S CERTIFICATE
FUNDING DATE CERTIFICATE OF
DIAMOND RESORTS ISSUER 2008 LLC
[________], 20__


In connection with that certain fifth amended and restated indenture, dated as
of April 1, 2013 (the “Indenture”), by and among Diamond Resorts Issuer 2008
LLC, as issuer (the “Issuer”), Diamond Resorts Financial Services, Inc., as
servicer, Wells Fargo Bank, National Association, as indenture trustee,
custodian and back-up servicer and Credit Suisse AG, New York Branch, as
administrative agent, the Issuer hereby certifies that:
1.    As of the Funding Date on _________, 20__, all of the conditions sets
forth in Section 10.1 of the Indenture shall have been satisfied.
Capitalized terms used but not defined herein shall have the meanings specified
in the Indenture.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


DIAMOND RESORTS ISSUER 2008 LLC, as Issuer


By:_________________________________
Name:
Title:


    





KL2 2787938.7